 

Exhibit 10.5

 

PURCHASE AND SALE AGREEMENT

 

between

 

Each of BR CARROLL KELLER CROSSING, LLC,

BR-TBR LAKE BOONE NC OWNER, LLC, and

BR PRESTON VIEW, LLC, as Sellers

 

and

 

KRE TOPAZ PORTFOLIO INVESTOR LLC, as Purchaser

 

Dated as of June 17, 2019

 

Topaz Portfolio – Three-Property Sale

 

 1 

 

 



TABLE OF CONTENTS

 

        Page Article 1 DEFINITIONS   7 SECTION 1.1   Defined Terms   7          
Article 2 SALE, PURCHASE PRICE AND CLOSING   19 SECTION 2.1   Sale of
Properties.   19 SECTION 2.2   Purchase Price.   24 SECTION 2.3   Closing
Procedure.   25           Article 3 REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLERS   26 SECTION 3.1   Seller Representations and Warranties   26 SECTION
3.2   Amendments to Schedules, Limitations on and Breaches of Representations
and Warranties of Sellers.   30 SECTION 3.3   Covenants of Sellers Prior to
Closing.   32           Article 4 REPRESENTATIONS, WARRANTIES AND COVENANTS OF
PURCHASER   38 SECTION 4.1   Representations and Warranties of Purchaser   38
SECTION 4.2   Covenants of Purchaser   39           Article 5 CONDITIONS
PRECEDENT TO CLOSING   39 SECTION 5.1   Conditions Precedent to Sellers’
Obligations   39 SECTION 5.2   Conditions Precedent to Purchaser’s Obligations  
40 SECTION 5.3   Waiver of Conditions Precedent   41 SECTION 5.4   Failure of
Conditions Precedent   41           Article 6 CLOSING DELIVERIES   41 SECTION
6.1   Purchaser’s Closing Deliveries   41 SECTION 6.2   Sellers’ Closing
Deliveries   42           Article 7 INSPECTIONS; DUE DILIGENCE; RELEASE   45
SECTION 7.1   Inspections   45 SECTION 7.2   Sellers’ Deliveries   48 SECTION
7.3   Purchaser Acknowledgment Regarding Due Diligence Period   49 SECTION 7.4  
Sellers’ Disclaimer   49 SECTION 7.5   Examination; No Contingencies.   50
SECTION 7.6   RELEASE   53 SECTION 7.7   Effect of Purchaser Waiver of
Lead-Based Paint Inspections   56           Article 8 TITLE AND PERMITTED
EXCEPTIONS   56 SECTION 8.1   Title Insurance and Surveys.   56

 



 2 

 

 

SECTION 8.2   Intentionally Deleted   58 SECTION 8.3   Certain Exceptions to
Title; Inability to Convey.   58 SECTION 8.4   Purchaser’s Right to Accept
Title.   59           Article 9 TRANSACTION COSTS; RISK OF LOSS   59 SECTION 9.1
  Transaction Costs.   59 SECTION 9.2   Risk of Loss.   61           Article 10
ADJUSTMENTS   62 SECTION 10.1   Rents.   62 SECTION 10.2   Taxes and Assessments
  63 SECTION 10.3   Intentionally Deleted   63 SECTION 10.4   Utility Charges  
64 SECTION 10.5   Miscellaneous Revenues   64 SECTION 10.6   Assumed Contracts  
64 SECTION 10.7   Association Fees   64 SECTION 10.8   Security Deposits   64
SECTION 10.9   Other Adjustments   65 SECTION 10.10   Re-Adjustment   65        
  Article 11 INDEMNIFICATION   65 SECTION 11.1   Indemnification by the Sellers
  65 SECTION 11.2   Indemnification by Purchaser   66 SECTION 11.3   Limitations
on Indemnification   66 SECTION 11.4   Survival   66 SECTION 11.5   Notification
  67 SECTION 11.6   Indemnification as Sole Remedy   67 SECTION 11.7   Limits on
Indemnification   67           Article 12 TAX APPEALS   68 SECTION 12.1  
Prosecution and Settlement of Proceedings   68 SECTION 12.2   Application of
Refunds or Savings   68 SECTION 12.3   Survival   68           Article 13
DEFAULT   68 SECTION 13.1   Purchaser’s Default.   68 SECTION 13.2   Sellers’
Default   69 SECTION 13.3   Certain Limitations.   69 SECTION 13.4   Cross
Defaults under Affiliated Purchase Agreements.   70           Article 14
MISCELLANEOUS   70 SECTION 14.1   Exculpation.   70 SECTION 14.2   Brokers.   71
SECTION 14.3   Confidentiality; Publicity; IRS Reporting Requirements.   71
SECTION 14.4   Escrow Provisions.   73 SECTION 14.5   Successors and Assigns; No
Third-Party Beneficiaries   75

 



 3 

 

 

SECTION 14.6   Assignment   75 SECTION 14.7   Further Assurances   76 SECTION
14.8   Notices   76 SECTION 14.9   Entire Agreement   78 SECTION 14.10  
Amendments   78 SECTION 14.11   No Waiver   78 SECTION 14.12   Governing Law  
78 SECTION 14.13   Submission to Jurisdiction   78 SECTION 14.14   Severability
  79 SECTION 14.15   Headings   79 SECTION 14.16   Counterparts   79 SECTION
14.17   Acceptance of Deed   79 SECTION 14.18   Construction   79 SECTION 14.19
  Recordation   79 SECTION 14.20   Time is of the Essence   79 SECTION 14.21  
Business Days; Calculation of Time Periods   80 SECTION 14.22   Survival.   80
SECTION 14.23   Legal Costs   80 SECTION 14.24   DTPA Waiver   80 SECTION 14.25
  Exchange   81 SECTION 14.26   Effect of Other Purchase Agreement   81 SECTION
14.27   Special Provisions Regarding Partial Termination.   82 SECTION 14.28  
Texas Water District Disclosure   84

 

 4 

 

 

Schedules     Schedule A-1 - Intentionally Deleted Schedule A-2 - Legal
Description of Sovereign Land Schedule A-3 - Legal Description of Leigh House
Land Schedule A-4 - Legal Description of Preston View Land Schedule B - List of
Sellers’ Deliveries Schedule C-1 - Intentionally Deleted Schedule C-2 -
Inventory of Sovereign Personal Property Schedule C-3 - Inventory of Leigh House
Personal Property Schedule C-4 - Inventory of Preston View Personal Property
Schedule C-5 - Excluded Personal Property Schedule 2.1(b)(iii) - Leigh House
Construction Contracts and Warranties Schedule 2.2(a) - Seller Group, Property
Group, Allocable Purchase Price and Earnest Money Allocations Schedule 3.1 -
List of Sellers’ Core Deliveries Schedule 3.1(h) - Litigation Schedule 3.1(i) -
Notices of Violation Schedule 3.1(j)-1 - Intentionally Deleted Schedule 3.1(j)-2
- Sovereign Contracts Schedule 3.1(j)-3 - Leigh House Contracts Schedule
3.1(j)-4 - Preston View Contracts Schedule 3.1(k)-1 - Intentionally Deleted
Schedule 3.1(k)-2 - Sovereign Rent Roll Schedule 3.1(k)-3 - Leigh House Rent
Roll Schedule 3.1(k)-4 - Preston View Rent Roll Schedule 3.1(q)-1 -
Intentionally Deleted Schedule 3.1(q)-2 - Sovereign Insurance Certificate
Schedule 3.1(q)-3 - Leigh House Insurance Certificate Schedule 3.1(q)-4 -
Preston View Insurance Certificate

 

Exhibits     Exhibit A - Form of Bills of Sale and Assignments Exhibit B - Form
of Tenant Notices Exhibit C - Form of Condominium Conversion Prohibition
Agreements Exhibit D-1 - Form of Texas Special Warranty Deeds Exhibit D-2 - Form
of North Carolina Special Warranty Deeds Exhibit E-1 - Form of Texas
Owner/Seller Affidavits Exhibit E-2(a) - Form of North Carolina Owner Affidavits
and Indemnity Agreements Exhibit E-2(b) - Form of North Carolina Gap Indemnities
Exhibit F - Form of Sellers’ Closing Certificate Exhibit G - Form of Notice
Regarding Texas Water Code Exhibit H - Preston View Property Code Violations

 

 5 

 

 

PURCHASE AND SALE AGREEMENT

 

Topaz Portfolio – Three-Property Sale

 

THIS PURCHASE AND SALE AGREEMENT, made as of June 17, 2019 (the “Effective
Date”), is made by and among each of BR CARROLL KELLER CROSSING, LLC, a Delaware
limited liability company (“Sovereign Seller”), BR-TBR LAKE BOONE NC OWNER, LLC,
a Delaware limited liability company (“Leigh House Seller”), and BR PRESTON
VIEW, LLC, a Delaware limited liability company (“Preston View Seller”;
Sovereign Seller, Leigh House Seller, or Preston View Seller, as applicable, are
sometimes each referred to individually herein as a “Seller” and collectively as
the “Sellers”), and KRE TOPAZ PORTFOLIO INVESTOR LLC, a Delaware limited
liability company (“Purchaser”).

 

RECITALS

 

A.           Intentionally deleted.

 

B.           Sovereign Seller is the owner in fee simple of the improved real
property commonly known as The Sovereign Apartments, located at 5301 North
Tarrant Parkway, Fort Worth, Tarrant County, Texas 76244 (the “Sovereign
Property”), which consists of (i) the land more particularly described on
Schedule A-2 annexed hereto (the “Sovereign Land”), together with (ii) the
Sovereign Related Property (as defined below).

 

C.           Leigh House Seller is the owner in fee simple of the improved real
property commonly known as Leigh House Apartments, located at 2421 Landmark
Drive, Raleigh, Wake County, North Carolina 27607 (the “Leigh House Property”),
which consists of (i) the land more particularly described on Schedule A-3
annexed hereto (the “Leigh House Land”), together with the Leigh House Related
Property (as defined below).

 

D.           Preston View Seller is the owner in fee simple of the improved real
property commonly known as Preston View Apartments, located at 1000 Stony Court,
Morrisville, Wake County, North Carolina 27560 (the “Preston View Property”),
which consists of (i) the land more particularly described on Schedule A-4
annexed hereto (the “Preston View Land”), together with (ii) the Preston View
Related Property (as defined below).

 

E.           Intentionally deleted.

 

F.           Sovereign Seller desires to sell to Purchaser, and Purchaser
desires to purchase from Sovereign Seller, the Sovereign Land and Sovereign
Seller’s right, title and interest in the Sovereign Related Property on the
terms and conditions hereinafter set forth.

 



 6 

 

 

G.           Leigh House Seller desires to sell to Purchaser, and Purchaser
desires to purchase from Leigh House Seller, the Leigh House Land and Leigh
House Seller’s right, title and interest in the Leigh House Related Property on
the terms and conditions hereinafter set forth.

 

H.           Preston View Seller desires to sell to Purchaser, and Purchaser
desires to purchase from Preston View Seller, the Preston View Land and Preston
View Seller’s right, title and interest in the Preston View Related Property on
the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

Article 1
DEFINITIONS

 

SECTION 1.1           Defined Terms. The capitalized terms used herein will have
the following meanings.

 

“Access Agreement” shall mean the Access and Due Diligence Agreement between
each member of the Seller Group and Purchaser, dated as of April 29, 2019.

 

“Additional Leigh House Seller” and “Additional Leigh House Sellers” shall have
the meanings assigned thereto in Section 3.3(f).

 

“Additional Title Disapproval Notice” shall have the meaning assigned thereto in
Section 8.1(e).

 

“Additional Title Disapproval Matters” shall have the meaning assigned thereto
in Section 8.1(e).

 

“Additional Title Disapproval Response” shall have the meaning assigned thereto
in Section 8.1(e).

 

“Additional Title Matters” shall have the meaning assigned thereto in Section
8.1(e).

 

“Additional Title Response Period” shall have the meaning assigned thereto in
Section 8.1(e).

 

“Adjustment Point” shall have the meaning assigned thereto in Article 10.

 



 7 

 

 

“Affiliate” shall mean any Person (as defined below) that directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with another Person. The term “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall in any event include the
ownership or power to vote fifty percent (50%) or more of the outstanding equity
or voting interests, respectively, of such other Person.

 

“Affiliated Purchase Agreements” shall mean the ARIUM Palms Purchase Agreement,
the Landings at Four Corners Purchase Agreement, and the Sorrel Phillips Creek
Ranch Purchase Agreement, collectively.

 

“Affiliated Sellers” shall mean the ARIUM Palms Seller, the Landings at Four
Corners Seller, and the Sorrel Phillips Creek Ranch Seller, collectively.

 

“Aggregate Cap Limitation” shall mean one and one half percent (1.5%) of the
Purchase Price.

 

“Agreement” shall mean this Purchase and Sale Agreement, together with the
exhibits and schedules attached hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Allocable Purchase Price” shall have the meaning assigned thereto in Section
2.2(a).

 

“Anti-Bribery, Anti-Money Laundering and Anti-Terrorism Laws” shall have the
meaning assigned thereto in Section 3.1(g)(ii).

 

“Applicable Law” shall mean all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any Governmental Authority of competent jurisdiction
affecting or relating to the Person or property in question.

 

“ARIUM Palms Property” shall mean that certain improved real property located in
Orlando, Florida and commonly known as ARIUM Palms at World Gateway Apartments,
as further described in the ARIUM Palms Purchase Agreement.

 

“ARIUM Palms Purchase Agreement” shall mean that certain Purchase and Sale
Agreement dated as of even date herewith by and between ARIUM Palms Seller and
Purchaser, regarding the purchase and sale of the ARIUM Palms Property, as such
agreement may be amended and/or assigned from time to time.

 

“ARIUM Palms Seller” shall mean BR World Gateway, LLC, a Delaware limited
liability company.

 

“Assumed Contracts” shall have the meaning assigned thereto in Section 3.4(c).

 



 8 

 

 

“Basket Limitation” shall mean an amount equal to $25,000.00 for each Property.

 

“Bill of Sale and Assignment” and “Bills of Sale and Assignments” shall have the
meanings assigned thereto in Section 6.1(a)(i).

 

“Brokers” shall have the meaning assigned thereto in Section 14.2(a).

 

“BSA” shall have the meaning assigned thereto in Section 3.1(g)(ii).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in the City of New
York, New York or by United States federal laws.

 

“Cap Limitation” shall mean with regards to each Seller an amount equal to one
and one half percent (1.5%) of the Allocable Purchase Price for each Seller’s
individual Property.

 

“Changed Condition” shall have the meaning assigned thereto in Section 3.2(d).

 

“Changed Condition Notice” shall have the meaning assigned thereto in Section
3.2(d).

 

“Changed Condition Threshold” shall have the meaning assigned thereto in Section
3.2(c)(ii).

 

“CGL” shall have the meaning assigned thereto in Section 7.1(b)(viii).

 

“Claims” shall have the meaning assigned thereto in Section 7.6(a).

 

“Closing” shall have the meaning assigned thereto in Section 2.3(a).

 

“Closing Date” shall mean July 15, 2019, or such earlier date as is mutually
agreed to between the Sellers and Purchaser.

 

“Closing Documents” shall mean any conveyance document, certificate, instrument
or other document delivered pursuant to this Agreement at Closing, including,
without limitation, each of the documents to be delivered by the Sellers
pursuant to Section 6.2 and by Purchaser pursuant to Section 6.1.

 

“Closing Funds” shall have the meaning assigned thereto in Section 2.2(a)(iii).

 

“Closing Statements” shall mean one or more closing statements for the purchase
and sale of the Properties to be prepared by the Escrow Agent setting forth the
prorations and adjustments to the Purchase Price required by this Agreement.

 

“Condition of the Property” shall have the meaning assigned thereto in Section
7.5(b).

 



 9 

 

 

“Condominium Conversion Prohibition Agreement” and “Condominium Conversion
Prohibition Agreements” shall have the meanings assigned thereto in Section
6.1(a)(iii).

 

“Contracts” shall mean, collectively, the Sovereign Contracts, the Leigh House
Contracts, and the Preston View Contracts.

 

“Deed” shall mean any one of the special warranty deeds described in Section
6.2(a) with respect to any Real Property, and “Deeds” shall mean all of such
instruments collectively.

 

“Deemed Purchaser Knowledge” shall mean that Purchaser shall be deemed to have
knowledge of the matters set forth in Sellers’ Core Deliveries and in the
Permitted Exceptions.

 

“Disapproved Title Matter” shall have the meaning assigned thereto in Section
8.1(c).

 

“DTPA” shall have the meaning assigned thereto in Section 14.24.

 

“Due Diligence Period” shall mean the period of time from April 29, 2019 until
5:00 p.m. Eastern Time on June 17, 2019.

 

“Earnest Money” shall have the meaning assigned thereto in Section 2.2(a)(i).

 

“Earnest Money Escrow Account” shall mean a federally-insured interest-bearing
bank account or accounts of Escrow Agent, in each case to be reasonably
acceptable to the Sellers and Purchaser.

 

“Effective Date” shall have the meaning assigned thereto in the Preamble to this
Agreement.

 

“Environmental Laws” shall mean any of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq., the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. §1801 et seq., the
Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §6901 et
seq., Section 311 of the Clean Water Act, 33 U.S.C. §1251 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §2601
et seq., the Texas Solid Waste Disposal Act (Texas Health And Safety Code §
361.001 et seq., as amended (Vernon 2001)) and any similar laws of the State of
North Carolina, and the regulations and publications issued under any such laws,
any state or local statutes, regulations and ordinances pertaining to Hazardous
Materials or to the protection of human health and the environment.

 

“Escrow Agent” shall mean First American Title Insurance Company, Six Concourse
Parkway, Suite 2000, Atlanta, Georgia 30328 (attention: Barbara H. Morgan).

 



 10 

 

 

“Estoppel” and “Estoppels” shall have the meanings assigned thereto in Section
3.3(a)(xiv).

 

“Exchange” shall have the meaning assigned thereto in Section 14.25.

 

“Excluded Assets” shall have the meaning assigned thereto in Section 2.1(c).

 

“Executive Order” and “Executive Orders” shall have the meanings assigned
thereto in Section 3.1(g)(i).

 

“Existing Management Agreement” shall mean the Sovereign Existing Management
Agreement, the Leigh House Existing Management Agreement, or the Preston View
Existing Management Agreement, as applicable. “Existing Management Agreements”
shall mean, collectively, all of the foregoing.

 

“Forbidden Entity” shall have the meaning assigned thereto in Section 3.1(g)(i).

 

“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

 

“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including, without limitation, any agency
or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or property in question.

 

“Hazardous Materials” shall mean (i) those substances included within the
definitions of any one or more of the terms “Hazardous Substances,” “Toxic
Pollutants,” “Hazardous Materials,” “Toxic Substances,” and “Hazardous Waste”
under Environmental Laws, (ii) petroleum, radon gas, lead-based paint, asbestos
or asbestos-containing material and polychlorinated biphenyls, and (iii) mold or
water conditions which may exist at the Real Property or other substances,
wastes or materials listed or defined under Environmental Laws.

 

“Improvements” shall mean, collectively, the Sovereign Improvements, the Leigh
House Improvements, and the Preston View Improvements.

 

“Indemnification Claim” shall have the meaning assigned thereto in Section 11.5.

 

“Indemnified Party” shall have the meaning assigned thereto in Section 11.5.

 

“Indemnifying Party” shall have the meaning assigned thereto in Section 11.5.

 



 11 

 

 

“Independent Contract Consideration” shall have the meaning assigned thereto in
Section 2.2(c).

 

“IRS” shall mean the Internal Revenue Service.

 

“IRS Reporting Requirements” shall have the meaning assigned thereto in Section
14.3(c).

 

“ISO” shall have the meaning assigned thereto in Section 7.1(b)(viii).

 

“Landings at Four Corners Property” shall mean that certain improved real
property located in Davenport, Florida and commonly known as Landings at Four
Corners Apartments, as further described in the Landings at Four Corners
Purchase Agreement.

 

“Landings at Four Corners Purchase Agreement” shall mean that certain Purchase
and Sale Agreement dated as of even date herewith by and between Landings at
Four Corners Seller and Purchaser, regarding the purchase and sale of the
Landings at Four Corners Property, as such agreement may be amended and/or
assigned from time to time.

 

“Landings at Four Corners Seller” shall mean BR Four Corners Orlando, DST, a
Delaware statutory trust.

 

“Lease” shall mean, individually, one or more of the Sovereign Leases, the Leigh
House Leases, or the Preston View Leases, as applicable, and “Leases” shall
mean, collectively, the Sovereign Leases, the Leigh House Leases, and the
Preston View Leases.

 

“Leigh House Contracts” shall mean, collectively, all written agreements or
contracts of Leigh House Seller, or entered into on behalf of Leigh House Seller
or its Property Manager, relating to the ownership or operation of the Leigh
House Property, but excluding the Leigh House Leases and the Leigh House
Existing Management Agreement, as more particularly described on Schedule
3.1(j)-3 attached hereto.

 

“Leigh House Existing Management Agreement” shall mean the existing property
management agreement between Leigh House Seller and its Property Manager with
respect to management of the Leigh House Property, as the same may be amended,
modified or supplemented from time to time.

 

“Leigh House Improvements” shall have the meaning assigned thereto in Section
2.1(b)(iii)(1).

 

“Leigh House Leases” shall mean any leases with residential tenants of the Leigh
House Real Property, including each amendment or supplement thereto.

 

“Leigh House Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(iii)(3).

 



 12 

 

 

“Leigh House Property” shall have the meaning assigned thereto in Recitals
Paragraph C.

 

“Leigh House Real Property” shall mean the Leigh House Land and the Leigh House
Improvements.

 

“Leigh House Related Property” shall have the meaning assigned thereto in
Section 2.1(b)(iii).

 

“Leigh House Seller” shall have the meaning assigned thereto in the Preamble,
subject to (i) such Seller’s assignment rights under Section 14.25 with respect
to any Exchange, and (ii) such Seller’s assignment rights under Section
14.6(a)(ii) with respect to a Leigh House TIC Transfer.

 

“Leigh House TIC Transfer” shall have the meaning assigned thereto in Section
3.3(f).

 

“Leigh House TIC Transfer Documents” shall have the meaning assigned thereto in
Section 3.3(f).

 

“Leigh House TIC Transfer Terms and Conditions” shall have the meaning assigned
thereto in Section 3.3(f).

 

“Lists” shall have the meaning assigned thereto in Section 3.1(g)(i).

 

“Loan Pay-Off Wire Deadline” shall have the meaning assigned thereto in Section
2.3(a).

 

“Losses” shall have the meaning assigned thereto in Section 11.1.

 

“Material Casualty” shall have the meaning assigned thereto in Section 9.2(c).

 

“Material Condemnation” shall have the meaning assigned thereto in Section
9.2(d).

 

“Objectionable Contracts” shall have the meaning assigned thereto in Section
3.4(c).

 

“OFAC” shall have the meaning assigned thereto in Section 3.1(g)(i).

 

“Owner’s Policy” shall mean, collectively, an ALTA Owner’s Policy of Title
Insurance for each Property in the amount equal to the Allocable Purchase Price
for each Property insuring fee simple title to such Property and the
Improvements located thereon, which shall except from coverage only the
Permitted Exceptions and shall specifically exclude all “preprinted” or
“standard” title exceptions, to the extent that same can be removed by a
Seller’s execution and delivery of a title affidavit in the applicable form
attached to this Agreement for such jurisdiction.

 



 13 

 

 

“Patriot Act” shall have the meaning assigned thereto in Section 3.1(g)(ii).

 

“Permitted Exceptions” shall mean all of the following: (i) the matters set
forth in the Title Commitments or the Updated Surveys or any matters newly
disclosed on any subsequent updates to the Title Commitments or to the Updated
Surveys, in each case which are approved or deemed approved by Purchaser
pursuant to Article 8 of this Agreement, (ii) the rights of tenants, as tenants
only without options to purchase or rights of first refusal, under the Leases
existing as of the Effective Date and any other Lease entered into after the
Effective Date in accordance with the terms of this Agreement, (iii) liens for
current real estate taxes and special assessments which are not yet due and
payable as of the Closing Date, (iv) the Leigh House TIC Transfer Documents, (v)
the Condominium Conversion Prohibition Agreements, (vi) standard pre-printed
jacket exceptions contained in the Owner’s Policy, (vii) any exceptions caused
by Purchaser or its Affiliates, agents, representatives, consultants or
employees, and (viii) local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building, zoning and land use laws,
ordinances and regulations, now or hereafter in effect relating to any of the
Properties.

 

“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other legal entity.

 

“Personal Property” means, collectively, the Sovereign Personal Property, the
Leigh House Personal Property, and the Preston View Personal Property.

 

“Property Group” shall mean, collectively, the Properties, the Landings at Four
Corners Property, the ARIUM Palms Property and the Sorrel Phillips Creek Ranch
Property.

 

“Preston View Contracts” shall mean, collectively, all written agreements or
contracts of Preston View Seller, or entered into on behalf of Preston View
Seller or its Property Manager, relating to the ownership or operation of the
Preston View Property, but excluding the Preston View Leases and the Preston
View Existing Management Agreement, as more particularly described on Schedule
3.1(j)-4 attached hereto.

 

“Preston View Existing Management Agreement” shall mean the existing property
management agreement between Preston View Seller and its Property Manager with
respect to management of the Preston View Property, as the same may be amended,
modified or supplemented from time to time.

 

“Preston View Improvements” shall have the meaning assigned thereto in Section
2.1(b)(iv)(1).

 

“Preston View Leases” shall mean any leases with residential tenants of the
Preston View Real Property, including each amendment or supplement thereto.

 



 14 

 

 

“Preston View Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(iv)(3).

 

“Preston View Property” shall have the meaning assigned thereto in Recitals
Paragraph D.

 

“Preston View Property Code Violations” shall have the meaning assigned thereto
in Section 3.3(g).

 

“Preston View Real Property” shall mean the Preston View Land and the Preston
View Improvements.

 

“Preston View Related Property” shall have the meaning assigned thereto in
Section 2.1(b)(iv).

 

“Preston View Seller” shall have the meaning assigned thereto in the Preamble,
subject to such Seller’s assignment rights under Section 14.25 with respect to
any Exchange.

 

“Property” shall mean, individually, the Sovereign Property, the Leigh House
Property, and the Preston View Property, as applicable, and “Properties” shall
mean, collectively, all of the foregoing properties.

 

“Property Manager” shall mean, individually, Sovereign Seller’s existing
property manager, Leigh House Seller’s existing property manager, or Preston
View Seller’s existing property manager, as applicable, and “Property Managers”
shall mean, collectively, all of the foregoing property managers.

 

“Purchase Price” shall have the meaning assigned thereto in Section 2.2(a).

 

“Purchaser” shall have the meaning assigned thereto in the Preamble to this
Agreement.

 

“Purchaser Investigation” and “Purchaser Investigations” shall have the meanings
assigned thereto in Section 7.1(a).

 

“Purchaser Representatives” shall have the meaning assigned thereto in Section
7.1(a).

 

“Purchaser Waived Breach” shall have the meaning assigned thereto in Section
11.3.

 

“Purchaser-Related Entities” shall have the meaning assigned thereto in Section
11.3.

 

“Real Property” shall mean, collectively, the Sovereign Real Property, the Leigh
House Real Property, and the Preston View Real Property.

 



 15 

 

 

“Refundable Security Deposits” shall mean all Security Deposits that are
refundable to tenants pursuant to Leases and have not been applied by the
Sellers prior to the Closing Date.

 

“Related Property” shall mean, collectively, the Sovereign Related Property, the
Leigh House Related Property, and the Preston View Related Property.

 

“Released Parties” shall have the meaning assigned thereto in Section 7.6(a).

 

“Remaining Properties” shall have the meaning assigned thereto in Section
14.27(a)(i).

 

“Rent Roll” and “Rent Rolls” shall have the meanings assigned thereto in Section
3.1(k).

 

“Rents” shall have the meaning assigned thereto in Section 10.1(a).

 

“Reporting Person” shall have the meaning assigned thereto in Section 14.3(c).

 

“Representation Conditions” shall have the meaning assigned thereto in Section
3.2(c)(i).

 

“Required Cure Items” shall have the meaning assigned thereto in Section 8.1(d).

 

“RUBS” shall have the meaning assigned thereto in Section 10.4(b).

 

“Security Deposits” shall mean all security and escrow deposits received by any
Seller in connection with the applicable Property’s Leases.

 

“Seller” and “Sellers” shall have the meanings assigned thereto in the Preamble
to this Agreement.

 

“Seller Group” shall mean, collectively, the Sellers, Landings at Four Corners
Seller, ARIUM Palms Seller, and Sorrel Phillips Creek Ranch Seller.

 

“Seller Representations” shall have the meaning assigned thereto in Section
11.1.

 

“Seller Waived Breach” shall have the meaning assigned thereto in Section 11.7.

 

“Seller-Related Entities” shall have the meaning assigned thereto in Section
11.2.

 

“Seller’s Knowledge” shall mean the actual knowledge of the applicable Seller
based upon the actual knowledge of Ryan MacDonald, who is a principal of the
Sellers, or the actual knowledge of Sarah Girand, who is a Senior Vice President
Asset Management for all of the Properties, in each case with respect to the
applicable Property, without any duty on the part of either such Person to
conduct any independent investigation or make any inquiry of any Person, and
shall not be construed, by imputation or otherwise, to refer to the knowledge of
any property manager or broker, or to any other officer, agent, manager,
representative or employee of such Seller or any Affiliate of such Seller. In no
event shall Purchaser have any personal claim against either such Person as a
result of the reference thereto in this Agreement, and Purchaser waives and
releases all such claims which Purchaser now has or may later acquire against
such Persons in connection with the transactions contemplated in this Agreement.

 



 16 

 

 

“Sellers’ Closing Certificate” shall have the meaning assigned thereto in
Section 6.2(i).

 

“Sellers’ Core Deliveries” shall have the meaning assigned thereto in Section
3.1.

 

“Sellers’ Deliveries” shall have the meaning assigned thereto in Section 7.2(a).

 

“Sorrel Phillips Creek Ranch Property” shall mean the improved real property
currently owned by Sorrel Phillips Creek Ranch Seller and commonly known as
Sorrel Phillips Creek Ranch Apartments, located at 5050 FM423, Frisco, Denton
County, Texas 75036, and further described in the Sorrel Phillips Creek Ranch
Purchase Agreement.

 

“Sorrel Phillips Creek Ranch Purchase Agreement” shall mean that certain
Purchase and Sale Agreement dated as of even date herewith, by and between
Sorrel Phillips Creek Ranch Seller, as seller, and Purchaser, as purchaser, with
respect to the purchase and sale of the Sorrel Phillips Creek Ranch Property.

 

“Sorrel Phillips Creek Ranch Seller” shall mean BR Carroll Phillips Creek Ranch,
LLC, a Delaware limited liability company.

 

“Sovereign Contracts” shall mean, collectively, all written agreements or
contracts of Sovereign Seller, or entered into on behalf of Sovereign Seller or
its Property Manager, relating to the ownership or operation of the Sovereign
Property, but excluding the Sovereign Leases, and the Sovereign Existing
Management Agreement, as more particularly described on Schedule 3.1(j)-2
attached hereto.

 

“Sovereign Existing Management Agreement” shall mean the existing property
management agreement between Sovereign Seller and its Property Manager with
respect to management of the Sovereign Property, as the same may be amended,
modified or supplemented from time to time.

 

“Sovereign Improvements” shall have the meaning assigned thereto in Section
2.1(b)(ii)(1).

 

“Sovereign Leases” shall mean any leases with residential tenants of the
Sovereign Real Property and each amendment or supplement thereto.

 

“Sovereign Personal Property” shall have the meaning assigned thereto in Section
2.1(b)(ii)(3).

 



 17 

 

 

“Sovereign Property” shall have the meaning assigned thereto in “Background”
paragraph B.

 

“Sovereign Real Property” shall mean the Sovereign Land and the Sovereign
Improvements.

 

“Sovereign Related Property” shall have the meaning assigned thereto in Section
2.1(b)(ii).

 

“Sovereign Seller” shall have the meaning assigned thereto in the Preamble,
subject to such Seller’s assignment rights under Section 14.25.

 

“Special Casualty” shall have the meaning assigned thereto in Section
14.27(a)(i)(A).

 

“Special Condemnation” shall have the meaning assigned thereto in Section
14.27(a)(i)(B).

 

“Survival Period” shall have the meaning assigned thereto in Section 11.4.

 

“Surviving Covenants” shall have the meaning assigned thereto in Section 11.1.

 

“Tenant Notice” and “Tenant Notices” shall have the meanings assigned thereto in
Section 6.2(d).

 

“Terminated Property” shall have the meaning assigned thereto in Section
14.27(a)(i).

 

“Title Affidavit” and “Title Affidavits” shall mean the affidavits, indemnities
and related title documentation described in Section 6.2(f) hereof.

 

“Title Commitment” and “Title Commitments” shall have the meanings assigned
thereto in Section 8.1(a).

 

“Title Company” shall mean First American Title Insurance Company.

 

“Title Cure Period” shall have the meaning assigned thereto in Section 8.1(d).

 

“Title Objection Notice” shall have the meaning assigned thereto in Section
8.1(c).

 

“Title Response Notice” shall have the meaning assigned thereto in Section
8.1(c).

 

“Title Review Period” shall have the meaning assigned thereto in Section 8.1(c).

 



 18 

 

 

“Updated Survey” and “Updated Surveys” shall have the meanings assigned thereto
in Section 8.1(b).

 

Article 2
SALE, PURCHASE PRICE AND CLOSING

 

SECTION 2.1       Sale of Properties.

 

(a)          On the Closing Date and pursuant to the terms and subject to the
conditions set forth in this Agreement, the Sellers shall sell to Purchaser, and
Purchaser shall purchase from Sellers, all of the Properties. Except as
expressly set forth in Section 14.27, Purchaser shall have no right or option to
acquire fewer than all of the Properties.

 

(b)          The transfer of the Properties to Purchaser shall include the
transfer of all Related Property. For purposes of this Agreement:

 

(i)           Intentionally deleted.

 

(ii)          “Sovereign Related Property” shall mean all of Sovereign Seller’s
right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Sovereign Land (the “Sovereign Improvements”);

 

(2)         all easements, licenses, covenants, privileges and other rights
appurtenant to the Sovereign Land or the Sovereign Improvements and all right,
title and interest of Sovereign Seller, if any, in and to all development rights
and any land lying in the bed of any street, road, avenue or alley, open or
closed, in front of or adjoining the Sovereign Land;

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to the Sovereign
Land or the Sovereign Improvements and are used solely in connection with the
operation of the Sovereign Real Property, including all of the items of personal
property listed on Schedule C-2 attached hereto (but not including items owned
or leased by tenants or the Sovereign Property Manager, or which are leased by
Sovereign Seller, or any Excluded Assets) (collectively, the “Sovereign Personal
Property”);

 

(4)         to the extent they may be freely transferred by Sovereign Seller
under Applicable Law without third-party consent (unless any such consent is
obtained by Purchaser at Purchaser’s sole cost and expense), all licenses,
certificates of occupancy, permits, approvals and authorizations presently
issued in connection with the operation of all or any part of the Sovereign Real
Property as it is presently being operated;

 



 19 

 

 

(5)         to the extent freely assignable by Sovereign Seller without a third
party’s consent (unless any such consent is obtained by Purchaser at Purchaser’s
sole cost and expense), all guaranties and warranties, if any, in favor of
Sovereign Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the Sovereign
Improvements;

 

(6)         all Sovereign Leases, together with all Refundable Security
Deposits;

 

(7)         all other intangible property relating to the Sovereign Real
Property or the Sovereign Personal Property and not otherwise described or
excluded herein, including, but not limited to, assignable telephone exchanges,
trade names and trademarks used by Sovereign Seller in connection with the
operation of Sovereign, including Sovereign Seller’s right, title and interest
in (i) the name “The Sovereign Apartments,” (ii) all variations of such name
used or owned by Sovereign Seller, and (iii) all other names utilized or owned
by Sovereign Seller with respect to the Sovereign Real Property or the Sovereign
Seller Improvements; architectural drawings, plans and specifications, as-built
drawings and advertising materials (in each case, solely to the extent delivered
to Purchaser prior to the Effective Date or located on-site as of the Closing
Date); and assignable development rights;

 

(8)         all Assumed Contracts pertaining to the Sovereign Property, other
than those terminated on or prior to the Closing Date pursuant to Section
3.4(c); and

 

(9)         resident and tenant files for current residents as of the Closing
Date and other non-confidential and non-proprietary records owned by Sovereign
Seller and used in connection with the Sovereign Real Property and located
on-site as of the Closing Date.

 

(iii)        “Leigh House Related Property” shall mean all of Leigh House
Seller’s right, title and interest in and to the following:

 

(1)         All of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Leigh House Land (the “Leigh House
Improvements”);

 

(2)         all easements, licenses, covenants, privileges and other rights
appurtenant to the Leigh House Land or the Leigh House Improvements and all
right, title and interest of Leigh House Seller, if any, in and to all
development rights, minerals, oil, gas and other hydrocarbons, and any land
lying in the bed of any street, road, avenue or alley, open or closed, in front
of or adjoining the Leigh House Land;

 



 20 

 

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Leigh House
Land or the Leigh House Improvements and are used solely in connection with the
operation of the Leigh House Real Property, including all of the items of
personal property listed on Schedule C-3 attached hereto (but not including
items owned or leased by tenants or the Leigh House Property Manager, or which
are leased by Leigh House Seller) (the “Leigh House Personal Property”);

 

(4)         to the extent they may be freely transferred by Leigh House Seller
under Applicable Law without third party consent (unless any such consent is
obtained by Purchaser at Purchaser’s sole cost and expense), all licenses,
certificates of occupancy, permits, approvals and authorizations presently
issued in connection with the operation of all or any part of the Leigh House
Real Property as it is presently being operated;

 

(5)         to the extent freely assignable by Leigh House Seller without third
party consent (unless any such consent is obtained by Purchaser at Purchaser’s
sole cost and expense), all guaranties and warranties, if any, in favor of Leigh
House Seller by any manufacturer or contractor in connection with construction
or installation of equipment or any component of the Leigh House Improvements;

 

(6)         all Leigh House Leases, together with all Refundable Security
Deposits;

 

(7)         all other intangible property relating to the Leigh House Real
Property or the Leigh House Personal Property and not otherwise described or
excluded herein, including, but not limited to, assignable telephone exchanges,
trade names and trademarks used by Leigh House Seller in connection with the
operation of Leigh House Apartments, including Leigh House Seller’s right, title
and interest in (i) the name “Leigh House Apartments,” (ii) all variations of
such name used or owned by Leigh House Seller, and (iii) all other names
utilized or owned by Leigh House Seller with respect to the Leigh House Real
Property or the Leigh House Seller Improvements; domain names and websites used
exclusively in the operation of the apartment complex located on the Leigh House
Real Property commonly known as “Leigh House Apartments,” including, without
limitation, https://www.leighhouseapts.com/; architectural drawings, plans and
specifications, as-built drawings and advertising materials; and assignable
development rights;

 

(8)         all Assumed Contracts pertaining to the Leigh House Property, other
than those terminated on or prior to the Closing Date pursuant to Section
3.4(c);

 

(9)         resident and tenant files for current residents as of the Closing
Date and other non-confidential and non-proprietary records owned by Leigh House
Seller and used in connection with the Leigh House Real Property and located
on-site as of the Closing Date; and

 



 21 

 

 

(10)       On a non-exclusive basis only, and solely to the extent that any
other parties to such agreements consent to such assignment at no additional
cost to Leigh House Seller (if such parties have a consent right over
assignments) (provided that Leigh House Seller will use commercially reasonable
efforts to obtain any required consents to assignment prior to the expiration of
the Due Diligence Period), Leigh House Seller’s rights, but not its obligations,
under all guaranties, warranties, and agreements from contractors,
subcontractors, vendors and suppliers regarding their performance, quality of
workmanship and quality of materials supplied in connection with the
construction, manufacture, development, installation and operation of any and
all Leigh House Improvements and Leigh House Personal Property, a complete
schedule of which is attached hereto as Schedule 2.1(b)(iii) (collectively the
“Leigh House Construction Contracts and Warranties”).

 

(iv)        “Preston View Related Property” shall mean all of Preston View
Seller’s right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Preston View Land (the “Preston View
Improvements”);

 

(2)         all easements, licenses, covenants, privileges and other rights
appurtenant to the Preston View Land or the Preston View Improvements and all
right, title and interest of Preston View Seller, if any, in and to all
development rights, minerals, oil, gas and other hydrocarbons, and any land
lying in the bed of any street, road, avenue or alley, open or closed, in front
of or adjoining the Preston View Land;

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Preston View
Land or the Preston View Improvements and are used solely in connection with the
operation of the Preston View Real Property, including all of the items of
personal property listed on Schedule C-4 attached hereto (but not including
items owned or leased by tenants or the Preston View Property Manager, or which
are leased by Preston View Seller) (the “Preston View Personal Property”);

 

(4)         to the extent they may be freely transferred by such Seller under
Applicable Law without third party consent (unless any such consent is obtained
by Purchaser at Purchaser’s sole cost and expense), all licenses, certificates
of occupancy, permits, approvals and authorizations presently issued in
connection with the operation of all or any part of the Preston View Real
Property as it is presently being operated;

 

(5)         to the extent freely assignable by Preston View Seller without third
party consent (unless any such consent is obtained by Purchaser at Purchaser’s
sole cost and expense), all guaranties and warranties, if any, in favor of
Preston View Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the Preston View
Improvements;

 



 22 

 

 

(6)         all Preston View Leases, together with all Refundable Security
Deposits;

 

(7)         all other intangible property relating to the Preston View Real
Property or the Preston View Personal Property and not otherwise described or
excluded herein, including, but not limited to, assignable telephone exchanges,
trade names and trademarks used by Preston View Seller in connection with the
operation of Preston View Apartment Homes, including Preston View Seller’s
right, title and interest in (i) the name “Preston View Apartment Homes,” (ii)
all variations of such name used or owned by Preston View Seller, and (iii) all
other names utilized or owned by Preston View Seller with respect to the Preston
View Real Property or the Preston View Seller Improvements;
www.prestonviewapartments.com, www.prestonviewapts.com, architectural drawings,
plans and specifications, as-built drawings and advertising materials (in each
case, solely to the extent delivered to Purchaser prior to the Effective Date or
located on-site as of the Closing Date); and any assignable development rights;

 

(8)         all Assumed Contracts pertaining to the Preston View Property, other
than those terminated on or prior to the Closing Date pursuant to Section
3.4(c); and

 

(9)         resident and tenant files for current residents as of the Closing
Date and other non-confidential and non-proprietary records owned by Preston
View Seller and used in connection with the Preston View Real Property and
located on-site as of the Closing Date.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, it is expressly agreed by the parties hereto that the following items
are expressly excluded from the Properties to be sold to Purchaser
(collectively, the “Excluded Assets”):

 

(i)          all Security Deposits that do not constitute Refundable Security
Deposits (including, without limitation, non-refundable pet deposits if any);

 

(ii)         all right, title and interest in any purchase agreement or other
closing document entered into in connection with Sovereign Seller’s acquisition
of the Sovereign Real Property, Leigh House Seller’s acquisition of the Leigh
House Real Property, or Preston View Seller’s acquisition of the Preston View
Real Property, except to the extent that the rights or obligations under any
such closing document “run with the land” and so benefit or burden any of the
Real Property;

 

(iii)        any fixtures, personal property, equipment, trademarks or other
intellectual property or other assets which are owned by (A) the supplier or
vendor under any Contract, (B) the tenant under any Lease or (C) any Property
Manager;

 

(iv)        any insurance claims or proceeds arising out of or relating to
events that occur prior to the Closing subject to the terms of Section 9.2(a);

 



 23 

 

 

(v)         any proprietary or confidential materials (including any materials
relating to the background or financial condition of a present or prior direct
or indirect partner or member of the Sellers, but the Seller’s Deliveries shall
not be deemed to be proprietary or confidential), the internal books and records
of the Sellers relating to contributions and distributions prior to Closing, any
software owned or licensed by the Sellers, the name “Bluerock” and any
derivations thereof (including “BR”) and any trademarks, trade names, brand
marks, brand names, trade dress or logos relating thereto, the names “Carroll,”
“ARIUM” or any derivations thereof, and any trademarks, trade names, brand
marks, brand names, trade dress or logos relating thereto, and any items listed
on Schedule C-5;

 

(vi)        the Existing Management Agreements (all of which shall be terminated
at Closing);

 

(vii)       any Objectionable Contracts terminated effective as of or prior to
the Closing Date pursuant to Section 3.4(c);

 

(viii)      any items leased to the Sellers;

 

(ix)         computer software and computer files; and

 

(x)          cash and cash equivalents (except to the extent prorated at
Closing), and any reserves or other deposits funded or made in connection with
any financing encumbering any of the Properties or the Sellers’ interests
therein.

 

SECTION 2.2           Purchase Price.

 

(a)          The consideration to be paid by Purchaser to the Sellers for the
purchase of the Properties shall be an amount equal to ONE HUNDRED SIXTY EIGHT
MILLION NINE HUNDRED SEVENTY FIVE THOUSAND AND NO/100 DOLLARS ($168,975,000.00)
(the “Purchase Price”), which shall be allocated among the Properties as set
forth on Schedule 2.2(a) hereto. For each Property, the portion of the Purchase
Price allocable to the Property on Schedule 2.2(a) hereto is herein called the
“Allocable Purchase Price.” Such allocation shall apply for all purposes under
this Agreement, including for allocations of Earnest Money among the Properties.
The Purchase Price shall be paid by Purchaser to the Sellers on the Closing Date
as follows:

 

(i)          Within three (3) Business Days after the Effective Date, Purchaser
shall deliver to Escrow Agent cash in an amount equal to SIX MILLION FOUR
HUNDRED NINETY NINE THOUSAND THIRTY NINE AND NO/100 DOLLARS ($6.499.039.00)
(together with all accrued interest thereon, the “Earnest Money”) in immediately
available funds by wire transfer to the Earnest Money Escrow Account. If the
Earnest Money is not deposited by Purchaser as and when due and payable
hereunder, the Sellers shall have the right in the Sellers’ sole and absolute
discretion to terminate this Agreement by written notice to Purchaser and Escrow
Agent, whereupon no party shall have any further rights or obligations hereunder
except for those that expressly survive the termination of this Agreement.

 



 24 

 

 

(ii)         Purchaser agrees and acknowledges that the entire Earnest Money
shall be non-refundable to Purchaser from and after the Effective Date except as
otherwise specifically provided in this Agreement.

 

(iii)        Prior to the Loan Pay-Off Wire Deadline on the Closing Date, or
prior to the Closing Date, Purchaser shall deposit with the Escrow Agent, by
wire transfer of immediately available funds (through the escrow described in
Section 2.3), the Purchase Price, as adjusted by the application of the Earnest
Money, and by the adjustments, prorations and credits provided herein. The
amount to be paid under this Section 2.2(a)(iii) is referred to herein as the
“Closing Funds.”

 

(b)          Upon delivery by Purchaser to Escrow Agent, the Earnest Money will
be deposited by Escrow Agent in the Earnest Money Escrow Account, and shall be
held in escrow in accordance with the provisions of Section 14.4. All interest
earned on the Earnest Money while held by Escrow Agent shall be paid to the
party to whom the Earnest Money is paid, except that if Closing occurs,
Purchaser shall receive a credit against the Purchase Price for such interest in
accordance with the terms of this Agreement.

 

(c)          Notwithstanding any other provision of this Agreement to the
contrary, in the event this Agreement is terminated by any party prior to the
Closing (as hereinafter defined) pursuant to any right to do so in this
Agreement, ONE HUNDRED DOLLARS ($100.00) of the Earnest Money (the “Independent
Contract Consideration”) shall be paid to the Sellers, which amount the parties
bargained for and agreed to as consideration for Purchaser’s right to inspect
and purchase the Real Property pursuant to this Agreement and for the Sellers’
execution, delivery and performance of this Agreement. The Independent Contract
Consideration, if paid, shall be in addition to and independent of any other
consideration or payment provided in this Agreement and it is deemed to have
been fully earned as of the Effective Date.

 

(d)          No adjustment shall be made to the Purchase Price except as
explicitly set forth in this Agreement.

 

SECTION 2.3       Closing Procedure.

 

(a)          Closing. The closing of the sale and purchase of the Properties
(the “Closing”) shall be held on the Closing Date, not later than 3:00 p.m.
(Eastern Time) (the “Loan Pay-Off Wire Deadline”) by mutually acceptable escrow
arrangements with Escrow Agent. There shall be no requirement that the Sellers
and Purchaser physically attend the Closing, and all funds and documents to be
delivered at the Closing shall be delivered to the Escrow Agent unless the
parties hereto mutually agree otherwise. Purchaser and the Sellers hereby
authorize their respective attorneys to execute and deliver to the Escrow Agent
any additional or supplementary instructions as may be necessary or convenient
to implement the terms of this Agreement and to facilitate Closing; provided,
however, that such instructions shall be consistent with and merely supplement
this Agreement and shall not in any way modify, amend or supersede this
Agreement.

 



 25 

 

 

(b)          Closing Deliveries. Purchaser shall be required to deposit the
Closing Funds with Escrow Agent on or prior to the Closing Date, and in no event
later than the Loan Pay-Off Wire Deadline. The parties shall endeavor to
“pre-close” the transaction by making commercially reasonable efforts to deliver
to Escrow Agent, no later than the date which is one (1) Business Day prior to
the Closing Date, their respective Closing Documents pursuant to the terms of
Article 6.

 

(c)          Payments to Sellers. All amounts payable to the Sellers under this
Agreement, including the Earnest Money and the Purchase Price, shall be paid at
the Closing to the Sellers in accordance with their joint written instructions.

 

Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS

 

SECTION 3.1    Seller Representations and Warranties. Subject to the information
disclosed on those Sellers’ Deliveries identified on Schedule 3.1 attached
hereto and made a part hereof (collectively, “Sellers’ Core Deliveries”), and
further subject to the Permitted Exceptions, each Seller hereby represents and
warrants to Purchaser as follows with respect to itself or its Property, as
applicable:

 

(a)        Formation; Existence. Such Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to transact business and is in good standing in
the state where such Seller’s Property is located.

 

(b)        Power and Authority. Such Seller has all requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement, the sale of its Property and the consummation of
the transactions provided for in this Agreement have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by such Seller and constitutes such Seller’s legal, valid and binding
obligation, enforceable against such Seller in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

 

(c)        No Consents. Such Seller has obtained all consents and permissions
(if any) related to the transactions herein contemplated and required under any
organizational or governing documents of each Seller or under any covenant,
agreement, encumbrance, law or regulation by which such Seller is bound.

 



 26 

 

 

(d)        No Conflicts. Such Seller’s execution, delivery and compliance with,
and performance of the terms and provisions of, this Agreement, and the sale of
such Seller’s Property, will not conflict with or result in any violation of its
organizational or governing documents.

 

(e)        Foreign Person. Such Seller is not a “foreign person” as defined in
Internal Revenue Code Section 1445 and the regulations issued thereunder.

 

(f)        Bankruptcy. Such Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by such Seller’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of such Seller’s assets, which remains pending or (iv)
suffered the attachment or other judicial seizure of all, or substantially all
of such Seller’s assets, which remains pending.

 

(g)        Anti-Terrorism Laws.

 

(i)          OFAC Compliance. Such Seller is in compliance with the requirements
of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the
“Executive Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Executive Order and such other rules,
regulations, legislation, or orders are collectively called the “Executive
Orders”). Neither (a) such Seller, any Affiliate of such Seller nor any Person
controlled by such Seller; nor (b) to the best of such Seller’s Knowledge, after
making due inquiry, any Person who owns a controlling interest in or otherwise
controls such Seller; nor (c) to the best of such Seller’s Knowledge, after
making due inquiry, if such Seller is a privately held entity, any Person
otherwise having a direct or indirect beneficial interest (other than with
respect to an interest in a publicly traded entity) in such Seller; nor (d) any
Person for whom Seller is acting as agent or nominee in connection with this
investment, is a country, territory, Person, organization, or entity named the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (the “Lists”), nor is a prohibited
country, territory, Person, organization, or entity under any economic sanctions
program administered or maintained by OFAC (a “Forbidden Entity”). For purposes
of this paragraph, “Affiliate” means, with respect to a particular Person, any
other Person who is Controlled by, under common Control with, or in Control of,
such particular Person; “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise; and “Person” means any individual, company,
trust or other legal entity of any kind whatsoever, or other organization,
whether or not a legal entity.

 



 27 

 

 

(ii)         Patriot Act. Such Seller is in compliance with all applicable
anti-money laundering and anti-terrorist laws, regulations, rules, executive
orders and government guidance, including the reporting, record keeping and
compliance requirements of the Bank Secrecy Act (“BSA”), as amended by The
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, Title III of the USA PATRIOT Act (the “Patriot Act”), and other
authorizing statutes, executive orders and regulations administered by OFAC, and
related Securities and Exchange Commission, SRO or other agency rules and
regulations (collectively, the “Anti-Bribery, Anti-Money Laundering and
Anti-Terrorism Laws”), and has policies, procedures, internal controls and
systems that are reasonably designed to ensure such compliance.

 

(iii)        Senior Foreign Political Figure. Such Seller is not a Senior
Foreign Political Figure, or an Immediate Family Member or a Close Associate of
a Senior Foreign Political Figure, such Seller is not controlled by a Senior
Foreign Political Figure, or an Immediate Family Member or a Close Associate of
a Senior Foreign Political Figure, and, to the best of such Seller’s Knowledge,
after making due inquiry, none of the direct or indirect owners of ten percent
(10%) or more of such Seller (other than any owner(s) of any interest(s) in a
publicly-traded entity) is a Senior Foreign Political Figure, or an Immediate
Family Member or a Close Associate of a Senior Foreign Political Figure. For
purposes of this paragraph, “Senior Foreign Political Figure” means a senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a senior official of
a major foreign political party, or a senior executive of a foreign
government-owned corporation, and includes any corporation, business or other
entity that has been formed by, or for the benefit of, a such senior official or
executive; “Immediate Family Member” of a Senior Foreign Political Figure
typically includes the Senior Foreign Political Figure’s parents, siblings,
spouse, children and in-laws; and “Close Associate” of a Senior Foreign
Political Figure means a person who is widely and publicly known to maintain an
unusually close relationship with Senior Foreign Political Figure, and includes
a person who is in a position to conduct substantial domestic and international
financial transactions on behalf of the Senior Foreign Political Figure.

 

(h)          No Litigation. Except as set forth on Schedule 3.1(h) attached
hereto, such Seller has not received written notice of, and such Seller has no
Knowledge of, any pending or threatened (in writing) action, suit, arbitration,
administrative or judicial proceeding, or unsatisfied order or judgment against
such Seller or which pertains to its Property or the transaction contemplated by
this Agreement, which in either case, if adversely determined, would have an
effect on the use, operation or value of such Property or on such Seller’s
ability to consummate the transaction contemplated herein; provided, however,
this Section 3.1(h) shall not apply as to any pending or future dispossessory or
similar actions as to Property tenants.

 

(i)          No Violations of Law. Except as set forth on Schedule 3.1(i)
attached hereto, such Seller has not received written notice from any
Governmental Authority of any violation of or non-compliance with, any
Applicable Law affecting its Property or any portion thereof, which remains
unresolved.

 



 28 

 

 

(j)          Contracts. To such Seller’s Knowledge, except for the Contracts
with respect to such Seller’s Property listed on the applicable portion of
attached Schedule 3.1(j), there are no other Contracts with respect to such
Seller’s Property. Such Seller is not in default under any Contracts, subject to
the running of any applicable notice and cure periods under such Contracts. As
of the Closing Date there shall be no earned but unpaid management fees owed by
such Seller to any third parties with respect to its Property.

 

(k)          Rent Roll. The rent roll for such Seller’s Property attached hereto
as a portion of Schedule 3.1(k) (individually, a “Rent Roll,” and collectively,
the “Rent Rolls”) is a copy of the Rent Roll that Seller relies upon and uses in
the ordinary course of its business. In respect of each of the Leases, to
Seller’s Knowledge, except as otherwise set forth in the Rent Roll or
delinquency report for such Property, such Seller has not received written
notice of any material default by such Seller under any of the Leases for its
Property. Notwithstanding anything in this Agreement to the contrary, such
Seller does not covenant or represent that tenants under Leases for such
Seller’s Property will not be in default under their respective Leases, and the
existence of any default by any tenant under its Lease shall not affect the
obligations of Purchaser hereunder. No security deposits have been paid by any
tenants under the Leases which have not heretofore been returned, except as
listed on the Rent Rolls.

 

(l)          Environmental Laws. Such Seller has not received written notice
from any Governmental Authority that it has violated or is potentially liable
under any Environmental Laws.

 

(m)          No Brokers. There are no broker’s or listing agreements or any
broker’s or finder’s fees or commissions (whether in connection with the Leases
or otherwise) for which Purchaser shall be responsible after Closing. All
leasing and brokerage commissions with respect to the Leases (including
renewals, extensions or expansions thereof whether pursuant to the express
provisions of the Leases or otherwise) have been paid in full, or will be paid
by Closing.

 

(n)          Contractors. All contractors, subcontractors, suppliers,
architects, engineers, and others who have performed services, labor, or
supplied material in connection with such Seller’s ownership, operation,
maintenance, repair and management of such Seller’s Property have been or at the
Closing will be paid in full and all liens arising therefrom (or claims which
with the passage of time or notice or both, could mature into liens) have been
satisfied and released, or shall be satisfied and released by the Closing Date.

 

(o)          Operating Statements. The operating statements for such Property
that are provided as a part of Sellers’ Core Deliveries are copies of such
documents that such Seller uses and relies upon in the ordinary course of its
business.

 



 29 

 

 

(p)          Licenses and Permits. To such Seller’s Knowledge, the operation of
such Seller’s Property as currently utilized does not violate any zoning,
subdivision, building or similar law, ordinance, order or regulation or any
certificate of occupancy issued with respect to such Seller’s Property. To such
Seller’s Knowledge, no portion of such Seller’s Property and no provision in any
of the Leases is in violation of any law, ordinance, order, regulation of any
Governmental Authority or requirement or the requirements of any local board of
fire underwriters (or other body exercising similar functions).

 

(q)          Insurance. Such Seller now has in full force and effect casualty,
liability and business interruption insurance coverages in the amounts and types
reflected in the insurance certificates attached hereto as Schedule 3.1(q)(i),
Schedule 3.1(q)(ii), Schedule 3.1(q)(iii) or Schedule 3.1(q)(iv).

 

(r)          Tenants. To such Seller’s Knowledge, no tenant or any third party
has any right or option to purchase such Seller’s Property or any portion
thereof.

 

(s)          Employees. Such Seller has no employees.

 

(t)          No Condemnation. There is no pending or, to such Seller’s
Knowledge, threatened (in writing) condemnation or similar proceeding relating
to or affecting such Seller’s Property or any portion thereof, including,
without limitation, such Seller’s title to such Seller’s Property or any rights
and interest in such Seller’s Property, nor does such Seller have any Seller’s
Knowledge that any such action(s) is presently contemplated. Such Seller agrees
to give Purchaser prompt notice of any actual or threatened (in writing)
condemnation or similar proceeding between the Effective Date and the Closing.

 

(u)          Bonds and Letters of Credit. There are no development bonds,
letters of credit or other collateral held by or posted with any Governmental
Authority or other third party with respect to any improvement, subdivision or
development obligations concerning any of the Real Property.

 

SECTION 3.2           Amendments to Schedules, Limitations on and Breaches of
Representations and Warranties of Sellers.

 

(a)          Each Seller shall have the right to amend and supplement the
schedules to this Agreement from time to time prior to the Closing by providing
a written copy of such amendment or supplement to Purchaser; provided, however,
that any amendment or supplement to the schedules to this Agreement shall have
no effect for the purposes of determining whether a Seller breach has occurred,
but shall only establish such amendments and supplements as a Purchaser Waived
Breach in the event Purchaser proceeds to Closing following receipt of such
information and shall therefore apply only as a defense to limit the
indemnification obligations of the Sellers in Article 11 of this Agreement for
the inaccuracy or untruth of the representation or warranty qualified by such
amendment or supplement following Closing. Sellers hereby acknowledge and agree
that Purchaser expressly reserves and may freely exercise all rights and
remedies available to it under Section 13.2 of this Agreement following any
Seller’s amendment or supplement of the schedules and exhibits to this
Agreement.

 



 30 

 

 

(b)          Notwithstanding anything in this Agreement to the contrary, if the
representations and warranties relating to a Rent Roll as set forth in Section
3.1(k) and the status of the tenants thereunder were true and correct in all
material respects as of the Effective Date, no change in circumstances or status
of such tenants (e.g., defaults, bankruptcies, below market status or other
adverse matters relating to such tenants or a tenant’s exercise following the
Effective Date of any Lease termination rights not caused by the acts or
omissions of any Seller) occurring after the Effective Date shall permit
Purchaser to terminate this Agreement or constitute grounds for Purchaser’s
failure to close or otherwise constitute a breach of any representation or
warranty by any Seller.

 

(c)          For purposes of this Section 3.2:

 

(i)          “Representation Conditions” shall mean that all representations or
warranties of such Seller were true, correct and complete in all material
respects when made.

 

(ii)         “Changed Condition Threshold” shall mean a Changed Condition (as
hereinafter defined) whose cost of cure will exceed $500,000.00 for an
individual Property or the Properties or Property Group collectively, as
determined by a third party that is mutually acceptable to the parties in their
commercially reasonable discretion.

 

(d)          If, after the Effective Date and prior to the Closing Date, any
Seller’s representations or warranties become untrue, inaccurate or incorrect (a
“Changed Condition”), such Seller shall give Purchaser written notice thereof
within five (5) Business Days (but, in any event, prior to Closing) of such
Seller’s Knowledge of the Changed Condition (a “Changed Condition Notice”).

 

(e)          If the Representation Conditions have been satisfied, but the
Changed Condition does not meet the Changed Condition Threshold, such Seller
shall use commercially reasonable efforts to cause the Changed Condition to be
cured at or prior to Closing. In the event that, despite commercially reasonable
efforts, such Seller is unable to cure the Changed Condition by Closing, the
Sellers shall not be in default hereunder, but Purchaser shall be entitled to a
credit against the Purchase Price at Closing equal to the estimated remaining
cost to cure the Changed Condition, which shall be determined by a third party
that is mutually acceptable to the parties in their commercially reasonable
discretion.

 



 31 

 

 

(f)          If the Representation Conditions have been satisfied and the
Changed Condition meets or exceeds the Changed Condition Threshold, within five
(5) Business Days after the delivery of the Changed Condition Notice, such
Seller shall notify Purchaser in writing of whether such Seller (i) elects to
cure the Changed Condition by Closing, or (ii) declines to cure the Changed
Condition. If Seller elects to cure the Changed Condition by Closing pursuant to
this Section 3.2(f), then the Purchaser shall be obligated to close on the
Properties pursuant to the terms of this Agreement and Seller shall be obligated
to cure the Changed Condition at or prior to Closing. If such Seller does not
timely make an election under this subsection (f), such Seller shall be deemed
to have declined to cure the Changed Condition. If such Seller declines to cure
the Changed Condition, or is deemed to have declined to do so, then Purchaser
shall have five (5) Business Days thereafter, to elect, as its sole and
exclusive remedy (and the Closing shall be automatically extended to account for
such five (5) Business Day period, if necessary), in its sole and absolute
discretion, by written notice to the Sellers within said five (5) Business Day
period, (x) to continue with the purchase of the Property without adjustment of
the Purchase Price, or (y) to terminate this Agreement by providing written
notice thereof to the Sellers. If Purchaser elects to terminate this Agreement
pursuant to this Section 3.2(f), the Earnest Money shall be immediately returned
to Purchaser and thereafter the parties shall be released from further liability
or obligation hereunder, except for those matters which specifically survive the
termination hereof. If Purchaser fails to notify the Sellers and Escrow Agent of
its election to terminate this Agreement within said five (5) Business Day time
period provided above, Purchaser shall be deemed to have accepted the Changed
Condition and to have elected to purchase the Property without adjustment to the
Purchase Price. If such Seller elects to cure the Changed Condition by Closing,
but thereafter fails to do so, Sellers shall be in material default under this
Agreement and all remedies set forth in Section 13.2 shall be available to
Purchaser due to such default.

 

(g)          For the avoidance of doubt, in the event a representation or
warranty of any Seller is untrue, incorrect or incomplete in any material
respect when made, or becomes untrue, incorrect or incomplete in any material
respect on or after the Effective Date due to a breach of any of the Sellers’
obligations or covenants under this Agreement, then the Sellers shall be in
default under this Agreement (subject to any applicable notice and cure rights),
and all remedies set forth in Section 13.2 shall be available to Purchaser.

 

SECTION 3.3       Covenants of Sellers Prior to Closing.

 

(a)          From the Effective Date until the Closing or earlier termination of
this Agreement (or such earlier date as set forth below), each Seller or such
Seller’s agents shall:

 

(i)          Operation. Operate and maintain such Seller’s Property in a manner
generally consistent with such Seller’s past practices with respect to such
Property (including entering into new Leases), except that such Seller shall not
be required to make any capital improvements to such Real Property.

 

(ii)         Notices. Notify Purchaser promptly upon receipt of written notices
of (i) violation, litigation, arbitration proceeding or administrative hearing
(including condemnation) before any Governmental Authority which affects such
Seller or such Seller’s Property, and is instituted after the Effective Date;
(ii) default with respect to any Contract; (iii) litigation commenced or
threatened in writing against such Seller or such Seller’s Property; (iv)
litigation commenced or threatened in writing by such Seller (other than
residential tenant eviction proceedings); and (v) any other material written
notice or communication received by such Seller which could have a material
effect on the operation of Seller’s Property or on the transactions contemplated
under this Agreement.

 



 32 

 

 

(iii)        Insurance. Keep such Seller’s Property insured against fire and
other hazards in such amounts and under such terms as are consistent with such
Seller’s existing insurance program, provided that Seller may make adjustments
in such Seller’s insurance coverage for the Property which are consistent with
Sellers’ Affiliates’ general insurance program for apartment properties as in
effect from time to time.

 

(iv)        Performance Under Leases. Perform, or cause its agents to perform,
in all material respects, all material obligations of landlord or lessor under
the Leases.

 

(v)         Leasing Activity. Except for Leases or amendments to Leases entered
into pursuant to renewal notices mailed prior to the Effective Date, unless
Purchaser agrees otherwise in writing, any new leases or renewals of existing
leases for apartment units entered into by Sellers after the Effective Date
until the Closing or earlier termination of this Agreement shall be on such
Seller’s standard apartment lease form for its Property, and shall be for terms
of no less than six (6) months and no more than thirteen (13) months. In all
cases, Sellers shall retain the discretion to set rent rates, concessions and
other terms of occupancy consistent with then-extant market conditions for such
Property. After the expiration of the Due Diligence Period, Purchaser shall have
the right to participate in a weekly call with each Seller and its property
manager to discuss operation of the Properties, which shall be scheduled by such
Seller at the request of Purchaser, and for the avoidance of doubt shall be a
separate call from such Seller’s operation calls with its property manager.

 

(vi)        Contracts. Comply with all obligations of such Seller under the
Contracts, and, unless Purchaser agrees otherwise in writing, not enter into any
service or other new Contract (or renew any existing Contract) that will be
binding on Purchaser or any Property after Closing, other than Contracts
necessary for emergency purposes in such Seller’s commercially reasonable
discretion.

 

(vii)       Conveyances or Encumbrances of Property. Such Seller shall not sell,
further pledge, encumber or otherwise transfer or dispose of all or any part of
its Property (except for (i) such items of fixtures and tangible personal
property as become obsolete or are disposed of in the ordinary course, and only
if replaced by an item of like quality and functionality (unless the same is no
longer necessary for the operation of such Property, as determined by Seller in
its commercially reasonable discretion), and (ii) such other transfers and
conveyances as are specifically permitted under this Agreement).

 

(viii)      Updated Rent Roll. From time to time, upon written request by
Purchaser (but in no event more often than once per week), such Seller shall
provide to Purchaser an updated Rent Roll with respect to such Seller’s
Property, which shall be in substantially the same format as the Rent Roll with
respect to such Seller’s Property attached hereto as a portion of Schedule
3.1(k).

 



 33 

 

 

(ix)         Property Changes. Not request or consent to any change, variance or
other modification to the zoning, permits, entitlements or development
incentives applicable to its Property, without Purchaser’s prior written consent
which shall not be unreasonably withheld.

 

(x)          Condition of Vacant Units. Make rent-ready all apartment units at
its Property which become vacant five (5) or more Business Days prior to the
Closing, or to credit Purchaser at Closing in the amount of $750.00 for each
apartment unit at its Property which is vacant on the Closing Date, which was
vacant five (5) or more Business Days prior to the Closing Date, and which has
not been made rent-ready. For purposes of this paragraph, “rent-ready condition”
shall mean the condition in which such Seller currently delivers vacant units to
new tenants at its Property in such Seller’s ordinary course of business and
operations, freshly painted and cleaned, with all appliances, fixtures, and
equipment therein in good working order.

 

(xi)         Intentionally deleted.

 

(xii)        Legal Compliance. Not use or occupy, or knowingly allow the use or
occupancy of, its Property in any manner which violates any governmental
requirements or which constitutes waste or a public or private nuisance or which
makes void, voidable or cancelable, or increases the premium of, any insurance
then in force with respect thereto. Such Seller shall maintain, or cause to be
maintained, in full force and effect all permits and licenses required to
operate its Property and to execute Leases for its Property and collect rent
thereunder.

 

(xiii)       Intentionally deleted.

 

(xiv)      Estoppels. Use commercially reasonable efforts to obtain and deliver
to Purchaser any estoppels Purchaser may reasonably require in connection with
the Permitted Exceptions (each individually an “Estoppel,” and collectively the
“Estoppels”); provided, however, such Sellers shall not be obligated to incur
any non de-minimis expense or fee to so obtain Estoppels other than may be
required by the terms of the Permitted Exception or to obtain any Estoppels from
residential tenants at its Property.

 

(xv)       Alterations. After the expiration of the Due Diligence Period, not
perform, nor permit the performance of, any material alterations, renovations or
improvements to its Property without Purchaser’s prior written consent, which
consent may be granted or withheld in Purchaser’s sole discretion, except for
alterations or improvements required to ensure the safety of its Property
(including improvements required for the cure of the Preston View Property Code
Violations).

 



 34 

 

 

(xvi)      Transition. Cooperate with Purchaser in transitioning ownership and
management of its Property to Purchaser or Purchaser’s designee, including,
without limitation, ensuring that all rents from and after the Closing Date
received by such Seller are paid over to Purchaser or its designee.

 

(b)          Existing Agreements. Such Seller shall terminate (or cause to be
terminated) such Seller’s Existing Management Agreement at or prior to Closing.

 

(c)          Assumed Contracts. If Purchaser delivers a written notice of
objection to any Contract prior to the expiration of the Due Diligence Period,
then, to the extent a termination right in favor of the applicable Seller is
provided for in such Contract, or if such Contract does not prohibit
termination, the applicable Seller shall cause its Property Manager to provide a
notice of termination within two (2) Business Days of the expiration of the Due
Diligence Period to the vendor thereunder with respect to each such Contract to
which Purchaser has timely objected (collectively, the “Objectionable
Contracts”); provided, however, that (i) Purchaser may not object to any of the
Contracts marked as “must assume” on Schedules 3.1(j)-1 through 3.1(j)-4 and
shall assume the same at Closing pursuant to the applicable Bill of Sale and
Assignment; (ii) no Seller shall have any obligation to terminate any Contract
which by its terms is not terminable or which cannot be terminated without
payment of an express termination fee or penalty, unless Purchaser agrees in
writing to pay such termination fee or penalty; (iii) if the termination of any
Objectionable Contract cannot be made effective upon the Closing Date (it being
agreed and acknowledged that the Sellers shall not be obligated to pay any money
to accomplish such termination), then such Objectionable Contract shall be
assumed by Purchaser at Closing pursuant to the applicable Bill of Sale and
Assignment (together with all Assumed Contracts with respect to the applicable
Property that do not constitute Objectionable Contracts) for the remaining
period of such Contract until its effective date of termination; and (iv)
Purchaser shall be responsible for any termination fees payable with respect to
the termination of any Objectionable Contracts. Notwithstanding the foregoing,
Purchaser shall not be required or entitled to assume any: (i) Contract that, by
its terms, may not be assigned to and assumed by Purchaser without the consent
of a third party, unless such third party’s written consent is actually obtained
at or before Closing; or (ii) any Contract that is not reflected on Schedules
3.1(j)-1 through 3.1(j)-4. All Contracts that Purchaser is required to assume or
elects to assume hereunder are collectively referred to herein as the “Assumed
Contracts.”

 

(d)          Anti-Terrorism Law. Such Seller shall take any actions that may be
required to comply with the terms of the Anti-Bribery, Anti-Money Laundering and
Anti-Terrorism Laws, as amended, any regulations promulgated under the foregoing
Applicable Laws, any sanctions program administered by the U.S. Department of
Treasury’s Office of Foreign Property Control or Financial Crimes Enforcement
Network, or any other Applicable Laws designed to combat corruption, bribery,
terrorism, drug-trafficking or money laundering.

 

(e)          Exclusivity. From the Effective Date until the Closing or earlier
termination of this Agreement, none of the Sellers, nor any of their respective
brokers, affiliates or agents, shall engage in discussions directly or through
their respective brokers, agents or representatives or otherwise negotiate with
any Person or party, other than with Purchaser, in connection with the sale of
any of the Properties or any joint venture or similar transaction relating to
any of the Properties.

 



 35 

 

 

(f)          Leigh House TIC Transfer. Purchaser is advised that, at or prior to
Closing, Leigh House Seller may convey ownership of the Leigh House Property to
Leigh House Seller’s members or such members’ designees (individually, an
“Additional Leigh House Seller,” and collectively, the “Additional Leigh House
Sellers”), as undivided tenants in common (such transaction being the “Leigh
House TIC Transfer”). Purchaser will allow Leigh House Seller to proceed with
the Leigh House TIC Transfer during the term of this Agreement, provided that
all of the following terms and conditions (collectively, the “Leigh House TIC
Transfer Terms and Conditions”) are fully satisfied and complied with in all
respects:

 

(i)          Not later than July 1, 2019, Leigh House Seller shall notify
Purchaser in writing of its desire to consummate the Leigh House TIC Transfer
and shall submit to Purchaser the following:

 

(A)         drafts of the following documents (collectively, the “Leigh House
TIC Transfer Documents”), each of which shall be in form and content reasonably
acceptable to Purchaser: (1) deeds, bills of sale and assignments to accomplish
the Leigh House TIC Transfer; (2) if applicable, the forms of any assignments
for Exchange purposes with respect to the Leigh House TIC Transfer; and (3) a
joinder to this Agreement whereby each Additional Leigh House Seller becomes a
party to this Agreement and jointly and severally liable with Leigh House Seller
for its obligations hereunder.

 

(B)         Secretary of State documents demonstrating that each of the
Additional Leigh House Sellers has been formed and, if formed in a jurisdiction
other than North Carolina, qualified to do business in the State of North
Carolina.

 

(ii)         Within five (5) Business Days after Leigh House Seller’s
transmittal of the notice and deliveries under subsection (i) above, Leigh House
Seller shall order any and all searches reasonably required by Purchaser or its
lender for the Additional Leigh House Sellers, and shall promptly provide such
parties with copies of the search results upon receipt, in all instances at
Leigh House Seller’s sole cost.

 

(iii)        At the closing of the Leigh House TIC Transfer and also at Closing,
each of Leigh House Seller and the Additional Leigh House Sellers shall provide
to the Title Company evidence of such entity’s power and authority to consummate
the Leigh House TIC Transfer and the transaction contemplated by this Agreement.

 

(iv)        Leigh House Seller and each of the Additional Leigh House Sellers,
jointly and severally, shall indemnify and hold Purchaser harmless from all
costs, obligations and liabilities arising directly or indirectly from the Leigh
House TIC Transfer.

 



 36 

 

 

(v)         From and after the closing date of the Leigh House TIC Transfer,
Leigh House Seller and each of the Additional Leigh House Sellers shall be
jointly and severally liable for all of Leigh House Seller’s covenants,
representations, warranties, obligations and any other matters arising under or
in connection with (A) this Agreement, including, without limitation, any
liabilities of Leigh House Seller arising prior to and after the Closing Date,
(B) Leigh House Seller’s Exchange, if applicable, and (C) the Leigh House TIC
Transfer. For the avoidance of doubt, each Additional Leigh House Seller shall
be deemed to have made all representations and warranties of Leigh House Seller
as set forth in this Agreement, effective as of the closing date of the Leigh
House TIC Transfer.

 

(vi)        Not later than June 28, 2019, the Title Company shall have confirmed
in writing that the Leigh House TIC Transfer has satisfied all Title Company
requirements for such conveyance, and consequently that the Leigh House TIC
Transfer will not prevent Title Company from being able to issue the Owner’s
Policy for the Leigh House Property to Purchaser at Closing, subject only to the
Permitted Exceptions and otherwise in the form required by this Agreement.

 

(vii)       Any conveyance documents to be delivered with respect to the Leigh
House Property under Section 6.2 hereof shall be delivered by the Leigh House
Seller and each of the Additional Leigh House Sellers, jointly and severally.
Further, each Additional Leigh House Seller shall join Leigh House Seller in the
execution and delivery of Sellers’ Closing Certificate.

 

Leigh House Seller’s failure to comply with all of the Leigh House TIC Transfer
Terms and Conditions shall constitute a material default hereunder whereby
Purchaser shall be entitled to the remedies set forth in Section 13.2. The
provisions of this Section 3.3(f) shall survive the termination of this
Agreement and the Closing.

 

(g)          Preston View Property Code Violations. Upon completing an
inspection of the Preston View Property on June 12, 2019, the Morrisville
Fire/Rescue Department issued a notice to Preston View Seller of certain fire
and life safety violations at such Property (collectively, the “Preston View
Property Code Violations”). A copy of such notice is attached hereto as Exhibit
H. Preston View Seller shall promptly request an estimate from a licensed
contractor to determine the scope of work and cost required to cure the Preston
View Property Code Violations, and shall promptly provide a copy of such
estimate to Purchaser upon receipt. The contractor performing the work, the
scope of work and the contractor’s standard of performance shall all be subject
to Purchaser’s review and approval in its commercially reasonable discretion.
Preston View Seller covenants and agrees to make commercially reasonable, good
faith efforts to cause the Preston View Property Code Violations to be cured at
Preston View Seller’s cost prior to Closing, the parties hereby agreeing that
cure of such violations shall be conclusively demonstrated by the Morrisville
Fire/Rescue Department’s written acknowledgment that the Preston View Property
Code Violations have been cured. In the event that the Preston View Property
Code Violations have not been fully cured by the Closing despite Preston View
Seller’s commercially reasonable efforts, Purchaser shall be entitled to a
credit against the Allocable Purchase Price for the Preston View Property equal
to the remaining cost of such cure, based upon the above cost estimate, net of
any sums previously paid by Preston View Seller.

 



 37 

 

 

(h)          Excluded Assets. Nothing in this Section 3.3 shall restrict any
Seller’s rights with respect to any Excluded Assets or give Purchaser any
approval, consent or other rights with respect thereto.

 

Article 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

 

SECTION 4.1      Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to the Sellers as follows:

 

(a)          Formation; Existence. Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware.

 

(b)          Power; Authority. Purchaser has all requisite power and authority
to enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement, the purchase of the Properties and the
consummation of the transactions provided for herein have been duly authorized
by all necessary action on the part of Purchaser. This Agreement has been duly
executed and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 

(c)          No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any court,
administrative agency or commission or other Governmental Authority, is required
to be obtained or made in connection with the execution, delivery and
performance of this Agreement by Purchaser or any of Purchaser’s obligations in
connection with the transactions required or contemplated hereby.

 

(d)          No Conflicts. Purchaser’s execution, delivery and compliance with,
and performance of the terms and provisions of, this Agreement, and the purchase
of the Properties, will not (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which Purchaser is a party in its individual capacity, or (iii)
violate any Applicable Law relating to Purchaser or its assets or properties,
except, in each case, for any conflict or violation which will not materially
adversely affect Purchaser’s ability to consummate the transactions contemplated
by this Agreement.

 



 38 

 

 

(e)          Bankruptcy. Purchaser has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Purchaser’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, which remains pending, or (iv)
suffered the attachment or other judicial seizure of all, or substantially all
of Purchaser’s assets, which remains pending.

 

(f)          Anti-Terrorism Laws. Neither Purchaser nor to Purchaser’s knowledge
any beneficial owner of Purchaser: (i) is listed in the Executive Order and/or
on any other list of terrorists or terrorist organizations maintained pursuant
to any of the rules and regulations of OFAC or pursuant to any other applicable
Orders; (ii) is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Executive Orders;
(iii) to Purchaser’s knowledge, is owned or controlled by, or acts for or on
behalf of, any person or entity on the Lists or any other person or entity who
has been determined by competent authority to be subject to the prohibitions
contained in the Executive Order, or (iv) is or has engaged in any dealings or
transactions, or is otherwise associated, with any Forbidden Entity. The
foregoing does not apply to any person or entity to the extent that such
person’s interest in Purchaser is through a US publicly traded entity.

 

SECTION 4.2      Covenants of Purchaser. From the Effective Date until the
Closing or earlier termination of this Agreement, Purchaser or Purchaser’s
agents shall take any actions that may be required to comply with the terms of
the Anti-Bribery, Anti-Money Laundering and Anti-Terrorism Laws, as amended, any
regulations promulgated under the foregoing Applicable Laws, any sanctions
program administered by the U.S. Department of Treasury’s Office of Foreign
Property Control or Financial Crimes Enforcement Network, or any other
Applicable Laws designed to combat corruption, bribery, terrorism, drug
trafficking or money laundering.

 

Article 5
CONDITIONS PRECEDENT TO CLOSING

 

SECTION 5.1     Conditions Precedent to Sellers’ Obligations. The Sellers’
obligation to consummate the transfer of the Properties to Purchaser on the
Closing Date is subject to the satisfaction (or waiver by the Sellers in
writing) as of Closing of the following conditions; provided, however, if the
failure of any such condition is due to a default by Purchaser, the Sellers
shall have the rights and remedies provided in Section 13.1:

 

(a)          Each of the representations and warranties made by Purchaser in
this Agreement shall be true and correct in all material respects when made and
on and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date (unless such representation or warranty is
made on and as of a specific date, in which case it shall be true and correct in
all material respects as of such date).

 



 39 

 

 

(b)          Purchaser shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by Purchaser for Closing.

 

(c)          The Sellers or Escrow Agent shall have received all of the
documents required to be delivered by Purchaser under Section 6.1.

 

(d)          The Sellers or Escrow Agent shall have received the Purchase Price
in accordance with Section 2.2 and all other amounts due to the Sellers
hereunder.

 

(e)          Subject to Section 14.27 hereof, Section 14.27 of the Sorrel
Phillips Creek Ranch Purchase Agreement, and Section 14.27 of the Landings at
Four Corners Purchase Agreement, the transactions contemplated by the Landings
at Four Corners Purchase Agreement and the Sorrel Phillips Creek Ranch Purchase
Agreement shall be consummated in accordance with the terms and conditions
thereof on the Closing Date simultaneously with the Closing contemplated herein.

 

SECTION 5.2           Conditions Precedent to Purchaser’s Obligations.
Purchaser’s obligation to purchase and pay for the Properties on the Closing
Date is subject to the satisfaction (or waiver by Purchaser in writing) as of
Closing of the following conditions; provided, however, if the failure of any
such condition is due to a default by any Seller, Purchaser shall have the right
and remedies provided in Section 13.2:

 

(a)          Each of the representations and warranties made by the Sellers in
this Agreement shall be true and correct in all material respects when made and
on and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date (unless such representation or warranty is
made on and as of a specific date, in which case it shall be true and correct in
all material respects as of such date), subject, in all respects, to the rights
and obligations of the parties set forth in Section 3.2 of this Agreement.

 

(b)          The Sellers shall have performed or complied in all material
respects with each obligation and covenant required by this Agreement to be
performed or complied with by the Sellers for Closing.

 

(c)          Subject to Section 14.27 hereof, Section 14.27 of the Sorrel
Phillips Creek Ranch Purchase Agreement, and Section 14.27 of the Landings at
Four Corners Purchase Agreement, the transactions contemplated by the Landings
at Four Corners Purchase Agreement and the Sorrel Phillips Creek Ranch Purchase
Agreement shall be consummated in accordance with the terms and conditions
thereof on the Closing Date simultaneously with the Closing contemplated herein.

 



 40 

 

 

(d)          The Title Company shall be prepared and irrevocably committed to
issue an Owner’s Policy for each Property in the full amount of the such
Property’s Allocable Purchase Price, subject only to the Permitted Exceptions;
provided, however, if the Title Company is unable or unwilling to issue any
Owner’s Policy, before Purchaser shall have the right terminate this Agreement
under this subsection (d), the parties shall first make commercially reasonable
efforts to secure the Owner’s Policy from another title insurer satisfactory to
Purchaser, and if necessary the Closing Date shall be extended by a period of up
to five (5) Business Days to attempt to arrange such replacement coverage.

 

(e)          All Existing Management Agreements shall be terminated at Closing.

 

SECTION 5.3      Waiver of Conditions Precedent. The occurrence of the Closing
shall constitute conclusive evidence that the Sellers and Purchaser have
respectively waived any conditions which are not satisfied as of the Closing.
Notwithstanding anything to the contrary contained in this Agreement, any right
of Purchaser or the Sellers to terminate this Agreement under Section 5.1 or
Section 5.2 hereof may be exercised only as to this Agreement (and all of the
Properties) in its entirety, and in no event may a party terminate this
Agreement on such grounds only as to certain Properties.

 

SECTION 5.4       Failure of Conditions Precedent. In the event that any
condition precedent to Closing has not been timely satisfied, then the party
whose condition to Closing has not been satisfied shall have the right to
terminate this Agreement by written notice delivered to the other party at
Closing. In connection with any such termination, Purchaser shall be entitled to
a return of the Earnest Money (less the Independent Contract Consideration), and
the Sellers and Purchaser shall be released from further obligation or liability
hereunder (except for those obligations and liabilities which expressly survive
termination); provided, however, nothing herein shall be deemed to constitute a
waiver of any right or remedy which the parties may have under Article 13.

 

Article 6
CLOSING DELIVERIES

 

SECTION 6.1      Purchaser’s Closing Deliveries. Purchaser shall deliver the
following to the Escrow Agent for Closing, in compliance with Section 2.3
hereof:

 

(a)          With respect to the Properties:

 

(i)          Purchaser’s duly executed counterpart to a Bill of Sale and
Assignment of Leases, Contracts and General Intangibles (individually a “Bill of
Sale and Assignment,” and collectively the “Bills of Sale and Assignment”) for
each Property, in substantially the form of Exhibit A attached hereto;

 

(ii)         Intentionally Deleted;

 



 41 

 

 

(iii)        Purchaser’s duly executed counterpart to a Prohibition Against
Condominium Conversion Agreement for the Leigh House Property and the Sovereign
Property (individually a “Condominium Conversion Prohibition Agreement” and
collectively the “Condominium Conversion Prohibition Agreements”), in
substantially the form of Exhibit C attached hereto, adapted to the specific
recording requirements and statute of repose for the jurisdiction in which each
such Property is located;

 

(iv)        Purchaser’s duly executed counterpart to each of the Closing
Statements; and

 

(v)         Solely with respect to the Sovereign Property, Purchaser’s duly
executed counterpart to a Notice Regarding Texas Water Code in the form of
Exhibit G attached hereto.

 

(b)          With respect to the transactions contemplated hereunder:

 

(i)          The Purchase Price as specified in 2.2, as adjusted by the
application of the Earnest Money, and by the adjustments, prorations and credits
provided herein;

 

(ii)         to the extent that same are required to be executed by Purchaser
under Applicable Law, all transfer tax returns or forms required for the
conveyance of any of the Properties, in each case, as prepared by the Sellers in
coordination with and reasonably acceptable to Purchaser and duly executed by
Purchaser;

 

(iii)        such evidence as the Title Company may reasonably require as to the
authority of the Person or Persons executing documents on behalf of Purchaser,
and as to the legal existence and good standing of Purchaser;

 

(iv)        a certificate dated as of the Closing Date and duly executed by
Purchaser, stating that the representations and warranties of Purchaser
contained in Article 4 of this Agreement are true and correct in all material
respects as of the Closing Date; and

 

(v)         such additional documents as shall be reasonably requested by the
Escrow Agent or the Title Company to consummate the transaction contemplated by
this Agreement; provided, however, that in no event shall Purchaser be required
to indemnify the Title Company, the Escrow Agent, any Seller, or any other party
pursuant to any such documents, or undertake any other material liability not
expressly contemplated in this Agreement, unless Purchaser elects to do so in
its sole discretion.

 

SECTION 6.2       Sellers’ Closing Deliveries. The Sellers shall deliver the
following to the Escrow Agent for Closing, in compliance with Section 2.3
hereof:

 

(a)          Deeds.

 



 42 

 

 

(i)          Solely with respect to the Sovereign Property, a Texas special
warranty deed in substantially the form of Exhibit D-1 attached hereto duly
executed by the Sovereign Seller, for such Seller’s Real Property, subject only
to the Permitted Exceptions applicable to such Property, together with, as
applicable, a quitclaim deed for such Seller’s Real Property in accordance with
Section 8.1(b) hereof;

 

(ii)         Solely with respect to the Leigh House Property and the Preston
View Property, a North Carolina special warranty deed in substantially the form
of Exhibit D-2 attached hereto duly executed by the Leigh House Seller or the
Preston View Seller, as applicable, for such Seller’s Real Property, subject
only to the Permitted Exceptions applicable to such Property, together with, as
applicable, a quitclaim deed for such Seller’s Real Property in accordance with
Section 8.1(b) hereof;

 

(b)          Condominium Conversion Prohibition Agreements. The Condominium
Conversion Prohibition Agreement with respect to the Leigh House Property and
the Sovereign Property, as duly executed by the applicable Seller;

 

(c)          Bills of Sale and Assignments. A Bill of Sale and Assignment with
respect to each Property, as duly executed by the applicable Seller;

 

(d)          Tenant Notices. A duly executed notice letter to the tenants at
each of the Properties (individually a “Tenant Notice” and collectively the
“Tenant Notices”), in substantially the form of Exhibit B attached hereto.
Purchaser shall promptly deliver the same to all tenants following the Closing;

 

(e)          Vendor Notices. To the extent not already provided to Purchaser,
letters to the vendors under Assumed Contracts for each Property, duly executed
by the applicable Seller;

 

(f)          Title Affidavits.

 

(i)          Solely with respect to the Sovereign Property, a Texas Owner/Seller
Affidavit for such Real Property in substantially the form of Exhibit E-1
attached hereto, duly executed by the Sovereign Seller;

 

(ii)         Solely with respect to the Leigh House Property and the Preston
View Property, a North Carolina Owner’s Affidavit and Indemnity Agreement (North
Carolina Land Title Association form) for each such Real Property in
substantially the form of Exhibit E-2(a) attached hereto, and a North Carolina
Gap Indemnity Agreement in substantially the form of Exhibit E-2(b) attached
hereto, each duly executed by the Leigh House Seller or the Preston View Seller,
as applicable;

 

(g)          FIRPTA Affidavits. A duly executed and notarized affidavit from
each Seller that such Seller is not a “foreign person” within the meaning of the
Foreign Investment in Real Property Tax Act of 1980, as amended;

 



 43 

 

 

(h)          Sellers’ Closing Certificate. A duly executed certificate in the
form attached hereto as Exhibit F (the “Sellers’ Closing Certificate”) from each
Seller dated as of the Closing Date, stating that the representations and
warranties of such Seller contained in Article 3 of this Agreement are true and
correct in all material respects as of the Closing Date;

 

(i)          Notice Regarding Texas Water Code. Solely with respect to the
Sovereign Property, Sovereign Seller’s duly executed counterpart to a Notice
Regarding Texas Water Code;

 

(j)          Closing Statements. Each Seller’s duly executed counterpart to the
Closing Statements;

 

(k)          Rent Rolls. An updated Rent Roll for each Property, dated no
earlier than the date that is five (5) Business Days prior to the Closing Date
(which each Seller’s Property Manager may provide), for purposes of preparing
the Closing Statements and attaching as an exhibit to the Sellers’ Closing
Certificates and to each Seller’s respective Title Affidavit;

 

(l)          Transfer Tax Forms. All transfer tax returns or forms required for
the conveyance of any of the Properties, in each case as prepared by such Seller
in coordination with Purchaser and, to the extent required under Applicable Law,
duly executed by the applicable Seller;

 

(m)          Leases. To the extent in such Seller’s possession or reasonable
control, originals (or copies if such Property maintains the Leases solely
through an electronic database) of the Leases for such Seller’s Property, which
requirement may be satisfied by delivery at the on-site property management
office for such Property, rather than by delivery to the Escrow Agent;

 

(n)          Seller Authority Documents. Such evidence as the Title Company may
reasonably require as to the authority of the Person or Persons executing
documents on behalf of such Seller, and as to the legal existence and good
standing of each Seller;

 

(o)          Broker Documents. If required by the Title Company for a given
Property, a broker’s lien waiver or affidavit regarding such Property, and/or an
affidavit regarding commercial real estate brokers from the applicable Seller,
in form and substance reasonably acceptable to the Title Company;

 

(p)          Possession. Possession of each Property subject only to the
Permitted Exceptions applicable to such Property; and

 

(q)          Miscellaneous. Such additional documents as shall be reasonably
requested by the Escrow Agent or the Title Company to consummate the transaction
contemplated by this Agreement; provided, however, that in no event shall any
Seller be required to indemnify the Title Company, the Escrow Agent, Purchaser,
or any other party pursuant to any such documents, or undertake any other
material liability not expressly contemplated in this Agreement, unless such
Seller elects to do so in its sole discretion.

 



 44 

 

 

Article 7
INSPECTIONS; DUE DILIGENCE; RELEASE

 

SECTION 7.1       Inspections.

 

(a)          Purchaser Investigations. During the Due Diligence Period and until
Closing or the earlier termination of this Agreement, Purchaser and Purchaser’s
partners, agents, employees, lenders, investors, property managers,
representatives, attorneys, accountants, engineers, contractors, consultants and
licensees (collectively, “Purchaser’s Representatives”) shall have the right to
enter upon each of the Properties and make such nondestructive on-site
investigations, inspections, audits, analyses, appraisals, studies and tests,
including, without limitation, surveys and engineering studies and reviewing
Sellers’ Deliveries (individually, a “Purchaser Investigation” and collectively,
the “Purchaser Investigations”), as Purchaser deems necessary or advisable;
provided, however, that Purchaser shall not be permitted to conduct (i) any
physically invasive inspection, sampling or test, or (ii) testing or sampling
required for a Phase II environmental site assessment at any Property without
the applicable Seller’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed to the extent any Phase I environmental
assessment identifies a recognized environmental condition (meeting the ASTM
E1527-13 standard) and recommends further testing, but may otherwise be withheld
in such Seller’s sole discretion.

 

(b)          Procedures. Purchaser and Purchaser’s Representatives shall conduct
all Purchaser Investigations strictly in accordance with the following
procedures:

 

(i)          All Purchaser Investigations at the Properties shall be conducted
during the normal business hours of the applicable Property on Business Days,
unless the applicable Seller otherwise approves in writing and upon appropriate
notice to tenants as required under any Leases.

 

(ii)         Purchaser shall deliver to the applicable Seller a written notice
of Purchaser’s intent to perform any Purchaser Inspection at any Property, in
each case at least one (1) Business Day prior to the intended date of entry
(notice to Brian Rideout by electronic mail at brideout@bluerockmi.com shall
satisfy this notice requirement). Each such notice shall specify the Property to
be entered and shall provide (A) the intended date of entry and the portion of
the Property to be entered, (B) a description of the proposed Purchaser
Investigations, including, without limitation, a list of contractors who will be
performing the proposed Purchaser Investigations, and (C) in the instance of a
physically invasive test otherwise permitted hereunder, a copy of the
Purchaser’s testing plan outlining the tests that Purchaser intends to perform,
and such other information reasonably requested by the applicable Seller in
connection with such physically invasive testing. Neither Purchaser nor any
Purchaser’s Representative shall enter any portion of any Property until the
applicable Seller has given written approval of both the request and any testing
plan, which approval may be given by electronic mail to Jamie Shanks at
jshanks@carterhaston.com.

 



 45 

 

 

(iii)        A representative of the applicable Seller shall have the right, but
not the obligation, to be present during any Purchaser Investigation.

 

(iv)        Neither Purchaser nor any Purchaser’s Representative shall interfere
unreasonably with the use, occupancy or enjoyment rights of any tenants,
occupants, invitees, employees or contractors of any Seller at any of the
Properties or of any such tenants’ or occupants’ employees, contractors,
customers or guests.

 

(v)         Purchaser shall have no right to make inquiries of tenants,
occupants, invitees, employees or contractors of any Seller without such
Seller’s prior written consent, which may be conditioned upon an agent or
representative of such Seller accompanying Purchaser or Purchaser’s
Representatives during such inquiries.

 

(vi)        Purchaser shall have the right to make customary inquiries to
confirm existing factual matters or to request publicly available information,
in either case, with regard to any Property, arising in connection with (i) a
Phase I environmental site assessment, (ii) a third-party zoning compliance
report, (iii) a zoning compliance letter from applicable governmental
authorities, (iv) a request for copies of permits and licenses, including
certificates of occupancy, (v) a request to the applicable Governmental
Authorities as to the status of the existing development rights or entitlements
with respect to the Properties, or (vi) taxes attributable to the Properties.
Notwithstanding the foregoing, neither Purchaser nor any Purchaser
Representative shall affirmatively request any governmental or
quasi-governmental agency to undertake any action which would or could lead to a
hearing before any governmental or quasi-governmental agency, or which would or
could lead to a note or notice of violation of law or municipal ordinance, order
or requirement imposed by such an agency, at any Property, or any change in
zoning, licenses, permits or other entitlements or any investigation or
restriction on the use of any Property or any part thereof by such an agency,
except to the extent that the applicable Seller provides prior written consent
to such inquiries in such Seller’s sole discretion.

 

(vii)       Following each entry by Purchaser or any Purchaser’s Representative
with respect to any Purchaser Investigation, Purchaser shall promptly restore,
or cause to be restored, the affected Property to substantially the same
condition as existed immediately prior to the Purchaser Investigation. Except in
connection with radon testing, Purchaser shall not have the right to submit any
samples or other materials to any testing laboratory or similar facility without
obtaining the prior written consent of such Seller in such Seller’s sole
discretion. The restoration provisions of this subsection shall survive the
termination or expiration of this Agreement.

 



 46 

 

 

(viii)      Prior to entering onto any Property to conduct any Purchaser
Investigation, Purchaser shall obtain (or shall cause Purchaser’s
Representatives to obtain), and during the period of all Purchaser
Investigations shall maintain or cause to be maintained, at the sole expense of
Purchaser or Purchaser’s Representatives, with respect to such Property: (A)
commercial general liability (“CGL”) insurance, issued on a form at least as
broad as Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability coverage with respect to
Purchaser’s obligations under this Agreement and personal injury liability
coverage, with limits of not less than Two Million Dollars ($2,000,000) for any
one occurrence and Five Million Dollars ($5,000,000) in the aggregate; (B)
comprehensive automobile liability insurance (covering any automobiles owned or
operated by Purchaser or Purchaser’s Representatives) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (C) worker’s compensation insurance, and (D)
employer’s liability insurance. Such automobile liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident. Such
worker’s compensation insurance shall carry minimum limits as defined by the law
of the jurisdiction in which the applicable Property is located (as the same may
be amended from time to time). Such employer’s liability insurance shall be in
an amount not less than Two Million Dollars ($2,000,000) for each accident, Two
Million Dollars ($2,000,000) disease-policy limit, and Two Million Dollars
($2,000,000) disease-each employee. The applicable Seller (and, upon such
Seller’s request, the applicable Property manager and Property mortgagee(s))
shall be named as additional insureds on the CGL and automobile liability
insurance policies with respect to liability arising out of the named insured’s
acts or omissions relating to such Property. Each such insurance policy shall be
subject to such Seller’s prior written approval, not to be unreasonably withheld
or delayed (for avoidance of doubt, such written approval shall be deemed given
by the applicable Seller allowing Purchaser and Purchaser’s Representatives on
the applicable Property to the extent the insurance policy otherwise satisfies
the coverage types and amounts set forth in this Section 7.1(b)(viii)). Prior to
making any entry upon each Property, Purchaser or Purchaser’s Representatives
shall furnish to the Sellers a certificate of insurance evidencing the foregoing
coverages for such Property, which certificate of insurance shall be in form and
substance reasonably satisfactory to the Sellers.

 

(ix)         Purchaser agrees (A) to promptly pay when due all costs associated
with the Purchaser Investigations and (B) not to cause, permit or suffer any
lien or encumbrance to be asserted against any Property related to the Purchaser
Investigations. The provisions of this subsection shall survive the termination
or expiration of this Agreement.

 

(x)          Purchaser shall comply with all Applicable Law which might in any
way relate to the Purchaser Investigations.

 

(xi)         Neither Purchaser nor any Purchaser’s Representative shall damage
any part of any Property or any personal property owned or held by any tenant,
occupant or third party.

 



 47 

 

 

(c)          Indemnification. Purchaser shall indemnify, hold harmless and
defend each of the Sellers, and their respective members, officers, managers,
employees and shareholders (collectively, the “Seller Indemnified Parties”) from
and against any and all Claims actually incurred by any Seller or any other
indemnified party and caused by and arising out of (i) any Purchaser
Investigation (i.e., without regard to the phrase “nondestructive” included in
the definition of Purchaser Investigation) conducted by or at the behest of
Purchaser and/or any Purchaser’s Representative, or (ii) any breach by Purchaser
and/or any Purchaser’s Representative of the terms of this Section 7.1.
Notwithstanding the foregoing, Purchaser shall have no liability for (and no
obligation to indemnify, defend and/or hold any of the Seller Indemnified
Parties harmless from) Claims arising from (A) pre-existing conditions merely
discovered by Purchaser Investigations and not exacerbated by Purchaser or
Purchaser’s Representatives (and in any event, only to the extent of such
exacerbation), (B) the gross negligence or intentional wrongdoing of any Seller,
the Seller Indemnified Parties, or any Property’s tenants, occupants and
invitees (other than Purchaser and Purchaser’s Representatives), or (C) any
consequential, punitive, special or other similar damages. For the avoidance of
doubt, Purchaser acknowledges that this Section 7.1(c) also applies to Claims
arising during the portion of the Due Diligence Period that preceded the
Effective Date of this Agreement. This Section 7.1(c) shall survive Closing or
any termination of this Agreement.

 

(d)          WAIVER AND RELEASE. PURCHASER, FOR ITSELF AND ALL OF PURCHASER’S
REPRESENTATIVES, HEREBY WAIVES AND RELEASES EACH OF THE SELLERS AND THEIR
RESPECTIVE MEMBERS, OFFICERS, MANAGERS, EMPLOYEES AND SHAREHOLDERS FROM ALL
CLAIMS RESULTING DIRECTLY OR INDIRECTLY FROM ACCESS TO, ENTRANCE UPON, OR
INSPECTION OF THE PROPERTY BY PURCHASER OR ANY OF PURCHASER’S REPRESENTATIVES
FROM AND AFTER THE COMMENCEMENT OF THE DUE DILIGENCE PERIOD, UNLESS ARISING FROM
THE WRONGFUL MISCONDUCT OR GROSS NEGLIGENCE OF SELLER OR THE SELLERS. THE
PROVISIONS OF THIS SECTION 7.1(D) SHALL SURVIVE CLOSING OR ANY TERMINATION OF
THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, PURCHASER ACKNOWLEDGES THAT THIS
SECTION 7.1(D) ALSO APPLIES TO ALL CLAIMS ARISING DURING THE PORTION OF THE DUE
DILIGENCE PERIOD THAT PRECEDED THE EFFECTIVE DATE OF THIS AGREEMENT.

 

SECTION 7.2       Sellers’ Deliveries.

 

(a)          To the extent that they have not already done so under the Access
Agreement, the Sellers will make available to Purchaser and Purchaser’s
Representatives for their review, in an online data room and/or at the
applicable Property, items and information pertaining to the Properties set
forth on Schedule B attached hereto (collectively referred to as the “Sellers’
Deliveries”). Except as otherwise set forth in this Agreement, the Sellers’
Deliveries are made available to Purchaser without representation or warranty
by, or recourse against, any Seller, it being agreed that Purchaser shall not
rely on such documents and shall independently verify the truth, accuracy and
completeness of said information and/or items contained therein.

 



 48 

 

 

(b)          If this Agreement is terminated prior to Closing, within seven (7)
days from the date of the Sellers’ request, Purchaser shall return or cause to
be returned to the Sellers or destroy or cause to be destroyed all of the
Sellers’ Deliveries (and provide written confirmation of such destruction to
Seller). This Section 7.2(b) shall survive the termination of this Agreement.

 

SECTION 7.3       Purchaser Acknowledgment Regarding Due Diligence Period.
Purchaser acknowledges that, during the Due Diligence Period, it has had
adequate opportunity to consider, inspect and review to its satisfaction the
physical, environmental, economic and legal condition of the Properties and all
files and information in the Sellers’ possession that Purchaser deems material
to the purchase of the Properties, and that Purchaser has elected to proceed
with the transaction described in this Agreement.

 

SECTION 7.4       Sellers’ Disclaimer. Purchaser acknowledges the following:

 

ANY INFORMATION PROVIDED OR TO BE PROVIDED BY OR ON BEHALF OF THE SELLERS WITH
RESPECT TO THE PROPERTIES IS PROVIDED SOLELY FOR PURCHASER’S CONVENIENCE. SUCH
INFORMATION WAS OR WILL BE OBTAINED FROM A VARIETY OF SOURCES, INCLUDING FROM
EACH SELLER’S RESPECTIVE PROPERTY MANAGER. THE SELLERS HAVE NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKE NO (AND
EXPRESSLY DISCLAIM ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS TO BE DELIVERED BY THE SELLERS. EXCEPT AS OTHERWISE PROVIDED
HEREIN OR IN THE SELLERS’ CLOSING DOCUMENTS, THE SELLERS SHALL NOT BE LIABLE FOR
ANY MISTAKES, OR OMISSIONS, OR FOR ANY PARTY’S FAILURE TO INVESTIGATE THE
PROPERTIES, NOR SHALL THE SELLERS BE BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL SITE ASSESSMENTS
OR OTHER INFORMATION PERTAINING TO THE PROPERTIES OR THE OPERATION THEREOF,
FURNISHED BY ANY OF THE SELLERS, ANY SELLER’S PROPERTY MANAGER, ANY SELLER’S
RESPECTIVE REPRESENTATIVES OR ANY OTHER PERSON ACTING ON BEHALF OF ANY OR ALL OF
THE SELLERS, EXCEPT AS SET FORTH IN THIS AGREEMENT OR IN THE SELLERS’ CLOSING
DOCUMENTS.

 



 49 

 

 

SECTION 7.5       Examination; No Contingencies.

 

(a)          IN ENTERING INTO THIS AGREEMENT, PURCHASER HAS NOT BEEN INDUCED BY
AND HAS NOT RELIED UPON ANY WRITTEN OR ORAL REPRESENTATIONS, WARRANTIES OR
STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY ANY OF THE SELLERS, OR ANY
AFFILIATE, AGENT, EMPLOYEE, OR OTHER REPRESENTATIVE OF ANY OF THE SELLERS, OR BY
ANY BROKER OR ANY OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT ANY OF
THE SELLERS WITH RESPECT TO THE PROPERTIES, THE CONDITION OF THE PROPERTIES OR
ANY OTHER MATTER AFFECTING OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY,
OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE SELLERS’
CLOSING DOCUMENTS. PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE
SUBJECT TO ANY CONTINGENCIES, DILIGENCE OR CONDITIONS EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT. DURING ITS DUE DILIGENCE PERIOD AND PURSUANT TO THE
TERMS OF THIS AGREEMENT, PURCHASER IS ENCOURAGED TO CONDUCT AN INDEPENDENT
INVESTIGATION AND INSPECTION OF THE PROPERTIES, UTILIZING SUCH EXPERTS AS
PURCHASER DEEMS TO BE NECESSARY FOR AN INDEPENDENT ASSESSMENT OF THE
IMPROVEMENTS AND EQUIPMENT USED IN THE OPERATION OF THE PROPERTIES, AND
COMPLIANCE OF THE PROPERTIES (INCLUDING SPECIFICALLY THE IMPROVEMENTS) WITH
APPLICABLE LAWS, INCLUDING THE FEDERAL AMERICANS WITH DISABILITIES ACT, THE
TEXAS ARCHITECTURAL BARRIERS ACT, AND/OR APPLICABLE ENVIRONMENTAL LAWS.
PURCHASER AGREES THAT THE PROPERTIES WILL BE SOLD AND CONVEYED TO (AND ACCEPTED
BY) PURCHASER AT CLOSING IN THE THEN-EXISTING CONDITION OF THE PROPERTIES, AS
IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS
OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED OR ARISING BY OPERATION OF
LAW, OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE SELLERS’
CLOSING DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS
SET FORTH IN THIS AGREEMENT OR IN THE SELLERS’ CLOSING DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE WITHOUT STATUTORY, EXPRESS OR
IMPLIED WARRANTY, REPRESENTATION, AGREEMENT, STATEMENT OR EXPRESSION OF OPINION
OF OR WITH RESPECT TO THE CONDITION OF THE PROPERTIES OR ANY ASPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, (I) ANY AND ALL STATUTORY, EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES RELATED TO THE SUITABILITY FOR HABITATION,
MERCHANTABILITY, WORKMANLIKE CONSTRUCTION OR FITNESS FOR USE OR ACCEPTABILITY
FOR THE PURPOSE INTENDED BY PURCHASER OR ANY WARRANTIES OR COVENANTS REFERRED TO
IN SECTION 5.023 OF THE TEXAS PROPERTY CODE (OR ITS SUCCESSORS) OR ANY SIMILAR
STATUTES IN THE STATE OF NORTH CAROLINA WITH RESPECT TO ANY OF THE REAL PROPERTY
OR ITS CONDITION OR THE CONSTRUCTION, PROSPECTS, OPERATIONS OR RESULTS OF
OPERATIONS OF ANY PROPERTY, (II) ANY STATUTORY, EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE, BY
ANY DESCRIPTION OF THE PROPERTIES OR BY OPERATION OF LAW, AND (III) ALL OTHER
STATUTORY, EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES BY SELLERS OF ANY
TYPE WHATSOEVER. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS KNOWLEDGE AND
EXPERTISE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE PURCHASER TO EVALUATE
THE MERITS AND RISKS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 



 50 

 

 

(b)          FOR PURPOSES OF THIS AGREEMENT, THE TERM “CONDITION OF THE
PROPERTIES” MEANS THE FOLLOWING MATTERS:

 

(i)          PHYSICAL CONDITION OF THE REAL PROPERTY. THE QUALITY, NATURE AND
ADEQUACY OF THE PHYSICAL CONDITION OF THE REAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE QUALITY OF THE DESIGN, LABOR AND MATERIALS USED TO CONSTRUCT THE
IMPROVEMENTS INCLUDED IN THE REAL PROPERTY; THE CONDITION OF STRUCTURAL
ELEMENTS, FOUNDATIONS, ROOFS, GLASS, MECHANICAL, PLUMBING, ELECTRICAL, HVAC,
SEWAGE, AND UTILITY COMPONENTS AND SYSTEMS; THE CAPACITY OR AVAILABILITY OF
SEWER, WATER, OR OTHER UTILITIES; THE GEOLOGY, FLORA, FAUNA, SOILS, SUBSURFACE
CONDITIONS, GROUNDWATER, LANDSCAPING, AND IRRIGATION OF OR WITH RESPECT TO THE
REAL PROPERTY, THE LOCATION OF THE REAL PROPERTY IN OR NEAR ANY SPECIAL TAXING
DISTRICT, FLOOD HAZARD ZONE, WETLANDS AREA, PROTECTED HABITAT, GEOLOGICAL FAULT
OR SUBSIDENCE ZONE, HAZARDOUS WASTE DISPOSAL OR CLEAN-UP SITE, OR OTHER SPECIAL
AREA, THE EXISTENCE, LOCATION, OR CONDITION OF INGRESS, EGRESS, ACCESS, AND
PARKING; THE CONDITION OF THE PERSONAL PROPERTY AND ANY FIXTURES; AND THE
PRESENCE OF ANY ASBESTOS OR OTHER HAZARDOUS MATERIALS, DANGEROUS, OR TOXIC
SUBSTANCE, MATERIAL OR WASTE IN, ON, UNDER OR ABOUT THE REAL PROPERTY AND THE
IMPROVEMENTS LOCATED THEREON.

 

(ii)         ADEQUACY OF THE PROPERTIES. THE ECONOMIC FEASIBILITY, CASH FLOW AND
EXPENSES OF THE PROPERTIES, AND HABITABILITY, MERCHANTABILITY, FITNESS,
SUITABILITY AND ADEQUACY OF THE REAL PROPERTY FOR ANY PARTICULAR USE OR PURPOSE.

 



 51 

 

 

(iii)        LEGAL COMPLIANCE OF THE PROPERTIES. THE COMPLIANCE OR
NON-COMPLIANCE OF THE SELLERS OR THE OPERATION OF THE PROPERTIES OR ANY OF THEM
OR ANY PART THEREOF IN ACCORDANCE WITH, AND THE CONTENTS OF, (A) ALL CODES,
LAWS, ORDINANCES, REGULATIONS, AGREEMENTS, LICENSES, PERMITS, APPROVALS AND
APPLICATIONS OF OR WITH ANY GOVERNMENTAL AUTHORITIES ASSERTING JURISDICTION OVER
THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO ZONING,
BUILDING, PUBLIC WORKS, PARKING, FIRE AND POLICE ACCESS, HANDICAP ACCESS, LIFE
SAFETY, SUBDIVISION AND SUBDIVISION SALES, AND HAZARDOUS MATERIALS, DANGEROUS,
AND TOXIC SUBSTANCES, MATERIALS, CONDITIONS OR WASTE, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE
PROPERTIES THAT WOULD CAUSE STATE OR FEDERAL AGENCIES TO REQUIRE CLEANUP OR
MITIGATION WORK AT ANY PROPERTY UNDER ANY APPLICABLE LEGAL REQUIREMENTS AND (B)
ALL AGREEMENTS, COVENANTS, CONDITIONS, RESTRICTIONS (PUBLIC OR PRIVATE),
CONDOMINIUM PLANS, DEVELOPMENT AGREEMENTS, SITE PLANS, BUILDING PERMITS,
BUILDING RULES, AND OTHER INSTRUMENTS AND DOCUMENTS GOVERNING OR AFFECTING THE
USE, MANAGEMENT, AND OPERATION OF THE PROPERTIES.

 

(iv)        SELLERS’ CORE DELIVERIES. THE MATTERS DISCLOSED IN THE SELLERS’ CORE
DELIVERIES.

 

(v)         INSURANCE. THE AVAILABILITY, COST, TERMS AND COVERAGE OF LIABILITY,
HAZARD, COMPREHENSIVE AND ANY OTHER INSURANCE OF OR WITH RESPECT TO THE
PROPERTIES.

 

(vi)        CONDITION OF TITLE. SUBJECT TO SECTION 8.3, THE CONDITION OF TITLE
TO THE REAL PROPERTY, INCLUDING, WITHOUT LIMITATION, VESTING, LEGAL DESCRIPTION,
MATTERS AFFECTING TITLE, TITLE DEFECTS, LIENS, ENCUMBRANCES, BOUNDARIES,
ENCROACHMENTS, MINERAL RIGHTS, OPTIONS, EASEMENTS, AND ACCESS; VIOLATIONS OF
RESTRICTIVE COVENANTS, ZONING ORDINANCES, SETBACK LINES, OR DEVELOPMENT
AGREEMENTS; THE AVAILABILITY, COST, AND COVERAGE OF TITLE INSURANCE; LEASES,
RENTAL AGREEMENTS, OCCUPANCY AGREEMENTS, RIGHTS OF PARTIES IN POSSESSION OF,
USING, OR OCCUPYING THE REAL PROPERTY; AND STANDBY FEES, TAXES, BONDS AND
ASSESSMENTS.

 



 52 

 

 

SECTION 7.6     RELEASE.

 

(a)          SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE CLOSING DOCUMENTS,
PURCHASER HEREBY AGREES THAT EFFECTIVE AS OF THE CLOSING DATE, EACH SELLER, AND
EACH OF SUCH SELLER’S PARTNERS, MEMBERS, TRUSTEES, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, PROPERTY MANAGERS, ASSET MANAGERS, AGENTS,
ATTORNEYS, AFFILIATES AND RELATED ENTITIES, HEIRS, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) SHALL BE, AND ARE HEREBY, FULLY AND
FOREVER RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITIES, LOSSES, CLAIMS
(INCLUDING THIRD PARTY CLAIMS), DEMANDS, DAMAGES (OF ANY NATURE WHATSOEVER),
CAUSES OF ACTION, COSTS, PENALTIES, FINES, JUDGMENTS, REASONABLE ATTORNEYS’
FEES, CONSULTANTS’ FEES AND COSTS AND EXPERTS’ FEES (COLLECTIVELY, “CLAIMS”)
WITH RESPECT TO ANY AND ALL CLAIMS, WHETHER DIRECT OR INDIRECT, KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE
CONNECTED WITH THE PROPERTIES INCLUDING, WITHOUT LIMITATION, THE PHYSICAL,
ENVIRONMENTAL AND STRUCTURAL CONDITION OF THE PROPERTIES OR THE REAL PROPERTY OR
ANY LAW OR REGULATION APPLICABLE THERETO, INCLUDING, WITHOUT LIMITATION, ANY
CLAIM OR MATTER (REGARDLESS OF WHEN IT FIRST APPEARED) RELATING TO OR ARISING
FROM (A) THE PRESENCE OF ANY ENVIRONMENTAL PROBLEMS, OR THE USE, PRESENCE,
STORAGE, RELEASE, DISCHARGE, OR MIGRATION OF HAZARDOUS MATERIALS ON, IN, UNDER
OR AROUND THE REAL PROPERTY REGARDLESS OF WHEN SUCH HAZARDOUS MATERIALS WERE
FIRST INTRODUCED IN, ON OR ABOUT THE REAL PROPERTY, (B) ANY PATENT OR LATENT
DEFECTS OR DEFICIENCIES WITH RESPECT TO THE PROPERTIES, (C) ANY AND ALL MATTERS
RELATED TO THE PROPERTIES OR ANY OF THEM OR ANY PORTION THEREOF, INCLUDING
WITHOUT LIMITATION, THE CONDITION AND/OR OPERATION OF THE PROPERTIES AND EACH
PART THEREOF, (D) ANY AND ALL MATTERS RELATED TO THE CURRENT OR FUTURE ZONING OR
USE OF THE REAL PROPERTY, AND (E) THE PRESENCE, RELEASE AND/OR REMEDIATION OF
ASBESTOS AND ASBESTOS-CONTAINING MATERIALS IN, ON OR ABOUT THE REAL PROPERTY
REGARDLESS OF WHEN SUCH ASBESTOS AND ASBESTOS CONTAINING MATERIALS WERE FIRST
INTRODUCED IN, ON OR ABOUT THE REAL PROPERTY; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL RELEASED PARTIES BE RELEASED FROM ANY CLAIMS ARISING PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT OR SELLERS’ OBLIGATIONS, IF ANY, UNDER THE CLOSING
DOCUMENTS. EFFECTIVE AS OF THE CLOSING DATE, PURCHASER HEREBY WAIVES AND AGREES
NOT TO COMMENCE ANY ACTION, LEGAL PROCEEDING, CAUSE OF ACTION OR SUITS IN LAW OR
EQUITY, OF WHATEVER KIND OR NATURE, INCLUDING, BUT NOT LIMITED TO, ANY CAUSE OF
ACTION OR SUIT UNDER ENVIRONMENTAL LAWS, AGAINST THE RELEASED PARTIES OR THEIR
AGENTS IN CONNECTION WITH THE RELEASED CLAIMS DESCRIBED ABOVE.

 



 53 

 

 

(b)          TO THE GREATEST EXTENT PERMITTED BY LAW SUBJECT TO THE TERMS OF
THIS AGREEMENT AND THE CLOSING DOCUMENTS, PURCHASER HEREBY ACKNOWLEDGES AND
AGREES THAT FACTUAL MATTERS NOT KNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE
RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGE, COSTS,
LOSSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THE WAIVERS AND RELEASES HEREIN
HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT THE FOREGOING SENTENCE AND THAT,
EFFECTIVE AS OF THE CLOSING DATE, SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE
CLOSING DOCUMENTS, PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE
AND ACQUIT THE SELLERS FROM ANY SUCH UNKNOWN CLAIMS, DEBTS, AND CONTROVERSIES
WHICH MIGHT IN ANY WAY BE INCLUDED AS A MATERIAL PORTION OF THE CONSIDERATION
GIVEN TO THE SELLERS BY PURCHASER IN EXCHANGE FOR THE SELLERS’ PERFORMANCE
HEREUNDER.

 

(c)          THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.

 

(d)          THE SELLERS HAVE GIVEN PURCHASER MATERIAL CONCESSIONS REGARDING
THIS TRANSACTION IN EXCHANGE FOR PURCHASER’S AGREEING TO THE PROVISIONS OF THIS
SECTION 7.6. THE PROVISIONS OF THIS SECTION 7.6 SHALL SURVIVE CLOSING WITHOUT
LIMITATION AND SHALL NOT BE DEEMED MERGED INTO ANY INSTRUMENT OR CONVEYANCE
DELIVERED AT CLOSING.

 



 54 

 

 

(e)          Nothing in this AGREEMENT shall be interpreted as waiving any claim
of Purchaser with respect to (A) any breach by a Seller of any express
representations, warranties OR covenants made by such Seller in this Agreement
or the Closing Documents, OR (B) ANY THIRD PARTY (INCLUDING GOVERNMENTAL) CLAIM,
DEMAND, OR ACTION AGAINST PURCHASER REGARDING THE PROPERTY THAT RESULTS FROM THE
ACTS OR OMISSIONS OF a RELEASED PARTY OR OTHER EVENTS OCCURRING DURING such
SELLER’S PERIOD OF OWNERSHIP OF its PROPERTY. FURTHER, NOTWITHSTANDING ANYTHING
IN IN THIS AGREEMENT TO THE CONTRARY: (I) PURCHASER SHALL HAVE THE RIGHT TO
DEFEND GOVERNMENT AND THIRD-PARTY CLAIMS BY ALLEGING THAT A SELLER, A RELEASED
PARTY OR SOMEONE ACTING ON A SELLER’S BEHALF, NOT PURCHASER, IS LIABLE FOR SUCH
CLAIMS AND PURCHASER HAS NO OBLIGATION TO INDEMNIFY A RELEASED PARTY FOR
GOVERNMENTAL OR THIRD PARTY CLAIMS ASSERTED BEFORE OR AFTER THE CLOSING AS A
RESULT OF ANY ACT OR OMISSION TAKEN OR FAILED TO BE TAKEN BY OR ON A RELEASED
PARTY’S BEHALF PRIOR TO THE CLOSING; AND (II) THE ACKNOWLEDGMENTS, WAIVERS AND
RELEASES SET FORTH BY PURCHASER IN THIS AGREEMENT SHALL NOT APPLY TO THIRD-PARTY
TORT CLAIMS RELATING TO THE PROPERTY AND OCCURRING DURING SUCH SELLER’S
OWNERSHIP OF THE PROPERTY. ADDITIONALLY, THE SELLERS AND PURCHASER HEREBY
ACKNOWLEDGE AND AGREE THAT THE WAIVERS AND RELEASES SET FORTH BY PURCHASER IN
THIS AGREEMENT ARE NOT INTENDED TO BE AND SHALL NOT BE CONSTRUED AS A WAIVER OF
SIMILAR CLAIMS AGAINST ANY OF SELLERS’ PREDECESSORS-IN-TITLE WITH RESPECT TO THE
PROPERTY (“PREDECESSORS”), OR ANY SUCH PREDECESSOR’S OFFICERS, MEMBERS,
MANAGERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS OR CONTRACTORS, OR ANY OTHER
PERSON ACTING ON BEHALF OF ANY SUCH PREDECESSORS.

 

(f)          Additionally, notwithstanding any provision hereof to the contrary,
the acknowledgments, waivers and releases set forth in this AGREEMENT by
Purchaser and the Survival Period (AS set forth in section 11.4 of this
agreement) shall not apply to any claim with respect to any fraudulent
misrepresentation by a Seller; PROVIDED, HOWEVER, IN THE EVENT THAT PURCHASER
BRINGS AN ACTION AGAINST SELLER ALLEGING FRAUD AND PURCHASER THEREAFTER FAILS TO
OBTAIN A FINAL, UNAPPEALABLE JUDGMENT AGAINST SELLER ON THE BASIS OF FRAUD, THEN
PURCHASER SHALL PROMPTLY PAY TO SUCH SELLER AS LIQUIDATED DAMAGES, AND NOT AS A
PENALTY, THE AMOUNT OF TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000.00). PURCHASER AND SELLERS AGREE THAT SELLERS’ DAMAGES RESULTING
FROM AN ALLEGATION OF FRAUD ARE DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE, AND
THAT THE AMOUNT SET FORTH IN THIS SECTION 7.6(f) IS A FAIR ESTIMATE OF THOSE
DAMAGES WHICH HAS BEEN AGREED TO IN AN EFFORT TO CAUSE THE AMOUNT OF SUCH
DAMAGES TO BE CERTAIN.

 



 55 

 

 

SECTION 7.7       Effect of Purchaser Waiver of Lead-Based Paint Inspections.
Purchaser acknowledges that it has had or will have the opportunity to undertake
studies, inspections or investigations of the Real Property as Purchaser deemed
or deems necessary to evaluate the presence of lead-based paint and/or
lead-based paint hazards on the Real Property. To the extent that Purchaser has
waived or otherwise declined the opportunity to undertake such inspections and
investigations as a condition to the completion of the transaction under the
terms of the Agreement, Purchaser has knowingly and voluntarily done so.
Purchaser understands and acknowledges that certain of the Improvements or
portions thereof may have been built prior to 1978, and that lead-based paint
and/or lead-based paint hazards may be present on the Real Property. Except as
otherwise set forth in this Agreement or the Closing Documents, the Sellers
shall have no responsibility or liability with respect to any such presence of
lead-based paint at any of the Properties.

 

Article 8
TITLE AND PERMITTED EXCEPTIONS

 

SECTION 8.1       Title Insurance and Surveys.

 

(a)          Title Commitments. Sellers have delivered to Purchaser title
commitments for ALTA Owner’s Title Insurance Policies (individually a “Title
Commitment” and collectively the “Title Commitments”) issued by the Title
Company covering the Real Property providing for the issuance at the Closing to
Purchaser of the Owner’s Policy. Upon issuance, the Owner’s Policy will except
from coverage only those exceptions which become Permitted Exceptions pursuant
this Agreement. Except as permitted under this Agreement, no additional
encumbrances may be created on the Property by Seller from and after the date of
the Title Commitments without the prior written consent of Purchaser.

 

(b)          Updated Surveys. The Sellers have provided or shall provide copies
of the Sellers’ most recent surveys of the Real Property to Purchaser, to the
extent in the Sellers’ possession, as part of the Sellers’ Deliveries. Sellers
have delivered to Purchaser new ALTA/NSPS surveys for the Real Property (each
individually an “Updated Survey,” and collectively the “Updated Surveys”). If
the legal description for any Land on an Updated Survey differs from the legal
description attached to this Agreement for such Land, upon Purchaser’s request,
the applicable Seller shall execute and deliver to Purchaser at Closing a
quitclaim deed, without representation or warranty, that uses the legal
description set forth on such Updated Survey.

 

(c)          Disapproved Title Matters. Purchaser notified the Sellers in
writing (the “Title Objection Notice”) on May 31, 2019 (the expiration date of
Purchaser’s “Title Review Period”) as to which matters within the Title
Commitments and which survey matters disclosed on the Updated Surveys are not
acceptable to Purchaser (individually, a “Disapproved Title Matter”). Any matter
within the Title Commitments and the Updated Surveys that Purchaser failed to so
disapprove in a Title Objection Notice delivered to the Sellers shall be
conclusively deemed to have been approved by Purchaser and shall constitute
“Permitted Exceptions.” Sellers have notified Purchaser in writing on June 7,
2019, as supplemented by written notice to Purchaser on June 14, 2019
(collectively, the “Title Response Notice”), regarding whether each such Seller
either (i) agreed to remove such Disapproved Title Matter from title to the
applicable Real Property on or before the Closing, or (ii) declined to remove
such Disapproved Title Matter from title to such Real Property. If the
applicable Seller failed to timely deliver a Title Response Notice as to a
particular Disapproved Title Matter, then such Seller shall be deemed to have
made the election in clause (ii) above as to such Disapproved Title Matter.

 



 56 

 

 

(d)          Regarding the Disapproved Title Matters in Purchaser’s Title
Objection Notice as to which the Sellers have elected (or are deemed to have
elected) not to remove such matters from title (i.e. the Sellers have made the
election in clause (c)(ii) above), Purchaser acknowledges that it has elected to
accept the condition of title to the Real Property subject to such Disapproved
Title Matters, and that such uncured Disapproved Title Matters shall thereafter
constitute “Permitted Exceptions.”

 

(e)          Required Cure Items. Notwithstanding anything contained herein to
the contrary, Seller shall be obligated, at Closing, to cause Title Company to
remove (i) deeds of trust, mortgages, security deeds or other security liens
encumbering the Property; (ii) judgment liens encumbering the Property; (iii)
mechanic’s or materialmen’s liens encumbering the Property; (iv) any instrument
or other matter of record evidencing a lien or monetary encumbrance against the
Property, or that may be discharged or satisfied through the payment of money;
(v) matters created or appearing of record after the date of the Title
Commitments and caused by the act or omission of a Seller without the prior
written consent of Purchaser; and (vi) any outstanding water bills, sewer bills,
gas bills, electric bills or other utility bills due and owing (items i, ii,
iii, iv, v and vi above are collectively referred to as the “Required Cure
Items”). Seller shall be entitled to cure any Required Cure Items by compliance
with a statutory bonding procedure that has the legal effect of removing the
Required Cure Item as a lien on the affected Real Property, provided that such
bonding procedure also causes the subject item to be removed as an exception in
the Owner’s Policy. If any Seller agrees in writing to cure a Disapproved Title
Matter prior to Closing but thereafter subsequently fails to do so, Sellers
shall be in material default hereunder and Purchaser shall be permitted to
pursue the remedies provided in Section 13.2 hereof, subject to any notice and
cure provisions relating thereto.

 

(f)          Written approval by Purchaser of any additional materially adverse
title exceptions, defects, encumbrances or other title matters not shown on the
Title Commitments or Updated Surveys disclosed in writing to Purchaser after the
expiration of the Title Review Period or new exceptions, defects, encumbrances
or other title matters not shown on the Title Commitments solely due to an error
by the Title Company in omitting the same and for which Purchaser had no prior
knowledge (collectively, “Additional Title Matters”) shall be a condition
precedent to Purchaser’s obligations to purchase the Properties. Unless
Purchaser gives written notice (an “Additional Title Disapproval Notice”) that
it disapproves any Additional Title Matters, stating the Additional Title
Matters so disapproved (the “Additional Title Disapproval Matters”), before the
sooner to occur of the Closing or five (5) Business Days after receipt of
written notice of such Additional Title Matters, Purchaser shall be deemed to
have approved such Additional Title Matters and any such Additional Title
Matters shall thereafter constitute “Permitted Exceptions.” The Sellers shall
have until three (3) Business Days after receipt of any Additional Title
Disapproval Notice (the “Additional Title Response Period”) to notify Purchaser
in writing (an “Additional Title Disapproval Response”) of the Additional Title
Disapproval Matters, if any, which the Sellers will cure prior to Closing. The
Sellers’ failure to timely provide such Additional Title Disapproval Response
shall be deemed to constitute the Sellers’ election not to cure any Additional
Title Disapproval Matters. If the Sellers do not agree to cure all Additional
Disapproved Matters, then Purchaser may, at its option, terminate this Agreement
upon written notice to the Sellers, but only if given prior to the sooner to
occur of Closing or five (5) Business Days after Purchaser receives the
Additional Title Disapproval Response, or if the Sellers do not provide the
Additional Title Disapproval Response, five (5) Business Days after the end of
the Additional Title Response Period, in which case this Agreement shall
immediately terminate, Purchaser shall be entitled to a return of the Earnest
Money, and the Sellers and Purchaser shall have no further rights or obligations
hereunder, except for the provisions hereof that expressly survive termination
of this Agreement. If Purchaser fails to give such termination notice by such
date, Purchaser shall be deemed to have waived its objection to, and to have
approved, the matters set forth in the Sellers’ notice and any such uncured
Additional Title Disapproval Matters shall become “Permitted Exceptions.”
Notwithstanding the foregoing, in the event that any such matter not set forth
on the original Title Commitments or original Updated Surveys, as applicable,
constitutes a breach of any Seller’s obligations under this Agreement, then the
Sellers shall be in default under this Agreement, and Purchaser shall be
permitted to pursue the remedies provided in Section 13.2 hereof, subject to any
notice and cure provisions relating thereto.

 



 57 

 

 

SECTION 8.2       Intentionally Deleted.

 

SECTION 8.3       Certain Exceptions to Title; Inability to Convey.

 

(a)          Each Seller’s interest in its applicable Real Property shall be
conveyed by such Seller, and Purchaser agrees to acquire such Seller’s interest
in such Real Property, subject only to the Permitted Exceptions applicable to
such Real Property. Notwithstanding anything in this Agreement to the contrary,
Sellers shall be obligated at or prior to the Closing to cause the release or
discharge, at Sellers’ sole cost and expense, of any Required Cure Items. The
parties acknowledge and agree that the Sellers shall have the right to apply or
cause the Escrow Agent to apply all or any portion of the Purchase Price to
cause the release or discharge of any Required Cure Items when escrow is broken
at Closing.

 

(b)          Notwithstanding anything herein to the contrary, if any Seller
notifies Purchaser in writing that it will cure a title objection of the
Purchaser but subsequently fails to cure such objection at or prior to Closing,
Seller shall be in default under this Agreement and all remedies set forth in
Section 13.2 shall be available to Purchaser.

 



 58 

 

 

(c)          Except as expressly set forth in Section 8.1 or in Section 8.3(a),
nothing contained in this Agreement shall be deemed to require the Sellers to
take or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, and except in connection with a
Seller default under this Agreement, Purchaser shall not have any right of
action against any of the Sellers, at law or in equity, for any Seller’s
inability to convey its interest in any Real Property subject only to the
Permitted Exceptions.

 

SECTION 8.4       Purchaser’s Right to Accept Title.

 

(a)          Notwithstanding the foregoing provisions of this Article 8,
Purchaser may, by written notice given to the Sellers at any time prior to the
earlier of (x) the Closing Date and (y) the termination of this Agreement, elect
to accept such title as the Sellers can convey, notwithstanding the existence of
any title or survey exceptions that are not Permitted Exceptions and which the
Sellers are not required to remove or cure pursuant to this Agreement. In such
event, this Agreement shall remain in effect and the parties shall proceed to
Closing, but Purchaser shall not be entitled to any abatement of the Purchase
Price, any credit or allowance of any kind or any claim or right of action
against the Sellers for damages or otherwise by reason of the existence of any
title exceptions which are not Permitted Exceptions and which the Sellers are
not required to remove or cure pursuant to this Agreement.

 

(b)          Purchaser shall be entitled to request that the Title Company
provide such endorsements (or amendments) to the Owner’s Policy as Purchaser may
reasonably require, provided that (i) such endorsements (or amendments), other
than any curative endorsements that the Sellers may elect to obtain pursuant to
Section 8.1 or Section 8.3(a), shall be at no cost to, and shall impose no
additional liability on, any of the Sellers, (ii) Purchaser’s obligations under
this Agreement shall not be conditioned upon Purchaser’s ability to obtain such
endorsements (other than any curative endorsements that the Sellers may elect to
obtain pursuant to Section 8.1 or Section 8.3(a)), and, if Purchaser is unable
to obtain such endorsements, Purchaser shall nevertheless be obligated to
proceed to close the transactions contemplated by this Agreement without
reduction of or setoff against the Purchase Price, and (iii) the Closing shall
not be delayed as a result of Purchaser’s request hereunder.

 

Article 9
TRANSACTION COSTS; RISK OF LOSS

 

SECTION 9.1       Transaction Costs.

 

(a)          Purchaser and the Sellers agree to comply with all real estate
transfer tax laws applicable to the sale of the Properties.

 



 59 

 

 

(b)          At Closing, the Sellers shall pay or cause to be paid the
following: (i) any title search and exam fees and the base Owner’s Policy
premium for the Sovereign Property (Purchaser specifically agreeing and
acknowledging that the applicable Sellers shall also be entitled to any rebate
or discount associated with such title premiums); (ii) any costs in connection
with discharging any encumbrances that the Sellers specifically agree to or are
obligated to pay, discharge, remove or cure pursuant to the terms of this
Agreement; (iii) any state or local transfer tax, excise tax or documentary
stamps payable on the conveyance of the Properties to Purchaser; (iv) solely
with respect to the Leigh House Property and the Preston View Property, document
recording fees for the applicable Deeds and other recordable conveyance
documents for such Properties; (v) the Brokers’ commissions; and (vi) one-half
(1/2) of all escrow or closing charges of the Escrow Agent.

 

(c)          At Closing, Purchaser shall pay or cause to be paid the following:
(i) any title search and exam fees and the base Owner’s Policy premium for the
Leigh House Property and the Preston View Property; (ii) except to the extent
that any such costs are to be paid by the Sellers under Section 9.1(b) hereof,
all other costs for the Owner’s Policy and any lender’s title policy or policies
on all Properties, including premiums for any extended coverage, endorsements,
update charges and other title charges; (iii) Purchaser’s cost to obtain any
Updated Surveys; (iv) all other fees, costs or expenses in connection with
Purchaser’s due diligence reviews and analyses hereunder; (v) document recording
fees for the applicable Deeds and other recordable conveyance documents for the
Sovereign Property; (vi) all costs associated with Purchaser’s acquisition
financing, if any, including any state or local documentary stamps, intangibles
tax or mortgage tax and recording fees for any recordable loan documents; and
(vii) one-half (1/2) of all escrow or closing charges of the Escrow Agent (not
to exceed $750.00 per Property). Except as otherwise expressly provided in this
Agreement, each party shall pay the fees of its own attorneys, accountants and
other professionals.

 

(d)          Each of Purchaser, on the one hand, and Sellers, on the other hand,
shall indemnify the other and their respective successors and assigns from and
against any and all loss, damage, cost, charge, liability or expense (including
court costs and reasonable attorneys’ fees actually incurred) which such other
party may sustain or incur as a result of the failure of either such party to
timely pay any of the aforementioned fees or other charges for which it has
assumed responsibility under this Section 9.1. The provisions of this Section
9.1 shall survive the Closing or the termination of this Agreement.

 



 60 

 

 

SECTION 9.2       Risk of Loss.

 

(a)          Prior to the Closing, the risk of loss shall remain with the
Sellers. If, on or before the Closing, the Real Property or any portion thereof
shall be (i) damaged or destroyed by fire or other casualty or (ii) taken or
threatened in writing to be taken as a result of any condemnation or eminent
domain proceeding, the Sellers shall promptly notify Purchaser and, at Closing,
the Sellers will credit against the Purchase Price payable by Purchaser an
amount equal to the net proceeds (other than on account of business or rental
interruption relating to the period prior to Closing), if any, received by the
Sellers as a result of such casualty or condemnation, together with a credit for
any deductible under such insurance, less any amounts spent by any Seller to
remedy unsafe conditions at the affected Real Property prior to Closing. If as
of the Closing Date, the Sellers have not received any such insurance or
condemnation proceeds, then the parties shall nevertheless consummate the
conveyance of the Properties on such date (without any credit for such insurance
or condemnation proceeds except for a credit for any deductible under such
insurance, less any amounts spent by any Seller to remedy unsafe conditions at
the affected Real Property prior to Closing), and at Closing the Sellers will
assign to Purchaser all rights of the Sellers, if any, to the insurance or
condemnation proceeds (other than on account of business or rental interruption
relating to the period prior to Closing) and to all other rights or claims
arising out of or in connection with such casualty or condemnation.
Notwithstanding anything herein to the contrary, after the expiration of the Due
Diligence Period, Sellers shall not settle any insurance claim in connection
with damage or destruction to the Real Property or any portion thereof by fire
or other casualty or settle any condemnation or eminent domain action brought
against the Real Property or any portion thereof without the Purchaser’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, however, that in the event of a Material Casualty or Material
Condemnation, Purchaser’s consent will only be required after Purchaser’s waiver
of its right to terminate this Agreement pursuant to this Section 9.2 (and
provided further that Purchaser shall not be required to waive its termination
right until a casualty is determined to be a Material Casualty and a
condemnation is determined to be a Material Condemnation).

 

(b)          Notwithstanding the provisions of Section 9.2(a), if, on or before
the Closing Date, any Real Property or any portion thereof shall be (i) damaged
or destroyed by a Material Casualty or (ii) taken or threatened in writing to be
taken as a result of a Material Condemnation, Purchaser shall have the right,
exercised by written notice to the Sellers no more than five (5) Business Days
after Purchaser has received written notice of such Material Casualty or
Material Condemnation from Sellers, to terminate this Agreement, in which event
the Earnest Money shall be refunded to Purchaser and no party shall have any
further rights or obligations hereunder other than those which expressly survive
the termination of this Agreement. If Purchaser fails to timely terminate this
Agreement in accordance with this Section 9.2(b), the provisions of Section
9.2(a) shall apply.

 

(c)          A “Material Casualty” shall mean any damage to a particular Real
Property or any portion thereof occurring at any time on or after the Effective
Date, by fire or other casualty, that is expected to cost in excess of one and
one half percent (1.5%) of the Allocable Purchase Price for such individual
Property to repair (as determined by the independent insurance adjuster
designated by Seller’s insurance company).

 

(d)          A “Material Condemnation” shall mean any condemnation or conveyance
in lieu of condemnation for a particular Real Property which: (i) permanently
and materially impairs the current use or value of the Real Property; (ii)
permanently and materially impairs access to the Real Property from public
roads; (iii) reduces the number or utility of parking spaces; or (iv) prohibits,
as a matter of applicable law, the rebuilding or repair of any Improvements as
they currently exist.

 



 61 

 

 

(e)          Seller and Purchaser hereby agree that the Uniform Vendor and
Purchaser Risk Act, Section 5.007 of the Texas Property Code, shall not be
applicable to this Agreement or the transaction contemplated hereby.

 

Article 10
ADJUSTMENTS

 

Unless otherwise provided below, the following are to be adjusted and prorated
between Sellers, on the one hand, and Purchaser, on the other hand, as of 11:59
pm Eastern Time on the day preceding the Closing (the “Adjustment Point”), based
upon a 365-day year, with Purchaser being deemed to be the owner of the
Properties during the entire day of the Closing Date and being entitled to
receive all operating income of the Properties, and being obligated to pay all
operating expenses of the Properties, with respect to the Closing Date, and the
net amount thereof under this Article 10 shall be added to (if such net amount
is in the Sellers’ favor) or deducted from (if such net amount is in Purchaser’s
favor) the Purchase Price payable at Closing. Escrow Agent shall prepare the
Closing Statements of the prorations and adjustments required by this Agreement
and submit the same to Purchaser and the Sellers, respectively, for review and
approval at least three (3) Business Days prior to the Closing Date.

 

SECTION 10.1     Rents.

 

(a)          All Rents (as hereinafter defined) paid by tenants under the Leases
in connection with their occupancy of the Real Property shall be adjusted and
prorated as of the Adjustment Point. Delinquent Rents shall not be prorated. The
Sellers shall be entitled to all Rents under Leases attributable to the period
prior to the Adjustment Point, and Purchaser shall be entitled to all Rents
under Leases attributable to the period from and after the Adjustment Point. All
prepaid Rents for periods of occupancy after the Adjustment Point shall be
credited to Purchaser at Closing. Any Rents collected by Purchaser or the
Sellers after Closing from any tenant who owes Rents for periods prior to
Closing shall be applied (i) first, in payment of current Rents at the time of
receipt, (ii) second, to delinquent Rents, if any, which became due after the
Closing, and (iii) third, to delinquent Rents, if any, which became due and
payable prior to the Closing or otherwise attributable to the period prior to
Closing. “Rents” for purposes of this Agreement shall mean (whether paid in
advance of the date when such payment is due or otherwise) all fixed rents and
other charges or amounts payable by tenants under the Leases or in connection
with their use or occupancy of the Real Property or any service or amenity
relating thereto, including water, electricity, gas, sewage or other utilities
charges or other pass-through fees and charges.

 



 62 

 

 

(b)          For a period of one hundred twenty (120) days following Closing,
Purchaser shall bill tenants who owe Rents for periods prior to the Closing and
use commercially reasonable efforts to pursue collection of such past due Rents
to the full extent that Purchaser would endeavor to collect delinquent Rents
owed to Purchaser, but shall not be obligated to engage a collection agency or
take legal action or other enforcement action under the applicable Lease to
collect such amount. Purchaser shall pay to the Sellers, no later than seven (7)
days after collection, any collected amount that is owed to any Seller, it being
understood that any Rent and other sums collected by Purchaser under any Lease
subsequent to the Closing shall first be applied to Rent and income obligations
owing to Purchaser for its period of ownership. For a period of one hundred
twenty (120) days following Closing, Purchaser may not waive any delinquent (or
unpaid) Rents or modify a Lease so as to reduce or otherwise affect amounts owed
thereunder for any period in which any Seller is entitled to receive a share of
charges or amounts without first obtaining the applicable Seller’s written
consent. From and after Closing, Seller shall take no action with regards to
obtaining delinquent Rent or other sums from existing tenants at the Properties.
With respect to delinquent or other uncollected Rents and any other amounts or
other rights of any kind respecting tenants who are no longer tenants of the
Properties as of the Closing Date, the Sellers shall retain all of the rights
relating thereto. Notwithstanding anything contained herein to the contrary,
Seller acknowledges and agrees that Purchaser is under no obligation to collect
delinquent Rents on Seller’s behalf.

 

SECTION 10.2    Taxes and Assessments. All non-delinquent real estate, ad
valorem real property and personal property taxes and assessments with respect
to the Properties for the local tax year (i.e. not the calendar year) in which
Closing occurs shall be prorated between the Sellers, on the one hand, and
Purchaser, on the other hand, as of the Adjustment Point (on the basis of the
most recent available tax bill if the current bill is not then available and on
the basis of the actual number of days elapsed over the applicable tax year).
The Sellers shall be responsible for the payment of any such real estate and
personal property taxes that for years prior to the local tax year in which
Closing occurs. In no event shall the Sellers be charged with or be responsible
for any increase in the taxes on the Properties resulting from (a) any change in
use of the Properties on or after the Closing Date, or (b) any improvements made
or leases entered into on or after the Closing Date. If any taxes or assessments
on the Properties are payable in installments, then the installment allocable to
the current period shall be prorated (with Purchaser being allocated the
obligation to pay any installments due on or after the Closing Date). With
regards to the Leigh House Property and the Preston View Property, the parties
acknowledge and agree that the real estate, ad valorem real property and
personal property taxes due and assessment and payable on September 1, 2019 (but
not delinquent or accruing interest until January 5, 2020), are for the local
tax year that begins on July 1, 2019 and ends on June 30, 2020.

 

SECTION 10.3     Intentionally Deleted.

 



 63 

 

 

SECTION 10.4     Utility Charges.

 

(a)          Water, sewer, gas, steam, electricity and other public utility
charges will be paid by the applicable Seller to the utility company on or prior
to the Closing Date. The Sellers shall arrange for a final reading of all
utility meters (covering gas, water, steam and electricity) as of the Closing.
To the extent necessary, each affected Seller and Purchaser shall execute a
letter to each such utility company advising it of the termination of such
Seller’s responsibility for utilities furnished to the applicable Real Property
as of the Closing Date and commencement of Purchaser’s responsibilities therefor
from and after such date. If a bill is obtained from any such utility company as
of Closing, the applicable Seller shall pay such bill on or before the Closing
Date. Any utilities not read or billed as of the Closing Date will be prorated
as of the Adjustment Point based on estimates at Closing, and adjusted after
Closing once the final amounts are known. Additionally, the Sellers shall
receive credits at Closing for the amount of any utility deposits with respect
to the Real Property paid by the Sellers, to the extent Purchaser receives a
credit from the applicable utility company on account of such deposit.

 

(b)          Notwithstanding the foregoing, if any Seller pays any utility bills
and, directly or through a billing service, bills the tenants for such
utilities, then at Closing, such Seller shall receive a credit for the estimated
amount of utility charges incurred by such Seller and reimbursable to such
Seller from tenants under the Leases for periods prior to Closing (“RUBS”). The
credit shall be for sixty (60) days of RUBS calculated based on the average RUBS
payable by the tenants for the twelve (12) month period preceding the Closing
Date. Such credit shall be final and shall not be subject to reproration
pursuant to Section 10.10.

 

SECTION 10.5    Miscellaneous Revenues. Periodic revenues, if any, arising out
of telephone booths, vending machines, laundry machines or other
income-producing agreements shall be adjusted and prorated between Purchaser, on
the one hand, and the Sellers, on the other hand, as of the Adjustment Point
(provided that, one-time inducement fees, “door fees” or similar non-recurring
payments under Assumed Contracts shall not be prorated as of the Closing Date).

 

SECTION 10.6    Assumed Contracts. Amounts due under the Assumed Contracts shall
be adjusted and prorated between Purchaser, on the one hand, and the Sellers, on
the other hand, as of the Adjustment Point, with Purchaser to receive a credit
at Closing for any amounts unpaid and attributable for the period prior to the
Closing and the Sellers to receive a credit at Closing for any amounts
previously paid and attributable to the period on and following the Closing.

 

SECTION 10.7     Association Fees. If applicable, all owners’ association fees
or similar fees and assessments due and payable with respect to the Real
Property with respect to the applicable association’s fiscal year in which the
Closing occurs shall be adjusted and prorated based on the periods of ownership
by the Sellers, on the one hand, and Purchaser, on the other hand, during each
such association’s fiscal year.

 

SECTION 10.8     Security Deposits. The actual amounts of the Refundable
Security Deposits held by the Sellers as landlord under the Leases shall be
credited to Purchaser against the balance of the Purchase Price at Closing. Any
such Refundable Security Deposits in forms other than cash (including letters of
credit) shall be transferred to Purchaser on the Closing Date by way of
appropriate instruments of transfer or assignment.

 



 64 

 

 

SECTION 10.9    Other Adjustments. If applicable, the Purchase Price shall be
adjusted at Closing to reflect the adjustment of any other item which, under the
explicit terms of this Agreement, is to be apportioned at Closing. Any other
items of operating income or operating expense that are customarily apportioned
between the parties in real estate closings of comparable commercial properties
in the metropolitan area where each Property is located shall be prorated as
applicable; however, there will be no prorations for debt service, insurance
premiums or payroll, because Purchaser is not acquiring or assuming the Sellers’
financing, insurance or employees.

 

SECTION 10.10  Re-Adjustment. In the event any prorations or apportionments made
under this Article 10 shall prove to be incorrect for any reason, then any party
shall be entitled to an adjustment to correct the same. Any item that cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and reprorated
when the information is available. Notwithstanding anything to the contrary set
forth herein, all re-prorations contemplated by this Agreement shall be
completed within three (3) months after the Closing Date (subject to extension
solely as necessary due to the unavailability of final information but in no
event to exceed four (4) months after the Closing Date); provided, however, the
final date with respect to real estate, ad valorem real property and property
taxes and assessments shall be thirty (30) days after the issuance of final
bills or other final resolutions of any contest relating thereto. The
obligations of the Sellers and Purchaser under this Article 10 shall survive
Closing for the time periods set forth in this Section 10.10.

 

Article 11
INDEMNIFICATION

 

SECTION 11.1     Indemnification by the Sellers. Following Closing and subject
to Sections 11.3, 11.4 and 11.5, the Sellers shall indemnify and hold Purchaser
and each of its respective Affiliates, members, partners, shareholders, officers
and directors (collectively, the “Purchaser-Related Entities”) harmless from and
against any and all costs, fees, expenses, damages, deficiencies, interest and
penalties (including, without limitation, reasonable attorneys’ fees and
disbursements actually incurred) suffered or incurred by Purchaser in connection
with any and all losses, liabilities, claims, damages and expenses (“Losses”),
arising out of, or resulting from, (a) any breach of any representation or
warranty of the Sellers contained in Section 3.1 of this Agreement or in any
Closing Document executed by any of the Sellers (collectively, the “Seller
Representations”), and (b) any breach of any covenant of Sellers contained in
this Agreement or in any Closing Document that expressly survives the Closing
(collectively, the “Surviving Covenants”).

 



 65 

 

 

SECTION 11.2     Indemnification by Purchaser. From and after the Closing and
subject to Sections 11.4, 11.5 and 11.7, the Purchaser that acquires title to
each respective Property at Closing shall indemnify and hold each Seller and
each of its respective Affiliates, members, partners, shareholders, officers and
directors (collectively, the “Seller-Related Entities”) harmless from any and
all Losses arising out of, or in any way resulting from, (a) any breach of any
representation or warranty by Purchaser contained in Section 4.1 of this
Agreement or in any Closing Document executed by Purchaser, and (b) any breach
of any covenant of Purchaser contained in this Agreement or in any Closing
Document that expressly survives the Closing.

 

SECTION 11.3    Limitations on Indemnification by Sellers.  Notwithstanding the
foregoing provisions of Section 11.1, (a) the Sellers shall not be required to
indemnify Purchaser unless the amount for which an indemnity would otherwise be
payable by an applicable Seller under Section 11.1 exceeds the Basket Limitation
and, in such event, the applicable Seller or Sellers shall be responsible for
all such amounts from the first dollar of loss up to the Cap Limitation
(provided that the Sellers’ obligations under Article 10 with respect to
prorations and adjustments and the Sellers’ obligations under Section 14.2 with
respect to brokers shall not be subject to the Basket Limitation or the Cap
Limitation), (b) in no event shall the liability of each Seller with respect to
the indemnification provided for in Section 11.1 exceed the Cap Limitation for
such Seller’s Property (provided that the Sellers’ obligations under Article 10
with respect to prorations and adjustments and the Sellers’ obligations under
Section 14.2 with respect to brokers shall not be subject to the Basket
Limitation or the Cap Limitation), and (c) in the event Purchaser has actual
knowledge or any Deemed Purchaser Knowledge of any inaccuracy or breach of any
representation, warranty, or covenant of the Sellers contained in this Agreement
(a “Purchaser Waived Breach”) after the Effective Date but prior to Closing, and
nonetheless proceeds with and consummates Closing, then Purchaser shall be
deemed to have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, whether at law or in equity, on account of any such
Purchaser Waived Breach. In no event shall Purchaser be entitled to seek or
obtain consequential, speculative, special, punitive or exemplary damages
against the Sellers.

 

SECTION 11.4    Survival. The Seller Representations and Surviving Covenants
shall survive for a period of one hundred eighty (180) days after the Closing
Date (the “Survival Period”), unless a longer or shorter survival period is
expressly provided for in this Agreement. Each Seller, on the one hand, and
Purchaser, on the other hand, shall have the right to bring an action or
proceeding against the other for the breach of any such Seller Representations
and Surviving Covenants, but only if the party bringing the action for breach
(i) first learns of the breach after Closing, (ii) gives written notice of such
breach to the other party within the Survival Period (unless a longer or shorter
survival period is expressly provided for in this Agreement), and (iii) files
such action for such breach no later than thirty (30) days after the written
notice of the breach, unless a longer or shorter survival period is expressly
provided for in this Agreement; provided, however, with respect to any actions
brought by a party hereunder during the Survival Period but remaining unresolved
as of the expiration of such period, the Survival Period shall extend solely as
to such claims until the final adjudication (including appeals) or settlement of
such claims.

 



 66 

 

 

SECTION 11.5     Notification. In the event that any indemnified party
(“Indemnified Party”) becomes aware of any claim or demand for which an
indemnifying party (an “Indemnifying Party”) may have liability to such
Indemnified Party hereunder (an “Indemnification Claim”), such Indemnified Party
shall promptly, but in no event more than thirty (30) days following such
Indemnified Party’s having become actually aware of such Indemnification Claim,
notify the Indemnifying Party in writing of such Indemnification Claim, the
amount or the estimated amount of damages sought thereunder to the extent then
ascertainable (which estimate shall not be conclusive of the final amount of
such Indemnification Claim), any other remedy sought thereunder, any relevant
time constraints relating thereto and, to the extent practicable, any other
material details pertaining thereto; provided, that no delay on the part of the
Indemnified Party in giving any such notice of a Indemnification Claim shall
relieve the Indemnifying Party of any indemnification obligations hereunder
except to the extent that the Indemnifying Party is prejudiced by such delay.

 

SECTION 11.6     Indemnification as Sole Remedy. If Closing has occurred, the
sole and exclusive remedy available to a party in the event of a breach by the
other party to this Agreement of any representation, warranty, covenant or other
provision of this Agreement or any Closing Document which expressly survives the
Closing shall be the indemnifications provided for under this Article 11, except
as it relates to re-proration obligations under Article 10 and the
indemnification obligations under Section 7.1 and Section 14.2.

 

SECTION 11.7     Limits on Indemnification by Purchaser. Notwithstanding the
foregoing provisions of Section 11.2, (a) Purchaser shall not be required to
indemnify any Seller or any Seller-Related Entities under Section 11.2 unless
the amount for which an indemnity would otherwise be payable by Purchaser under
Section 11.2 exceeds the Basket Limitation and, in such event, Purchaser shall
be responsible for all such amounts, (b) in no event shall the liability of
Purchaser with respect to the indemnification provided for in Section 11.2
exceed the Cap Limitation for such Seller’s Property (provided that Purchaser’s
obligations under Article 10 with respect to re-prorations and adjustments shall
not be subject to the Basket Limitation or the Cap Limitation), and (c) in the
event such Seller obtains Knowledge of any inaccuracy or breach of any
representation, warranty, or covenant of the Purchaser contained in this
Agreement (a “Seller Waived Breach”) after the Effective Date but prior to the
Closing, and such Seller nonetheless proceeds with and consummates the Closing,
then each Seller and any Seller-Related Entities shall be deemed to have waived
and forever renounced any right to assert a claim for indemnification under this
Article 11 for, or any other claim or cause of action under this Agreement,
whether at law or in equity on account of any such Seller Waived Breach. In no
event shall any Seller be entitled to seek or obtain consequential, speculative,
special, punitive or exemplary damages against Purchaser.

 



 67 

 

 

Article 12
TAX APPEALS

 

SECTION 12.1     Prosecution and Settlement of Proceedings. If any tax reduction
proceedings in respect of the Real Property, relating to any tax years ending
prior to the tax year in which the Closing occurs are pending at the time of
Closing, the Sellers reserve and shall have the right to continue to prosecute
and/or settle the same. Prior to Closing, the Sellers reserve and shall have the
right to initiate and continue any tax reduction proceedings in respect of any
of the Real Property relating to the tax year in which Closing occurs; provided,
however, that the Sellers shall not settle any such proceeding without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld or delayed. From and after Closing, Purchaser shall have the right to
initiate or assume tax reduction proceedings in respect of the Real Property
relating to the tax year in which Closing occurs and shall have the right to
continue to prosecute and/or settle the same. The Sellers and Purchaser shall,
from time to time, each keep the other reasonably informed of the status of any
such tax reduction proceedings.

 

SECTION 12.2     Application of Refunds or Savings. Any refunds or savings in
the payment of taxes resulting from such tax reduction proceedings applicable to
taxes payable with respect to the period prior to the Closing Date shall belong
to and be the property of the Sellers, and any refunds or savings in the payment
of taxes applicable to taxes with respect to the period on or after the Closing
Date shall belong to and be the property of Purchaser. All reasonable attorneys’
fees and other expenses incurred in obtaining such refunds or savings shall be
apportioned between the applicable Seller or Sellers, on the one hand, and
Purchaser, on the other hand, in proportion to the gross amount of such refunds
or savings payable to the applicable Seller or Sellers and Purchaser,
respectively; provided, however, that neither the Sellers nor Purchaser shall
have any liability for any such fees or expenses in excess of the refund or
savings paid to such party unless such party initiated such proceeding.

 

SECTION 12.3     Survival. The provisions of this Article 12 shall survive
Closing until the final resolution of any such tax appeals, notwithstanding any
earlier “true-up” deadline to the contrary.

 

Article 13
DEFAULT

 

SECTION 13.1    Purchaser’s Default. If Purchaser fails to consummate the
purchase of the Properties pursuant to this Agreement or otherwise defaults on
its obligations hereunder at or prior to Closing for any reason except failure
by Seller to perform hereunder, or if prior to Closing any one or more of
Purchaser’s representations or warranties are breached in any material respect,
and such default or breach is not cured by the earlier of the third (3rd)
Business Day after written notice thereof from the Sellers or the Closing Date
(provided that no notice or cure period shall apply if Purchaser fails to timely
deposit any portion of the Earnest Money, or if Purchaser fails to timely
consummate the purchase of the Properties or the timely payment of the Purchase
Price), the Sellers shall be entitled, as their sole remedy, to terminate this
Agreement by giving the Purchaser written notice of such election prior to or at
Closing and recover the Earnest Money as liquidated damages and not as penalty,
in full satisfaction of claims against Purchaser hereunder. The Sellers and
Purchaser agree that the Sellers’ damages resulting from Purchaser’s default are
difficult, if not impossible, to determine, and that the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of such damages to be certain.

 



 68 

 

 

SECTION 13.2    Sellers’ Default. If the Sellers fail to consummate the sale of
the Properties pursuant to this Agreement or otherwise default on their
obligations hereunder at or prior to Closing for any reason except failure by
Purchaser to perform hereunder, or if prior to Closing any one or more of the
Sellers’ representations or warranties are breached in any material respect
(i.e. in accordance with Section 3.2(g)), and such default or breach is not
cured by the earlier of the fifth (5th) Business Day after written notice
thereof from Purchaser or the Closing Date (provided that no notice or cure
period shall apply if the Sellers fail to timely consummate the sale of the
Properties hereunder), Purchaser shall elect, as its sole remedy, either (a) to
terminate this Agreement by giving the Sellers written notice of such election
prior to or at Closing, and recover the Earnest Money and reimbursement of
Purchaser’s actual out-of-pocket third-party expenses incurred in connection
with this Agreement, up to a maximum reimbursement of $750,000.00, (b) to
enforce specific performance to consummate the sale of the Properties hereunder;
provided, however, that if any Seller willfully conveys any of the Properties to
a third party or third parties, such that the remedy of specific performance is
unavailable to Purchaser, Purchaser shall have the right to seek its actual
damages against the Sellers in an amount not to exceed $3,600,000.00 in the
aggregate, or (c) to waive said failure or breach and proceed to Closing without
any reduction in the Purchase Price. In no event shall the Sellers be liable for
consequential, speculative, remote or punitive damages, or any other damages
except as specifically provided herein, and Purchaser hereby waives and releases
any right to seek or collect any such consequential, speculative, remote or
punitive damages. Notwithstanding anything herein to the contrary, Purchaser
shall be deemed to have elected option (a) above if Purchaser fails to deliver
to the Sellers written notice of its intent to file a claim or assert a cause of
action for specific performance or damages against the Sellers on or before the
date that is ten (10) Business Days following the scheduled Closing Date or,
having given such notice, fails to file a lawsuit asserting such claim or cause
of action for specific performance or damages in the county in which the Earnest
Money is deposited within forty five (45) days following the scheduled Closing
Date.

 

SECTION 13.3     Certain Limitations.

 

(a)          Notwithstanding Sections 13.1 and 13.2 hereof, in no event shall
the provisions of Sections 13.1 and 13.2 limit (i) either Purchaser’s or any
Seller’s obligation to indemnify the other party, or the damages recoverable by
an indemnified party against the indemnifying party due to, a party’s express
obligation to indemnify another party in accordance with this Agreement, (ii) 
Purchaser’s or any Seller’s respective obligation to pay Closing costs under
Section 9.1 hereof, or the damages recoverable by any party against another
party due to a party’s failure to pay such costs, or (iii) either Purchaser’s or
any Seller’s obligations to pay another party’s legal costs under Section 14.23
hereof.

 



 69 

 

 

(b)          Additionally, the Sellers disclaim any joint and several liability
under this Agreement. Purchaser hereby waives any right to pursue any claim
based upon a theory of joint and several liability with respect to any or all of
the Sellers.

 

SECTION 13.4     Cross Defaults under Affiliated Purchase Agreements.

 

(a)          By Affiliated Sellers. Sellers shall be in default under this
Agreement immediately upon the default of any of the Affiliated Sellers under
any of the Affiliated Purchase Agreements, and in such event, Purchaser may
immediately exercise all rights and remedies set forth in Section 13.2 as to
this Agreement.

 

(b)          By Purchaser. Purchaser shall be in default under this Agreement
immediately upon the default of Purchaser under any of the Affiliated Purchase
Agreements, and in such event, the Sellers may immediately exercise all rights
and remedies set forth in Section 13.1 as to this Agreement.

 

Article 14
MISCELLANEOUS

 

SECTION 14.1     Exculpation.

 

(a)          Sellers. Notwithstanding anything to the contrary contained herein
(with the sole exception of the terms of the Parent Joinder attached to this
Agreement), each Seller’s respective shareholders, partners, members, and
managers, the partners, members or managers of such partners, members or
managers, the shareholders of such partners, members or managers, and the
trustees, officers, directors, employees, agents and security holders of such
Seller and its partners, members or managers assume no personal liability for
any obligations entered into on behalf of any Seller, and their individual
assets shall not be subject to any claims of any person relating to such
obligations. The foregoing shall govern any direct and indirect obligations of
the Sellers under this Agreement.

 

(b)          Purchaser. Notwithstanding anything to the contrary contained
herein, Purchaser’s shareholders, partners, members, managers or the partners,
members or managers of such partners, members or managers, the shareholders of
such partners, members or managers, and the trustees, officers, directors,
employees, agents and security holders of Purchaser and its partners, members or
managers assume no personal liability for any obligations entered into on behalf
of Purchaser, and their individual assets shall not be subject to any claims of
any person relating to such obligations. The foregoing shall govern any direct
and indirect obligations of Purchaser under this Agreement.

 



 70 

 

 

SECTION 14.2     Brokers.

 

(a)          Brokers’ Commissions. The parties acknowledge that CB Richard
Ellis, Inc. and (solely as to the Leigh House Property) ARA Newmark
(collectively, the “Brokers”) have been retained by and represent the Sellers as
brokers in connection with the sale of the Properties by the Sellers to
Purchaser, and are to be compensated for their services by the Sellers, pursuant
to separate written agreements between the Seller Group and the Brokers.

 

(b)          Representation and Indemnity. Each of the Sellers, on the one hand,
and Purchaser, on the other hand, hereby represents and warrants to the other
that it has not disclosed this Agreement or the subject matter hereof to, and
has not otherwise dealt with, any real estate broker, agent or salesman (other
than the Brokers) so as to create any legal right or claim in any such broker,
agent or salesman (other than the Brokers) for a real estate commission or
similar fee or compensation with respect to the negotiation and/or consummation
of this Agreement or the conveyance of any of the Properties by the Sellers to
Purchaser. Each of the Sellers, on the one hand, and Purchaser, on the other
hand, shall indemnify, hold harmless and defend each other from and against any
and claims and demands for a real estate brokerage commission or similar fee or
compensation arising out of any claimed dealings with the indemnifying party and
relating to this Agreement or the purchase and sale of the Properties (including
reasonable attorneys’ fees and expenses and court costs actually incurred in
defending any such claim or in enforcing this indemnity), except for the
Brokers, whose fees, if any, shall be paid by the Sellers.

 

(c)          Texas Disclosure. The Texas Real Estate License Act requires a real
estate agent to advise Purchaser that Purchaser should have an attorney examine
an abstract of title to the Real Property being purchased; or a title insurance
policy should be obtained.

 

(d)          Survival. The indemnification provisions of this Section 14.2 shall
survive the rescission, cancellation, termination or consummation of this
Agreement.

 

SECTION 14.3     Confidentiality; Publicity; IRS Reporting Requirements.

 

(a)          Confidentiality.

 

(i)          Purchaser and the Sellers, and each of their respective Affiliates,
shall hold as confidential all information disclosed in connection with the
transaction contemplated hereby and concerning each other, the Properties, this
Agreement and the transactions contemplated hereby that is not generally known
to or discoverable by the public, including without limitation the Sellers’
Deliveries (collectively, the “Confidential Information”). The Confidential
Information obtained by or disclosed to Purchaser and Purchaser’s
Representatives shall be used by Purchaser and Purchaser’s Representatives
solely for the purpose of Purchaser’s evaluation of the Properties and for other
uses related to the transaction contemplated by this Agreement. Neither
Purchaser nor any of the Sellers shall release any Confidential Information to
third parties without the prior written consent of the other parties hereto,
except (A) any information which was previously or is hereafter publicly
disclosed (other than in violation of this Agreement, the Access Agreement, or
other confidentiality agreements to which Affiliates of Purchaser or the Sellers
are parties), (B) to such parties’ respective partners, agents, employees,
consultants, attorneys, engineers, accountants, licensees, investors, advisors
and lenders (collectively, “Permitted Outside Parties”) of any of the foregoing,
provided that they are advised as to the confidential nature of such
information, are instructed to maintain such confidentiality, and upon request
of any other party, enter into confidentiality agreements with respect to the
Confidential Information, and (C) as required by law, court order or other legal
process.

 



 71 

 

 

(ii)         Notwithstanding anything to the contrary herein, Confidential
Information shall not include information which (A) is or becomes generally
available to the public other than as a result of a disclosure by a party or the
Permitted Outside Parties, (B) was available to a party or the Permitted Outside
Parties on a non-confidential basis prior to its disclosure by any party or its
representatives, (C) becomes available to a party or the Permitted Outside
Parties on a non-confidential basis from a Person, other than any Seller,
Purchaser, or their respective representatives, who is not otherwise bound by a
confidentiality agreement with such party not to transmit the information to the
receiving party or the Permitted Outside Parties, or (D) is independently
developed by any employee or agent of any Seller, Purchaser or the Permitted
Outside Parties who did not have access to the Confidential Information.

 

(iii)        This Section 14.3(a) shall survive the termination of this
Agreement, but shall not survive the Closing.

 

(b)          Publicity; SEC filings. Until Closing, neither the Sellers nor
Purchaser shall issue any advertisement, press release or other publicity
concerning this transaction without the review and approval of Purchaser or the
Sellers, as applicable. Upon Closing, the Sellers or Purchaser may issue a press
release or other publicity with respect to this Agreement and the transactions
contemplated hereby, provided that the content of any such press release shall
be subject to the prior written consent of Purchaser or the Sellers, as
applicable, and in no event shall any such publicity disclose the identity of
Purchaser’s or any Seller’s direct or indirect beneficial owners by name, or the
consideration paid for the Properties. The foregoing notwithstanding, none of
the Sellers nor any of their respective constituent parties shall be obligated
to make prior disclosure to, or seek the approval of, Purchaser in connection
with disclosures made to its or their attorneys, agents, and lenders, or any
securities filings and associated press releases required in connection with the
sale of the Properties, including disclosures to investors or the filing of any
Form 8-K or any related filings with the U.S. Securities and Exchange
Commission. This Section 14.3(b) shall survive Closing or the termination of
this Agreement.

 



 72 

 

 

(c)          IRS Reporting Requirements. For the purpose of complying with any
information reporting requirements or other rules and regulations of the IRS
that are or may become applicable as a result of or in connection with the
transaction contemplated by this Agreement, including, but not limited to, any
requirements set forth in proposed Income Tax Regulation Section 1.6045-4 and
any final or successor version thereof (collectively, the “IRS Reporting
Requirements”), the Sellers and Purchaser hereby designate and appoint the
Escrow Agent to act as the “Reporting Person” (as that term is defined in the
IRS Reporting Requirements) to be responsible for complying with any IRS
Reporting Requirements. The Escrow Agent hereby acknowledges and accepts such
designation and appointment and agrees to fully comply with any IRS Reporting
Requirements that are or may become applicable as a result of or in connection
with the transaction contemplated by this Agreement. Without limiting the
responsibility and obligations of the Escrow Agent as the Reporting Person, the
Sellers and Purchaser hereby agree to comply with any provisions of the IRS
Reporting Requirements that are not identified therein as the responsibility of
the Reporting Person, including, but not limited to, the requirement that the
Sellers and Purchaser each retain an executed counterpart of this Agreement for
at least four (4) years following the calendar year of Closing. This
Section 14.3(c) shall survive Closing for four (4) years following the calendar
year of Closing.

 

SECTION 14.4     Escrow Provisions.

 

(a)          Investment of Earnest Money. Escrow Agent shall invest the Earnest
Money held by Escrow Agent pursuant to Purchaser’s direction in an interest
bearing account at a commercial bank whose deposits are insured by the Federal
Deposit Insurance Corporation. The Escrow Agent shall notify the Sellers, no
later than one (1) Business Day after receipt thereof, that the Escrow Agent has
received any portion of the Earnest Money in immediately available funds, and is
holding the same in accordance with the terms of this Agreement. The Escrow
Agent shall invest the Earnest Money only in such accounts as will allow the
Escrow Agent to disburse the Earnest Money or any portion thereof upon no more
than one (1) Business Day’s notice.

 

(b)          Payment on Demand. Prior to the expiration of the Due Diligence
Period, upon receipt of any written certification from the Purchaser claiming
the Earnest Money pursuant to the provisions of this Agreement, Escrow Agent
shall promptly disburse the Earnest Money to Purchaser and shall thereupon be
released and discharged from any further duty or obligation hereunder. Upon
receipt of any written certification from the Sellers (at any time during the
term of this Agreement) or Purchaser (following the expiration of the Due
Diligence Period) claiming the Earnest Money pursuant to the provisions of this
Agreement, Escrow Agent shall promptly forward a copy thereof to the other such
party (i.e., Purchaser or the Sellers, whichever did not claim the Earnest Money
pursuant to such notice) and, unless such other party within ten (10) days
thereafter notifies the Escrow Agent of any objection to such requested
disbursement of the Earnest Money (in which case the Escrow Agent shall retain
the Earnest Money subject to Section 10.4 below), the Escrow Agent shall
disburse the Earnest Money to the party demanding the same and shall thereupon
be released and discharged from any further duty or obligation hereunder.

 



 73 

 

 

(c)          Exculpation of Escrow Agent. It is agreed that the duties of the
Escrow Agent are herein specifically provided and are purely ministerial in
nature, and that the Escrow Agent shall incur no liability whatsoever except for
its misconduct or negligence, so long as the Escrow Agent is acting in good
faith. Except in the event of the Escrow Agent’s willful misconduct or gross
negligence, each of the Sellers and Purchaser does hereby release the Escrow
Agent from any liability for any error of judgment or for any act done or
omitted to be done by the Escrow Agent in the good faith performance of its
duties hereunder and do each hereby indemnify the Escrow Agent against, and
agree to hold, save, and defend the Escrow Agent harmless from, any costs,
liabilities, and expenses incurred by the Escrow Agent in serving as the Escrow
Agent hereunder and in faithfully discharging its duties and obligations
hereunder. The Sellers and Purchaser are aware that Federal Deposit Insurance
Corporation coverages apply to a maximum amount of $250,000.00 per depositor (as
may be modified from time to time). Further, the Sellers and Purchaser do not
and will not hold the Escrow Agent liable for any loss occurring which arises
from bank failure or error, insolvency or suspension, or a situation or event
which falls under the above coverages.

 

(d)          Stakeholder. It is acknowledged that the Escrow Agent is acting as
a stakeholder only with respect to the Earnest Money. If there is any dispute as
to whether the Escrow Agent is obligated to deliver the Earnest Money or as to
whom the Earnest Money is to be delivered following the expiration of the Due
Diligence Period, the Escrow Agent may refuse to make any delivery and may
continue to hold the Earnest Money until receipt by the Escrow Agent of an
authorization in writing, signed by the Sellers and Purchaser, directing the
disposition of the Earnest Money, or, in the absence of such written
authorization, until final determination of the rights of the parties in an
appropriate judicial proceeding. If such written authorization is not given, or
a proceeding for such determination is not begun, within thirty (30) days of
notice to the Escrow Agent of such dispute, the Escrow Agent may bring an
appropriate action or proceeding for leave to deposit the Earnest Money in a
court of competent jurisdiction located in the City of New York, State of New
York pending such determination. The Escrow Agent shall be reimbursed for all
costs and expenses of such action or proceeding, including, without limitation,
reasonable attorneys’ fees and disbursements, by the party determined not to be
entitled to the Earnest Money. Upon making delivery of the Earnest Money in any
of the manners herein provided, Escrow Agent shall have no further liability or
obligation hereunder.

 

(e)          Interest; Taxpayer Identification Number. All interest and other
income earned on the Earnest Money deposited with the Escrow Agent hereunder
shall be reported for income tax purposes as earnings of Purchaser. Purchaser’s
taxpayer identification number shall be delivered to the Escrow Agent prior to
Closing. Escrow Agent shall have no liability for any levies on the Earnest
Money made by taxing authorities based upon the taxpayer identification number
or numbers associated with the Earnest Money.

 



 74 

 

 

(f)          Execution by Escrow Agent. Escrow Agent has executed this Agreement
solely for the purpose of acknowledging and agreeing to the provisions of this
Section 14.4. Escrow Agent’s consent to any modification or amendment of this
Agreement, other than to a modification or amendment of this Section 14.4, shall
not be required.

 

SECTION 14.5    Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the parties
hereto and such permitted assigns, any legal or equitable rights hereunder.

 

SECTION 14.6     Assignment.

 

(a)          Assignments by Sellers.

 

(i)          Exchanges. Notwithstanding any provision of this Agreement to the
contrary, each Seller may assign or transfer its rights under this Agreement to
a qualified intermediary as may be required for an Exchange under Section 14.25
hereof, without Purchaser’s prior written consent, provided that no Seller shall
be relieved of any obligations or liabilities under this Agreement as a result
of such transfers.

 

(ii)         Leigh House TIC Transfer. Additionally notwithstanding any
provision of this Agreement to the contrary, Leigh House Seller shall have the
right to consummate a Leigh House TIC Transfer at or prior to Closing on the
terms set forth in Section 3.3(f) above, provided that all Leigh House TIC
Transfer Terms and Conditions are satisfied.

 

(b)          Assignments by Purchaser. This Agreement may not be assigned by
Purchaser in whole or in part without the prior written consent of the Sellers.
Any transfer of a majority of the direct or indirect interests in Purchaser
shall be deemed to be an assignment of this Agreement by Purchaser.
Notwithstanding the foregoing, however, Purchaser may assign its rights under
this Agreement prior to Closing without prior written approval of the Sellers to
any entity is controlled by, controlling or under common control with Purchaser;
provided that (i) the Purchaser originally named in this Agreement will continue
to remain liable under this Agreement notwithstanding any such assignment, (ii)
Purchaser shall deliver written notice to Sellers of any such assignment at
least five (5) Business Days prior to the Closing Date (which notice shall
include the name, entity type, state of formation and signature block of the
assignee), and (iii) Purchaser and Purchaser’s assignee shall execute and
deliver an assignment and assumption agreement in form reasonably satisfactory
to the Sellers prior to Closing. For the avoidance of doubt, each Seller
acknowledges and agrees that Purchaser may partially assign its rights under
this Agreement to separate and distinct Affiliates that will take title to each
individual Property.

 



 75 

 

 

SECTION 14.7     Further Assurances. From time to time, as and when requested by
any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.

 

SECTION 14.8     Notices. Any notice, request or other communication required or
permitted to be given hereunder shall be in writing and, except as otherwise
specifically provided herein, shall be delivered by hand or overnight courier
(such as United Parcel Service or Federal Express), or by e-mail provided that a
hard copy of such notice is also transmitted by one of the foregoing methods on
the same Business Day. Any such notice shall be considered given on the date of
such notice (provided that, with respect to e-mail notices, the e-mail is sent
prior to 5:00 pm Eastern Time and a hard copy is also transmitted in compliance
with this Section 14.8). Rejection or other refusal to accept or inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice. By giving at least five (5) days’ prior written
notice thereof, any party may from time to time and at any time change its
notice address hereunder. Any notice may be given by a party’s counsel on such
party’s behalf.

 

The parties’ respective addresses for notice purposes are as follows. Telephone
numbers are provided for reference purposes only, and notice by telephone shall
not be valid.

 

Notices to the Sellers:

 

Each c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue

9th Floor

New York, NY 10019

Attention: Ryan MacDonald

Telephone: (646) 278-4238
E-mail: rmacdonald@bluerockre.com

 

With a copy (which shall not constitute notice) to:

 

Bluerock Real Estate, L.L.C.

712 Fifth Avenue

9th Floor

New York, NY 10019

Attention: Michael L. Konig

Telephone: (908) 415-8869
E-mail: mkonig@bluerockre.com

 



 76 

 

 

And to:

 

Nelson Mullins Riley & Scarborough LLP

Atlantic Station
201 17th Street NW, Suite 1700
Atlanta, GA 30363

Attention: Eric R. Wilensky, Esq.

Telephone: (404) 322-6469

E-mail: eric.wilensky@nelsonmullins.com

 

Notices to Purchaser:

 

KRE Topaz Portfolio Investor LLC

c/o Carter-Haston Holdings, L.L.C.

1230 Peachtree Street NE, Suite 1909

Atlanta, GA 30309

Attention: James A. Shanks

Telephone: (615) 577-4648

E-mail: jshanks@carterhaston.com

 

With a copy (which shall not constitute notice) to:

 

KRE Topaz Portfolio Investor LLC

c/o Kohlberg Kravis Roberts & Co.

600 Travis Street, Suite 7200

Houston, TX 77002

Attention: Paul S. Wasserman

Telephone: (713) 332-8322

E-mail: paul.wasserman@kkr.com

 

And to:

 

KRE Topaz Portfolio Investor LLC

c/o Kohlberg Kravis Roberts & Co.

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Michael Friedland

E-mail: michael.friedland@kkr.com

 

And to:

 

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, TN 37219

Attention: Philip F. Head, Esq.

Telephone: (615) 850-8152

E-mail: philip.head@wallerlaw.com

 



 77 

 

 

Notices to the Title Company/Escrow Agent:

First American Title Insurance Company

Six Concourse Parkway, Suite 2000

Atlanta, GA 30328

Attention: Barbara H. Morgan

Telephone: (770) 390-6524

E-mail: bmorgan@firstam.com

 

SECTION 14.9     Entire Agreement. This Agreement, along with the Exhibits and
Schedules hereto, contains all of the terms agreed upon between the parties
hereto with respect to the subject matter hereof, and all understandings and
agreements heretofore had or made among the parties hereto are merged in this
Agreement which alone fully and completely expresses the agreement of the
parties hereto.

 

SECTION 14.10   Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of the Sellers or
Purchaser hereunder be waived, except by written agreement executed by the party
or parties to be charged. The Escrow Agent’s consent to any modification or
amendment of this Agreement, other than to Section 14.4 hereof, shall not be
required. Further, the consent of Parent to any modification or amendment of
this Agreement, other than to the Parent Joinder attached hereto, shall not be
required.

 

SECTION 14.11   No Waiver. No waiver by any party of any failure or refusal by
any other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.

 

SECTION 14.12  Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State of
New York.

 

SECTION 14.13  Submission to Jurisdiction; Waiver of Jury Trial. To the fullest
extent permissible by Applicable Law, the Sellers and Purchaser irrevocably
submit to the jurisdiction of the federal and state courts having jurisdiction
in the City of New York, New York for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
The Sellers and Purchaser further agree that service of any process, summons,
notice or document by U.S. registered mail to such party’s or parties’
respective address set forth above shall be effective service of process for any
action, suit or proceeding in the State of New York with respect to any matters
to which it has submitted to jurisdiction as set forth in the immediately
preceding sentence. To the fullest extent permissible by Applicable Law, each of
the Sellers and Purchaser also irrevocably and unconditionally waives trial by
jury and any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in the
federal and state courts having jurisdiction in the City of New York, New York.
To the fullest extent permissible by Applicable Law, each of the Sellers and
Purchaser also irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

 



 78 

 

 

SECTION 14.14   Severability. If any term or provision of this Agreement or the
application thereof to any Person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

 

SECTION 14.15   Headings. The headings of the various Articles and Sections of
this Agreement have been inserted only for purposes of convenience, are not part
of this Agreement and shall not be deemed in any manner to modify, explain,
expand or restrict any of the provisions of this Agreement.

 

SECTION 14.16   Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile or electronic (e.g., pdf) signatures, which taken
together still constitute collectively one agreement. In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart with each party’s counterpart, facsimile or electronic signature.

 

SECTION 14.17   Acceptance of Deeds. The acceptance of the Deeds by Purchaser
shall be deemed full compliance by the Sellers of all of the Sellers’
obligations under this Agreement, except for those obligations of the Sellers
which are specifically stated to survive the delivery of the Deeds or the
Closing hereunder pursuant to the terms of this Agreement.

 

SECTION 14.18   Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement, and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
of any exhibits, schedules or amendments hereto.

 

SECTION 14.19   Recordation. Neither this Agreement nor any memorandum or notice
of this Agreement may be recorded by any party hereto without the prior written
consent of the other parties hereto; provided, however, Purchaser’s recordation
of a notice of lis pendens shall be permitted if Purchaser is seeking an action
for specific performance. In furtherance of the foregoing, Purchaser hereby
indemnifies the Sellers from and against any and all Losses arising out of a
breach of this Section 14.19. The provisions of this Section 14.19 shall survive
the Closing or any prior termination of this Agreement.

 

SECTION 14.20   Time is of the Essence. The Sellers and Purchaser agree that
time is of the essence with respect to the parties’ obligations under this
Agreement.

 



 79 

 

  

SECTION 14.21         Business Days; Calculation of Time Periods. The Sellers
and Purchaser agree that if any notice or action required or permitted by this
Agreement falls on a date which is not a Business Day, then such date shall be
extended to the next Business Day. The final day of any time period under this
Agreement or any deadline under this Agreement shall include the period of time
through and including such final day or deadline. The final day of any specified
time period or deadline shall be deemed to end at 5:00 p.m. Eastern Time unless
otherwise specifically indicated herein.

 

SECTION 14.22         Survival.

 

(a)          Any obligations or liabilities of Sellers or Purchaser hereunder
shall survive Closing or earlier termination of this Agreement solely to the
extent expressly provided herein.

 

(b)          Unless expressly stated otherwise, all terms and provisions
contained in this Agreement shall not survive Closing.

 

SECTION 14.23         Legal Costs. The parties hereto agree that they shall pay
directly any and all legal costs which they have incurred on their own behalf in
the preparation of this Agreement, and all deeds and other agreements pertaining
to this transaction, and that such legal costs shall not be part of the Closing
costs. In addition, if either Purchaser or any Seller brings any suit or other
proceeding with respect to the subject matter or the enforcement of this
Agreement, the prevailing party (as determined by the court, agency or other
authority before which such suit or proceeding is commenced), in addition to
such other relief as may be awarded, shall be entitled to recover reasonable
attorneys’ fees, expenses and costs of investigation actually incurred. The
foregoing includes reasonable attorneys’ fees, expenses and costs of
investigation (including those incurred in appellate proceedings), costs
incurred in establishing the right to indemnification, or in any action or
participation in, or in connection with, any case or proceeding under Chapter 7,
11 or 13 of the Bankruptcy Code (11 United States Code Sections 101 et seq.), or
any successor statutes. The provisions of this Section 14.23 shall survive
Closing or any termination of this Agreement without limitation.

 

SECTION 14.24         DTPA Waiver. PURCHASER IS A SOPHISTICATED REAL ESTATE
INVESTOR AND HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT
ENABLE IT TO EVALUATE THE MERITS AND RISKS OF THIS TRANSACTION. PURCHASER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS, REMEDIES AND
BENEFITS UNDER THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT
(SECTIONS 17.41 AND FOLLOWING OF THE TEXAS BUSINESS AND COMMERCE CODE) (THE
“DTPA”) AND ANY OTHER SIMILAR CONSUMER PROTECTION LAW, WHETHER FEDERAL, STATE OR
LOCAL. PURCHASER COVENANTS NOT TO SUE THE SELLERS UNDER THE DTPA OR ANY SUCH
SIMILAR CONSUMER PROTECTION LAW IN THE STATES WHERE THE PROPERTIES ARE LOCATED.
THE PROVISIONS OF THIS SECTION 14.24 SHALL SURVIVE CLOSING OR ANY TERMINATION OF
THIS AGREEMENT.

 

 80 

 

 

SECTION 14.25         Exchange. Any of the Sellers or Purchaser may desire to
effectuate a tax-deferred “1031” exchange, including but not limited to a
“reverse like kind exchange” (an “Exchange”) in connection with the purchase and
sale of any or all of the Real Property. Purchaser and the Sellers hereby agree
to cooperate with each other in connection with an Exchange, provided that: (a)
all documents executed by any party in connection with an Exchange shall be
subject to the prior reasonable approval of the other party, and all such
Exchange documents shall acknowledge that the other party is acting solely as an
accommodating party to such Exchange, the other party shall have no liability
with respect thereto, the other party is making no representation or warranty
that the transactions qualify as a tax-deferred exchange under Section 1031 of
the Internal Revenue Code or any applicable state or local laws, and the other
party shall have no liability whatsoever if any such transactions fail to so
qualify; (b) no Exchange shall result in the non-exchanging party or parties
incurring any additional costs or liabilities, and each party shall indemnify,
defend and hold the other harmless against any such additional claims, causes of
action, costs and liabilities; (c) no Exchange shall result in any increased
risks or any adverse tax consequences to the non-exchanging party or parties;
(d) in no event shall the non-exchanging party or parties be obligated to
acquire any property or otherwise be obligated to take title, or appear in the
records of title, to any property in connection with an Exchange; and (e) in no
event shall an exchanging party’s consummation of such Exchange constitute a
condition precedent to its obligations under this Agreement, and an exchanging
party’s failure or inability to consummate such Exchange for any reason or for
no reason at all shall not be deemed to excuse or release such party from its
obligations under this Agreement. Any party pursuing an Exchange shall indemnify
and hold the other parties harmless from and against all claims, demands,
actions, proceedings, damages, losses, liabilities, costs and expenses resulting
from such party’s Exchange. The indemnification provisions of this Section 14.25
shall survive Closing or any termination of this Agreement.

 

SECTION 14.26         Effect of Other Purchase Agreements.

 

(a)          Contemporaneously herewith, (i) ARIUM Palms Seller and Purchaser
have entered into the ARIUM Palms Purchase Agreement with respect to the ARIUM
Palms Property, (ii) Landings at Four Corners Seller and Purchaser have entered
into the Landings at Four Corners Purchase Agreement with respect to the
Landings at Four Corners Property, and (iii) Sorrel Phillips Creek Ranch Seller
and Purchaser have entered into the Sorrel Phillips Creek Ranch Purchase
Agreement with respect to the Sorrel Phillips Creek Ranch Property.

 

(b)          The Sellers and Purchaser specifically agree and acknowledge that,
except as otherwise specifically provided in Section 14.27, in Section 14.27 of
the Landings of Four Corners Purchase Agreement, in Section 14.27 of the ARIUM
Palms Purchase Agreement, or in Section 14.27 of the Sorrel Phillips Creek Ranch
Purchase Agreement, (i) a termination of this Agreement shall also automatically
terminate the Affiliated Purchase Agreements, and (ii) a termination of any of
the Affiliated Purchase Agreements shall also automatically terminate this
Agreement.

 

 81 

 

 

SECTION 14.27         Special Provisions Regarding Partial Termination.

 

(a)          Purchaser’s Partial Termination Rights upon Special Casualty or
Special Condemnation.

 

(i)           As used in this Section 14.27(a):

 

(A)         A “Special Casualty” shall mean any damage to a particular Real
Property or any portion thereof by fire or other casualty that is expected to
cost in excess of ten percent (10%) of the Allocable Purchase Price for such
individual Property to repair (as determined by the independent insurance
adjuster designated by Seller’s insurance company).

 

(B)         A “Special Condemnation” shall mean any condemnation or conveyance
in lieu of condemnation for a particular Real Property which meets the standards
for a “Material Condemnation” under Section 9.2(d), and for which either (i) the
cost of restoration is expected to exceed ten percent (10%) of the Allocable
Purchase Price for such individual Property (as determined by a general
contractor selected by Purchaser that is reasonably acceptable to Seller) or
(ii) results in a diminution in value of the applicable Property by more than
ten percent (10%) of the Allocable Purchase Price for such individual Property
(as determined by an MAI certified appraiser selected by Purchaser that is
reasonably acceptable to Seller).

 

(C)         A “Terminated Property” shall mean any Property affected by a
Special Casualty or Special Condemnation that Purchaser elects to terminate this
Agreement pursuant to this Section 14.27(a).

 

(D)         The “Remaining Properties” shall mean the remaining Properties with
the remaining Sellers pursuant to the terms of this Agreement, other than any
Terminated Property.

 

(ii)          In the event of a Special Casualty or Special Condemnation at any
of the Properties, Purchaser may elect to terminate this Agreement only with
regards to the affected Property by written notice to the Sellers, whereupon the
affected Property shall constitute a Terminated Property, the other Properties
(and the other properties in the Property Group) shall constitute Remaining
Properties, and Purchaser shall proceed to close on the Remaining Properties
with the remaining Sellers pursuant to the terms of this Agreement, in which
event: (A) the Purchase Price shall be reduced by the amount of the Allocable
Purchase Price attributable to the Terminated Property; (B) any Earnest Money
allocable to the Terminated Property shall, at Purchaser’s election, either be
applied to the payment of the Allocable Purchase Price of any of the Remaining
Properties or returned to Purchaser, and (C) both parties shall be relieved from
all obligations and liabilities arising hereunder related to the Terminated
Property, except for any provisions hereof that expressly survive the
termination of this Agreement (and then only to the extent such provisions apply
to the Terminated Property). For the avoidance of doubt, if Purchaser exercises
its rights with regards to a Terminated Property as contemplated in this Section
14.27(a)(ii), such election shall not be deemed to be a termination of this
Agreement, this Agreement shall remain in full force and effect with regards to
the Remaining Properties, and the Affiliated Purchase Agreements shall remain in
full force and effect notwithstanding anything herein or in the Affiliated
Purchase Agreements to the contrary. If Purchaser elects to close over a Special
Casualty or Special Condemnation, the terms of Section 9.2 shall apply.

 

 82 

 

 

(b)          Purchaser’s Partial Termination Rights as to Affiliated Purchase
Agreements.

 

(i)          If Purchaser has a right to terminate, and does terminate, the
Sorrel Phillips Creek Ranch Purchase Agreement pursuant to Section 14.27
thereof, then, notwithstanding anything in this Agreement to the contrary, such
termination shall apply solely to the Sorrel Phillips Creek Ranch Purchase
Agreement, and in such event, this Agreement and the remaining Affiliated
Purchase Agreements shall remain in full force and effect.

 

(ii)         If Purchaser has a right to terminate, and does terminate, the
Landings at Four Corners Purchase Agreement pursuant to Section 14.27 thereof,
then, notwithstanding anything in this Agreement to the contrary, such
termination shall apply solely to the Landings at Four Corners Purchase
Agreement, and in such event, this Agreement and the remaining Affiliated
Purchase Agreements shall remain in full force and effect.

 

(iii)        If Purchaser has a right to terminate, and does terminate, the
ARIUM Palms Purchase Agreement pursuant to Section 14.27 thereof, then,
notwithstanding anything in this Agreement to the contrary, such termination
shall apply solely to the ARIUM Palms Purchase Agreement, and in such event,
this Agreement and the remaining Affiliated Purchase Agreements shall remain in
full force and effect.

 

(c)          In the event of a conflict between the terms of this Section 14.27
and any other provision of this Agreement, the terms of this Section 14.27 shall
control.

 

 83 

 

 

SECTION 14.28         Texas Water District Disclosure. THE SOVEREIGN PROPERTY IS
LOCATED IN A DISTRICT CREATED BY THE STATE OF TEXAS PROVIDING OR PROPOSING TO
PROVIDE, AS THE DISTRICT’S PRINCIPAL FUNCTION, WATER, SEWER, DRAINAGE, AND FLOOD
CONTROL OR PROTECTION FACILITIES OR SERVICES. SUCH DISTRICT HAS TAXING AUTHORITY
SEPARATE FROM ANY OTHER TAXING AUTHORITY, AND MAY ISSUE BONDS AND/OR LEVY
ADDITIONAL TAXES TO PROVIDE UTILITY FACILITIES AND/OR SERVICES WITHIN THE
DISTRICT. SUCH DISTRICT ALSO HAS AUTHORITY TO ADOPT AND IMPOSE STANDBY FEES ON
PROPERTY IN THE DISTRICT. A DISTRICT MAY EXERCISE AUTHORITY WITHOUT HOLDING AN
ELECTION ON THE MATTER. Purchaser acknowledges that Chapter 49 of the Texas
Water Code requires such Seller to deliver and Purchaser to sign and deliver the
Notice Regarding Texas Water Code at Closing. Purchaser hereby (a) acknowledges
receipt of the notice contained in this Section and this Agreement, (b) waives
any other rights Purchaser may have under this Agreement or Applicable Law with
respect to notice that the Sovereign Property is situated in a utility or other
statutorily created district providing water, sewer, drainage or flood control
facilities and services, and (c) agrees to execute and deliver Purchaser’s
counterpart to the Notice Regarding Texas Water Code at Closing.

 

[REMAINDER OF PAGE LEFT BLANK;
SIGNATURES BEGIN ON NEXT PAGE]

 

 84 

 

  

IN WITNESS WHEREOF, the Sellers and Purchaser have executed this Agreement, to
be effective as of the Effective Date.

 

  SELLERS:       BR CARROLL KELLER CROSSING, LLC, a Delaware limited liability
company         By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

 85 

 

 

  SELLERS:       (cont.)       BR-TBR LAKE BOONE NC OWNER, LLC, a Delaware
limited liability company       By: BR-TBR Lake Boone Capital Member, LLC, a
Delaware limited liability company, its Sole Member             By: BR-TBR Lake
Boone NC Venture, LLC, a Delaware limited liability company, its Manager        
        By: BR Lake Boone JV Member, LLC, a Delaware limited liability company,
its Co-Manager                     By: /s/ Jordan B. Ruddy           Jordan B.
Ruddy           Its Authorized Signatory                 BR PRESTON VIEW, LLC, a
Delaware limited liability company             By: BRG Preston View Manager,
LLC, a Delaware limited liability company, its Manager                 By: /s/
Jordan B. Ruddy         Name: Jordan B. Ruddy         Title: Authorized
Signatory

 

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

 86 

 

 

  PURCHASER:       KRE TOPAZ PORTFOLIO INVESTOR LLC, a Delaware limited
liability company         By: /s/ Michael Friedland     Name: Michael Friedland
    Title:   VP

 

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

 87 

 

 

Escrow Agent has executed this Agreement for the limited purposes set forth
herein.

 

  ESCROW AGENT:   FIRST AMERICAN TITLE INSURANCE COMPANY           By: /s/ Myra
A. Kellner     Name:   Myra A. Kellner   ` Title: Escrow Agent

 

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

 88 

 

 

Parent JOINDER

 

This joinder (this “Parent Joinder”) is attached to and made a part of the
foregoing Agreement and all terms capitalized but not defined herein shall have
the respective meanings given to them in the Agreement. The undersigned,
BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation (“Parent”), for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby duly executes with proper authority, joins in the execution
of this Agreement, and agrees that it is a party to the Agreement and is jointly
and severally liable, as a principal and not as a surety, solely for Sellers’
obligations under Section 10.10 and for any indemnity obligations of any of the
Sellers arising under Section 11.1 hereof; provided, however, that any claim
brought hereunder must be brought within one hundred eighty (180) days following
the Closing Date, failing which, Purchaser shall be deemed to have waived and
forever renounced any right to assert a claim pursuant to this Parent Joinder
under Sections 10.10 and 11.1 for any claim or cause of action under the
Agreement, whether at law or in equity. Purchaser shall have the right to
proceed directly against Parent without first making written demand to any of
the Sellers (and without any obligation to bring suit against any of the
Sellers) for the satisfaction of any such obligations.

 

Parent represents and warrants that its Tangible Net Worth (as hereinafter
defined) exceeds the Aggregate Cap Limitation. Until the expiration of the
Survival Period (or if Purchaser makes a claim against any Seller during the
Survival Period, until the final adjudication (including appeals) or settlement
of such claim), Parent shall at all times: (i) remain an entity in good standing
and not legally dissolve; (ii) maintain a Tangible Net Worth, measured on a
consolidated basis, in an amount not less than the Aggregate Cap Limitation, and
(iii) not sell, dispose or make distributions of assets of Parent that would
cause a breach of the foregoing financial covenants. “Tangible Net Worth” means
the excess of total assets over total liabilities, in each case as determined in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), excluding, however, from the determination of total assets all assets
which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises.

 

Parent is an indirect owner of each of the Sellers, will derive substantial
benefits from the transactions described in the Agreement and acknowledges that
the execution of this Parent Joinder is a material inducement and condition to
Purchaser’s execution of the Agreement. Parent represents and warrants that it
has the legal right, power, authority and capacity to execute this Parent
Joinder, that such execution does not violate the organizational documents of,
or any other agreement or instrument by which Parent is bound, and that this
Parent Joinder is binding and enforceable against Parent. Parent acknowledges
and agrees that this Parent Joinder may not be assigned to any other Person
without Purchaser’s prior written consent (which may be withheld in Purchaser’s
sole discretion) and shall be binding upon Parent’s successors and assigns.

 

 89 

 

 

Parent unconditionally waives any guarantor or suretyship defenses that might
otherwise be available to it with respect to its obligations under this Parent
Joinder. The terms of this Joinder shall survive Closing until the expiration of
the Survival Period (as the same may be extended pursuant to Section 11.4).

 

The provisions set forth in Section 14.1, Section 14.3, and Section 14.5 through
Section 14.27, inclusive, of the Agreement are hereby incorporated by reference
into this Parent Joinder as if fully set forth herein, provided that the
undersigned shall be the “Seller” or “Sellers,” as applicable, under such
Sections.

 

[REMAINDER OF PAGE LEFT BLANK;
SIGNATURE APPEARS ON NEXT PAGE]

 

 90 

 

 

  PARENT:       BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation  
By: /s/ Michael Konig     Name: Michael Konig     Title: Authorized Signatory

 

[SIGNATURE PAGE TO PARENT JOINDER TO

PURCHASE AND SALE AGREEMENT]

[END OF SIGNATURES]

 

 91 

 

 

Schedule A-1

 

Intentionally deleted

 

 92 

 

 

Schedule A-2

 

Legal description of SOVEREIGN Land

 

TRACT 1:

 

LOT 1, BLOCK 1, OF THE FINAL PLAT OF THE SOVEREIGN ADDITION, AN ADDITION TO THE
CITY OF FORT WORTH, TARRANT COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF
RECORDED IN INSTRUMENT NO. D213119066, OFFICIAL PUBLIC RECORDS, TARRANT COUNTY,
TEXAS.

 

TRACT 2: EASEMENT ESTATE

 

NON-EXCLUSIVE, PERPETUAL EASEMENTS FOR PEDESTRIAN AND VEHICULAR INGRESS AND
EGRESS, LANDSCAPING MAINTENANCE, AND TEMPORARY CONSTRUCTION GRANTED IN THE
ACCESS EASEMENT AND MAINTENANCE AGREEMENT RECORDED UNDER INSTRUMENT NO.
D212074584, OFFICIAL PUBLIC RECORDS, TARRANT COUNTY, TEXAS, AS AMENDED BY FIRST
AMENDMENT TO ACCESS EASEMENT AND MAINTENANCE AGREEMENT RECORDED 2/28/2014, UNDER
TARRANT COUNTY CLERK’S FILE NO. D214039440, OFFICIAL PUBLIC RECORDS OF TARRANT
COUNTY, TEXAS.

 

 93 

 

 

Schedule A-3

 

Legal description of LEIGH HOUSE Land

 

FEE TRACT

 

BEING ALL OF LOTS 5 AND 6, AS SHOWN ON PLAT ENTITLED VILLAGES OF LAKE BOONE
TRAIL, RECORDED IN BOOK OF MAPS 2015, PAGES 2011-2013, WAKE COUNTY, NORTH
CAROLINA REGISTRY.

 

EASEMENT TRACT

 

TOGETHER WITH APPURTENANT EASEMENT RIGHTS IN THAT CERTAIN DECLARATION OF
RECIPROCAL EASEMENTS AND RESTRICTIONS RECORDED IN BOOK 16461, PAGE 1503, WAKE
COUNTY, NORTH CAROLINA REGISTRY.

 

 94 

 

 

Schedule A-4

 

Legal description of PRESTON VIEW Land

 

ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH THE BUILDINGS AND
IMPROVEMENTS THEREON ERECTED, SITUATE, LYING AND BEING IN THE CITY OF
MORRISVILLE, COUNTY OF WAKE, STATE OF NORTH CAROLINA.

 

TRACT I - FEE SIMPLE:

 

A CERTAIN TRACT OR PARCEL OF REALTY, LYING AND BEING IN TOWN OF MORRISVILLE,
WAKE COUNTY, NORTH CAROLINA, BEING MORE FULLY DESCRIBED AS FOLLOWS, VIZ:

 

COMMENCING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF MORRISVILLE PARKWAY
(NCSR 3060, 100' R/W) MARKING THE EASTERN PROPERTY LINE OF HUNTINGTON WOODS
SUBDIVISION; THENCE N02°50'57" W 3.72 FEET TO AN X-CUT IN CONCRETE, THE POINT
AND PLACE OF BEGINNING THENCE WITH THE EASTERN LINE OF SAID HUNTINGTON WOODS
SUBDIVISION A COURSE OF N02°50'57" W FOR A DISTANCE OF 469.93 FEET TO AN
EXISTING IRON PIPE; THENCE CONTINUING WITH THE LINE OF HUNTINGTON WOODS
SUBDIVISION THE FOLLOWING FOUR CALLS: 1) A COURSE OF N78°34'52" W FOR A DISTANCE
OF 378.61 FEET TO A CONCRETE MONUMENT FOUND; 2) A COURSE OF N81°22'58" W FOR A
DISTANCE OF 1,158.13 FEET TO AN EXISTING AXLE; 3) A COURSE OF N88°28'52" W FOR A
DISTANCE OF 226.31 FEET TO AN EXISTING IRON PIPE; AND 4) A COURSE OF N88°34'14"
W FOR A DISTANCE OF 640.95 FEET TO A CONCRETE MONUMENT FOUND, THE NORTHWEST
CORNER OF SAID HUNTINGTON WOODS SUBDIVISION AND THE NORTHEAST CORNER OF PARK
GROVE AT HUNTINGTON (MAP BOOK 1995 PAGE 144); THENCE WITH THE LINE OF SAID PARK
GROVE AT HUNTINGTON A COURSE OF N88°41'53" W FOR A DISTANCE OF 202.58 FEET TO AN
EXISTING IRON PIPE, THE NORTHWEST CORNER OF PARK GROVE AT HUNTINGTON IN THE LINE
OF HUNTINGTON APARTMENTS AND ATHLETIC CLUB; THENCE WITH THE LINE OF HUNTINGTON
APARTMENTS AND ATHLETIC CLUB AND THE TOWN OF MORRISVILLE A COURSE OF N1°55'19" E
FOR A DISTANCE OF 738.60 FEET TO A POINT IN A CREEK IN THE SOUTHERN LINE OF
TRACT "C" OF PRESTONWOOD COUNTRY CLUB, INC.; THENCE WITH THE SOUTHERN LINE OF
TRACT "C" OF PRESTON WOOD COUNTRY CLUB, INC. THE FOLLOWING TWO CALLS: 1) A
COURSE OF S79°32'25" E FOR A DISTANCE OF 246.24 FEET TO A POINT; AND 2) A COURSE
OF S72°58'10' E FOR A DISTANCE OF 301.20 FEET TO A POINT IN THE LINE TRACT "B"
OF PRESTONWOOD COUNTRY CLUB, INC.; THENCE WITH THE LINE OF 'B' OF PRESTONWOOD
COUNTRY CLUB, INC. THE FOLLOWING SEVEN CALLS: 1) A COURSE OF S74°26'54"W FOR A
DISTANCE OF 96.36 FEET TO AN EXISTING IRON PIPE; 2) A COURSE OF S13°42'57" W FOR
A DISTANCE OF 204.39 FEET TO AN EXISTING IRON PIPE; 3) A COURSE OF S37°58'49" E
FOR A DISTANCE OF 99.92 FEET TO AN IRON PIPE SET; 4) A COURSE OF N88°45'23"E FOR
A DISTANCE OF 606.33 FEET TO AN IRON PIPE SET; 5) A COURSE OF N80°31'40" E FOR A
DISTANCE OF 557.59 FEET TO AN IRON PIPE SET; 6) A COURSE OF S65°04'23" E FOR A
DISTANCE OF 644.07 FEET TO AN IRON PIPE SET; AND 7) A COURSE OF S0°08'02" W FOR
A DISTANCE OF 139.26 FEET TO AN IRON PIPE SET IN THE RIGHT OF WAY LINE OF THE
CUL-DE-SAC PORTION OF DOUBLE EAGLE COURT (PUBLIC, 50' R/W, BOOK OF MAPS 1997
PAGE 1148); THENCE THE FOLLOWING NINE CALLS WITH THE SOUTHERN RIGHT OF WAY LINE
OF DOUBLE EAGLE COURT: 1) ALONG THE ARC OF A CIRCULAR CURVE WITH A RADIUS OF
54.00 FEET, A DELTA ANGLE OF 152°06'31' FOR AN ARC LENGTH OF 143.36 FEET,
SUBTENDED BY A CHORD THAT BEARS S19°41'57" E FOR A CHORD LENGTH OF 104.82 FEET
TO A POINT; 2) ALONG THE ARC OF A CIRCULAR CURVE WITH A RADIUS OF 100.00 FEET, A
DELTA ANGLE OF 29°13'55" FOR AN ARC LENGTH OF 51.02 FEET, SUBTENDED BY A CHORD
THAT BEARS S81°08'15" E FOR A CHORD LENGTH OF 50.47 FEET TO A POINT; 3) ALONG
THE ARC OF A CIRCULAR CURVE WITH A RADIUS OF 330.92 FEET; A DELTA ANGLE OF
4°38'31" FOR AN ARC LENGTH OF 26.81 FEET, SUBTENDED BY A CHORD THAT BEARS
S68°50'33" FOR A CHORD LENGTH OF 26.80 FEET TO A POINT; 4) A COURSE OF
S71°09'48"E FOR A DISTANCE OF 130.81 FEET TO A POINT; 5) THENCE ALONG THE ARC OF
A CIRCULAR CURVE WITH A RADIUS OF 275.00 FEET, A DELTA ANGLE OF 76°38'26" FOR AN
ARC LENGTH OF 367.85 FEET, SUBTENDED BY A CHORD THAT BEARS S32°50'35" E FOR A
CHORD LENGTH OF 341.03 FEET TO A POINT; 6) A COURSE OF S5°28'38"W FOR A DISTANCE
OF 100.00 FEET TO A POINT; 7) ALONG THE ARC OF A CIRCULAR CURVE WITH A RADIUS OF
863.01 FEET, A DELTA ANGLE OF 8°31'14" FOR AN ARC LENGTH OF 128.34 FEET,
SUBTENDED BY A CHORD THAT BEARS S1°13'00" W FOR A CHORD LENGTH OF 128.22 FEET TO
A POINT; 8) A COURSE OF S3°02'37"E FOR A DISTANCE OF 40.08 FEET TO A POINT; AND
9) ALONG THE ARC OF A CIRCULAR CURVE WITH A RADIUS OF 31.00 FEET, A DELTA ANGLE
OF 61°37'41" FOR AN ARC LENGTH OF 33.34 FEET, SUBTENDED BY A CHORD THAT BEARS
S27°46'14" W FOR A CHORD LENGTH OF 31.76 FEET TO A POINT, THE POINT AND PLACE OF
BEGINNING.

 

 95 

 

 

TRACT II - FEE SIMPLE:

 

A CERTAIN TRACT OR PARCEL OF REALTY, LYING AND BEING IN TOWN OF MORRISVILLE,
WAKE COUNTY, NORTH CAROLINA, BEING MORE FULLY DESCRIBED AS FOLLOWS, VIZ:

 

BEGINNING AT AN EXISTING IRON PIPE IN THE NORTHERN RIGHT OF WAY LINE OF
MORRISVILLE PARKWAY (NCSR 3060, 100' R/W) MARKING THE WESTERN PROPERTY LINE OF
PRESTONWOOD COUNTRY CLUB, INC. TRACT "B" (MAP BOOK 1997 PAGE 1148); THENCE WITH
THE NORTHERN RIGHT OF WAY LINE OF MORRISVILLE PARKWAY A COURSE OF S 86°59'50" W
FOR A DISTANCE OF 154.43 FEET TO A CHISELED X-CUT IN CONCRETE; THENCE WITH THE
EASTERN AND THEN NORTHERN RIGHT OF WAY LINE OF DOUBLE EAGLE COURT (PUBLIC, 50'
R/W, BOOK OF MAPS 1997 PAGE 1148) THE FOLLOWING EIGHT CALLS;1) ALONG THE ARC OF
A CIRCULAR CURVE WITH A RADIUS OF 31.00 FEET, A DELTA ANGLE OF 89°57'33" FOR AN
ARC LENGTH OF 48.67 FEET, SUBTENDED BY A CHORD THAT BEARS N 48°01'23" W FOR A
CHORD LENGTH OF 43.83 FEET TO A POINT; 2) A COURSE OF N 3°02'37" W FOR A
DISTANCE OF 40.15 FEET TO A POINT; 3) ALONG THE ARC OF A CIRCULAR CURVE WITH A
RADIUS OF 813.01 FEET, A DELTA ANGLE OF 8°31'14" FOR AN ARC LENGTH OF 120.91
FEET, SUBTENDED BY A CHORD THAT BEARS N 1°13'00" E FOR A CHORD LENGTH OF 120.79
FEET TO A POINT; 4) A COURSE OF N 5"28'38" E FOR A DISTANCE OF 100.00 FEET TO A
POINT; 5) ALONG THE ARC OF A CIRCULAR CURVE WITH A RADIUS OF 325.00 FEET, A
DELTA ANGLE OF 76°38'26" FOR AN ARC LENGTH OF 434.73 FEET, SUBTENDED BY A CHORD
THAT BEARS N 32°50'35" W FOR A CHORD LENGTH OF 403.04 FEET TO A POINT; 6) A
COURSE OF N 71°09'48" W FOR A DISTANCE OF 130.81 FEET TO A POINT; 7) ALONG THE
ARC OF A CIRCULAR CURVE WITH A RADIUS OF 280.92 FEET, A DELTA ANGLE OF 3°17'38"
FOR AN ARC LENGTH OF 16.15 FEET, SUBTENDED BY A CHORD THAT BEARS N 69°31'00" W
FOR A CHORD LENGTH OF 16.15 FEET TO A POINT; AND 8) ALONG THE ARC OF A CIRCULAR
CURVE WITH A RADIUS OF 50.00 FEET, A DELTA ANGLE OF 52°11'15" FOR AN ARC LENGTH
OF 45.54 FEET, SUBTENDED BY A CHORD THAT BEARS N 41°46'33" W FOR A CHORD LENGTH
OF 43.98 FEET TO AN IRON PIPE SET MARKING A WEST LINE FOR SAID PRESTONWOOD
COUNTRY CLUB TRACT "B"; THENCE THE FOLLOWING SEVEN CALLS WITH SAID PRESTONWOOD
TRACT "B"; 1) A COURSE OF N 22°44'05" E FOR A DISTANCE OF 82.48 FEET TO AN IRON
PIPE SET; 2) A COURSE OF N 55°04'38" E FOR A DISTANCE OF 414.42 FEET TO AN X CUT
ON A SANITARY MANHOLE; 3) A COURSE OF S 81°15'25" E FOR A DISTANCE OF 202.07
FEET TO AN IRON PIPE SET; 4) A COURSE OF S 25°06'34" E FOR A DISTANCE OF 368.21
FEET TO AN IRON PIPE SET; 5) A COURSE OF S 16°41'35"W FOR A DISTANCE OF 335.56
FEET TO AN IRON PIPE SET; 6) A COURSE OF S 46°59'26"W FOR A DISTANCE OF 170.33
FEET TO AN IRON PIPE SET; AND 7) A COURSE OF S 15°00'08" E FOR A DISTANCE OF
220.00 FEET TO AN EXISTING IRON PIPE, THE POINT AND PLACE OF BEGINNING.

 

 96 

 

 

TRACT III - EASEMENT:

 

TOGETHER WITH ALL OF GRANTOR’S RIGHT, TITLE AND INTEREST IN AND TO THE EASEMENTS
AS DESCRIBED IN THAT DEED OF EASEMENT BY AND BETWEEN PRESTONWOOD COUNTRY CLUB,
INC., A NORTH CAROLINA CORPORATION (GRANTOR) AND LEGENDS AT PRESTON LLC, A
CALIFORNIA LIMITED LIABILITY COMPANY (GRANTEE) RECORDED IN BOOK 7845, PAGE 948,
WAKE COUNTY REGISTRY, THE DESCRIPTIONS OF WHICH ARE INCORPORATED HEREIN BY
REFERENCE.

 

 

 97 

 

 

Schedule B

 

list of sellers’ deliveries

 



LEGAL

1Existing Tile Policy with underlying documents

2Existing ALTA As-Built Survey

3Legal description of the property

4City development agreements and impact fees

5Restrictive covenants, casements, and common area agreements, including any
invoices for prior 2 years associated therewith

6Summary of all pending or threatened litigation, or written statement that none
exists

7Loss run from completion of the property

8Ground Leases, Master Lenses

9Insurance certificates currently in place

 

OPERATIONS / PROPERTY MANAGEMENT

10Inventory of Personal Property

11All resident lease agreements and any amendments

12Tenant demographic profile

13Rent roll indicating unit number, square feet, lease beginning/ending dates,
and market rents (in Excel)

14Prospect traffic report

15History of concessions, including a concession schedule reflecting all
up-front concessions for lesses in place

16Accounts Receivable Report for the training 12 months

17List of security / pet deposits current in place

18Parking and garage income / assignments by unit

19Capital Expenditure Schedule for the past 12 months, with dollar amounts

21Operating statements for the previous fiscal year as well as year-to-date
statement (in Excel)

General Ledger (redacted for balance sheet / equity accounts)

 

24Utility bills for the Property for the previous 12 months

25Real estate tax bills and assessments for the Property for the previous year,
including any appeal information

26Any leasing and management reports and comparable property market surveys

27Standard Lease Form

28Prospective Tenant Lease Application Form Credit Report Form and detailed
credit approval criteria

29List of all employees involved in the operation of the Property with date of
hire, salary, rent concessions and bonus schedule

30List and copies of service contracts, equipment leases, maintenance agreements

31All licenses, permits (including construction), Certificates of Occupancy for
the Property



 

 98 

 

 



PHYSICAL ASSESSMENT 

33Floor plans (.jpeg or .eps format)

34Complete construction drawings, including civil, architectural, MEP,
landscaping and a structural (digital format)

35As-built drawings and engineering calculations, including recent
mechanical/electrical changes

38Existing Environmental Reports, including any reports related to radon

39Existing Soils / Geotech Reports if available

*40Any other physical reports of the Property in Seller’s possession or
obtainable by Seller, including asbestos and mechanical

*41List of Hazardous Material in use at the Property as well as any air quality
inspections / surveys

42Compliance letters (ADA, file, building codes, etc.)

43Most recent life safety inspection report and an invoice from vendor
associated therewith

44Any warranties and guaranties for building construction or systems, including
from any general or sub-contractors if available

45Temtite Report/ Bond and evidence of current payment

46Zoning compliance letter of governmental authorities or similar evidence of
zoning compliance.

Green Certifications (GreenPoint Rated New Home Multifamily, GreenPoint Rated
Whole Building Existing Multifamily, Enterprise Green Communities Criteria,
Green Globes Multifamily for Existing Buildings, Green Gobes Multifamily for New
Construction, NGBS Green Home Remodeling Project Certification, NGBS Multifamily
Certification, ILFI Zero Energy Certification, Passive House Institute Passive
House Standard, PHIUS+, EarthCraft, ENERGY STAR® Certified Homes, ENERGY STAR®
for Existing Multifamily Building, ENERGY STAR® Qualified Multifamily
High-Rise-Prescriptive and Performance Path, LEED Building

47Design and Construction, LEED for Homes, LEED Operations Maintenance) if
available

 

GENERAL

48Aerial Photograph Indicating Site

49Site Plans, Leasing Brochures, Maps, & Photographs (in .jpeg or .eps format)

 

Strictly Confidential

*both in Phase I



 

 99 

 

 

Schedule C-1

 

Intentionally deleted

 

 100 

 

 

Schedule C-2

 

INVENTORY OF SOVEREIGN PERSONAL PROPERTY

 

Please see attached.

 

 101 

 

 

Schedule C-3

 

INVENTORY OF LEIGH HOUSE PERSONAL PROPERTY

 

Please see attached.

 

 102 

 

 

Schedule C-4

 

INVENTORY OF PRESTON VIEW PERSONAL PROPERTY

 

Please see attached.

 

 103 

 

 

Schedule C-5

 

EXCLUDED PERSONAL PROPERTY

 

Please see attached.

 

 104 

 

 

Schedule 2.1(b)(iii)

 

LEIGH HOUSE CONSTRUCTION CONTRACTS AND WARRANTIES

 

Please see attached.

 

 105 

 

 

Schedule 2.2(a)

 

SELLER GROUP, PROPERTY GROUP, AND ALLOCABLE PURCHASE PRICE

 

The aggregate purchase price for the entire Property Group is $325,000,000.00.
This aggregate price is allocated as follows.

 

Sellers and Properties under this Agreement (Three Property Purchase Agreement):

 

SELLER
NAME 

  PROPERTY NAME
AND LOCATION  ALLOCABLE
PURCHASE
PRICE FOR
PROPERTY   ALLOCABLE
PURCHASE
PRICE AS
PERCENTAGE
OF
$325,000,000.00
AGGREGATE
PRICE   ALLOCABLE
PORTION OF
EARNEST MONEY  BR Carroll Keller Crossing, LLC, a Delaware limited liability
company  The Sovereign
Apartments
5301 North Tarrant
Parkway
Fort Worth, Texas 76244
(Tarrant County)  $53,000,000.00    16.31%  $2,038,461.00                     
BR-TBR Lake Boone NC Owner, LLC, a Delaware limited liability company  Leigh
House Apartments
2421 Landmark Drive
Raleigh, North Carolina
27607
(Wake County)  $51,975,000.00    15.99%  $1,999,039.00                      BR
Preston View, LLC, a Delaware limited liability company  Preston View Apartments
1000 Stony Court
Morrisville, North
Carolina 27560
(Wake County)  $64,000,000.00    19.69%  $2,461,539.00                     
TOTALS FOR THIS AGREEMENT:     $168,975,000.00    51.99%  $6.499.039.00 

 

(CONTINUED ON NEXT PAGE)

 

 106 

 

 

Sorrel Phillips Creek Ranch Purchase Agreement:

 

SELLER
NAME 

  PROPERTY NAME
AND LOCATION  ALLOCABLE
PURCHASE
PRICE FOR
PROPERTY   ALLOCABLE
PURCHASE
PRICE AS
PERCENTAGE
OF
$325,000,000.00
AGGREGATE
PRICE   ALLOCABLE
PORTION OF
EARNEST MONEY  BR Carroll Phillips Creek Ranch, LLC, a Delaware limited
liability company  Sorrel Phillips Creek
Ranch Apartments
5050 FM423
Frisco, Texas 75036
(Denton County)  $57,904,000.00    17.82%  $2,227,077.00 

 

Landings at Four Corners Purchase Agreement:

 

SELLER

NAME 

 

PROPERTY NAME

AND LOCATION

 

ALLOCABLE

PURCHASE

PRICE FOR

PROPERTY

  

ALLOCABLE

PURCHASE PRICE

AS PERCENTAGE OF

$325,000,000.00

AGGREGATE PRICE

  

ALLOCABLE

PORTION OF

EARNEST

MONEY

 



BR Four Corners Orlando, DST, a Delaware statutory trust

   Landings at Four Corners
Apartments
1000 Ketner Street
Davenport, Florida 33897
(Polk County)  $51,275,000.00    15.78%  $1,972,115.00 

 

ARIUM Palms Purchase Agreement:

 

SELLER

NAME 

 

PROPERTY NAME

AND LOCATION

 

ALLOCABLE

PURCHASE

PRICE FOR

PROPERTY

  

ALLOCABLE

PURCHASE PRICE

AS PERCENTAGE OF

$325,000,000.00

AGGREGATE PRICE

  

ALLOCABLE

PORTION OF

EARNEST

MONEY

  BR World Gateway, LLC, a Delaware limited liability company  ARIUM Palms at
World
Gateway Apartments
9000 Avenue Pointe
Circle
Orlando, Florida 32821
(Orange County)  $46,846,000.00    14.41%  $1,801,769.00 

 

(CONTINUED ON NEXT PAGE)

 

 107 

 

 

TOTALS FOR ALL FOUR PURCHASE AGREEMENTS:

 

AGGREGATE

PURCHASE

PRICE

  

ALLOCABLE

PURCHASE PRICES

AS PERCENTAGE OF

$325,000,000.00

AGGREGATE PRICE

  

AGGREGATE

EARNEST

MONEY

  $325,000,000.00    100.00%  $12,500,000.00 


 

 108 

 

 

Schedule 3.1

 

SELLERS’ CORE DELIVERIES

 

Any and all information contained on that certain website with a domain name of:
______________________________. [NTD: At execution, download/delete privileges
will be revoked and an email of the images of the site will be sent to both
parties. A new site will be created for any incremental requests/documents.]

 

 109 

 

 

Schedule 3.1(h)

 

litigation

 

 110 

 

 

Schedule 3.1(i)

 

NOTICES OF VIOLATION

 

 111 

 

 

Schedule 3.1(j)-1

 

INTENTIONALLY DELETED

 

 112 

 

 

Schedule 3.1(j)-2

 

SOVEREIGN contracts

 

Please see attached.

 

 113 

 

 

Schedule 3.1(j)-3

 

LEIGH HOUSE contracts

 

Please see attached.

 

 114 

 

 

Schedule 3.1(j)-4

 

PRESTON VIEW contracts

 

Please see attached.

 

 115 

 

 

Schedule 3.1(k)-1

 

INTENTIONALLY DELETED

 

 116 

 

 

Schedule 3.1(k)-2

 

SOVEREIGN RENT ROLL

 

Please see attached.

 

 117 

 

 

Schedule 3.1(k)-3

 

LEIGH HOUSE RENT ROLL

 

Please see attached.

 

 118 

 

 

Schedule 3.1(k)-4

 

PRESTON VIEW RENT ROLL

 

Please see attached.

 

 119 

 

 

Schedule 3.1(q)-1

 

INTENTIONALLY DELETED

 

 120 

 

 

Schedule 3.1(q)-2

 

SOVEREIGN INSURANCE CERTIFICATE

 

Please see attached.

 

 121 

 

 

Schedule 3.1(q)-3

 

LEIGH HOUSE INSURANCE CERTIFICATE

 

Please see attached.

 

 122 

 

 

Schedule 3.1(q)-4

 

PRESTON VIEW INSURANCE CERTIFICATE

 

Please see attached.

 

 123 

 

 

Exhibit A

 

FORM OF BILL OF SALE AND ASSIGNMENT

 



 



 

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION OF

LEASES, CONTRACTS AND GENERAL INTANGIBLES

 

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND GENERAL
INTANGIBLES (this “Agreement”) is made and entered into this [____]day of
[_____], 2019, by and between [______________________________], a
[_________________] (“Seller”), and [___________________], a [___________]
(“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller, [Purchaser] and certain additional parties have previously
entered into that certain Purchase and Sale Agreement, dated as of June ____,
2019 [DESCRIBE AMENDMENTS, IF APPLICABLE] (the “Purchase Agreement”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement and
pursuant to the Purchase Agreement, Seller is conveying to Purchaser, by Special
Warranty Deed, (i) those certain tracts or parcels of real property located in
[____________] County, [____________], and more particularly described on
Exhibit A, attached hereto and made a part hereof (the “Land”), (ii) the rights,
easements and appurtenances pertaining to the Land (the “Related Rights”), and
(iii) the buildings, structures, fixtures and other improvements on and within
the Land (the “Improvements”; and the Land, the Related Rights and the
Improvements being sometimes collectively referred to as the “Real Property”);

 

WHEREAS, Seller has agreed to convey to Purchaser certain personal property and
assign to Purchaser certain leases, service contracts, and intangible rights as
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00), the
assumptions by Purchaser hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.           Bill of Sale.

 

(a)          Seller hereby sells, assigns, transfers and conveys to Purchaser,
without representation or warranty, all of Seller’s right, title and interest
in, to and under the Personal Property and the Intangible Property.

 

(b)          “Personal Property” shall have the meaning ascribed to such term in
the Purchase Agreement.

 

 124 

 

 

(c)          “Intangible Property” shall mean, collectively, the following [to
be conformed for applicable Property as set forth in Section 2.1]:

 

(1)         to the extent they may be freely transferred by Seller under
Applicable Law without third-party consent (unless any such consent is obtained
by Purchaser at Purchaser’s sole cost and expense), all licenses, certificates
of occupancy, permits, approvals and authorizations presently issued in
connection with the operation of all or any part of the Real Property as it is
presently being operated;

 

(2)         to the extent freely assignable by Seller without any third party’s
consent (unless any such consent is obtained by Purchaser at Purchaser’s sole
cost and expense), all guaranties and warranties, if any, in favor of Seller by
any manufacturer or contractor in connection with construction or installation
of equipment or any component of the Improvements; and

 

(3)         all other intangible property relating to the Real Property or the
Personal Property and not otherwise described or excluded herein, including, but
not limited to, assignable telephone exchanges, trade names and trademarks used
by Seller in connection with the operation of [_____________], including
Seller’s right, title and interest in (i) the name “_________________”, (ii) all
variations of such name used or owned by Seller, and (iii) all other names
utilized or owned by Seller with respect to the Real Property or the
Improvements; [domain names and websites used exclusively in the operation of
the apartment complex located on the Real Property commonly known as
“________________________”, including, without limitation,
https://www.__________.com/;]1 architectural drawings, plans and specifications,
as-built drawings, and advertising materials (in each case, solely to the extent
delivered to Purchaser prior to the Effective Date or located on-site as of the
date hereof); and assignable development rights.

 

[NOTE TO DRAFT: ADD THE FOLLOWING FOR LEIGH HOUSE: “On a non-exclusive basis
only, and solely to the extent that nay other parties to such agreements consent
to such assignment (if such parties have a consent right over assignments),
Seller’s rights, but not its obligations, under all guaranties, warranties, and
agreements from contractors, subcontractors, vendors and suppliers regarding
their performance, quality of workmanship and quality of materials supplied in
connection with the construction, manufacture, development, installation and
operation of any and all Improvements and Personal Property, a complete schedule
of which is attached hereto as Schedule 1(c) (collectively the “Construction
Contracts and Warranties”)]

 

(d)          Seller hereby represents and warrants to Purchaser that (a) the
Personal Property and Intangible Property are not subject to any assignment,
claim, lien or encumbrance, and that no circumstance has occurred that, with
notice or the passage of time or both, will constitute such an assignment,
claim, lien or encumbrance, and (b) Seller owns and has the right to grant,
convey, bargain, sell, assign, transfer, set over and deliver the Personal
Property and Intangible Property as hereinabove provided.

 



 



1 NTD: Exclude from Properties where URL cannot be assigned.

 

 125 

 

 

(e)          Seller hereby binds itself, its legal representatives, successors
and assigns, to WARRANT, and FOREVER DEFEND title to the Personal Property and
Intangible Property unto Purchaser, its legal representatives, successors and
assigns, against every Person claiming by, through or under Seller, but against
no other.

 

2.           Assignment and Assumption of Leases.

 

(a)          Seller hereby sells, assigns, transfers and conveys to Purchaser
all of Seller’s right, title and interest as landlord in, to and those Leases
(as defined in the Purchase Agreement) which are described in Exhibit B attached
to this Agreement, together with any and all unapplied Refundable Security
Deposits (as defined in the Purchase Agreement). The Refundable Security
Deposits are set forth on Exhibit B. The assignment of the Refundable Security
Deposits has been made by means of a credit or payment on the closing statement
executed by Seller and Purchaser pursuant to the Purchase Agreement.

 

(b)          Purchaser hereby assumes all of the covenants, agreements,
conditions and other terms and provisions stated in the Leases which, under the
terms of the Leases, are to be performed, observed, and complied with by the
landlord from and after the date of this Agreement. Purchaser acknowledges that
Purchaser shall become solely responsible and liable as landlord under the
Leases for obligations arising or accruing from and after the date hereof. It is
specifically agreed between Seller and Purchaser that Seller shall remain liable
for the performance of the obligations to be performed by Seller under the
described in Exhibit B which were required to be performed prior to (but not
from and after) the date hereof.

 

(c)          Purchaser shall indemnify, hold harmless and defend Seller from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Seller by reason of the failure of Purchaser
to perform, observe and comply with the landlord’s obligations under any of the
Leases arising or accruing during the period from and after the date hereof,
including without limitation, claims made by tenants with respect to the
Refundable Security Deposits (to the extent paid or assigned to Purchaser or for
which Purchaser has received a credit or payment at Closing). Seller shall
indemnify, hold harmless and defend Purchaser from and against any and all
claims, demands, causes of action, liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Purchaser by reason of the failure of Seller to perform, observe and
comply with the landlord’s obligations under any of the Leases arising or
accruing during the period prior to the date hereof, including without
limitation, claims made by tenants with respect to the Refundable Security
Deposits arising before the date hereof (to the extent such Refundable Security
Deposits were not paid or assigned to Purchaser or for which Purchaser did not
receive a credit or payment at Closing).

 

(d)          For purposes of this Paragraph 2, the word “landlord” means the
landlord, lessor or other equivalent party under any of the Leases, and the word
“tenant” means the tenant, lessee or other equivalent party under any of the
Leases.

 



 126 

 

  

3.           Assignment and Assumption of Contracts.

 



(a)          Seller hereby sells, assigns, transfers and conveys to Purchaser
all of Seller’s right, title and interest in, to and under those service, supply
and similar agreements set forth on Exhibit C, attached hereto and made part
hereof (the “Contracts”).

 

(b)          Purchaser hereby assumes all of the covenants, agreements,
conditions and other terms and provisions stated in the Contracts which, under
the terms of the Contracts, are to be performed, observed, and complied with by
the property owner from and after the date of this Agreement. Purchaser
acknowledges that Purchaser shall become solely responsible and liable under the
Contracts for obligations arising or accruing from and after the date hereof,
including with respect to any and all payments coming due under the Contracts
for which Purchaser has received a credit or payment on the closing statement
executed by Purchaser and Seller (the “Credited Payments”). It is specifically
agreed between Seller and Purchaser that Seller shall remain liable for the
performance of the obligations to be performed by Seller under the Contracts
which were required to be performed prior to (but not from and after) the date
hereof.

 

(c)          Purchaser shall indemnify, hold harmless and defend Seller from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys’ fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Seller by reason of the failure of Purchaser
to perform, observe and comply with its obligations under any of the Contracts
arising or accruing during the period from and after the date hereof, including
without limitation, claims made by any other contract party with respect to the
Credited Payments (to the extent paid or assigned to Purchaser or for which
Purchaser received a credit or payment at Closing). Seller shall indemnify, hold
harmless and defend Purchaser from and against any and all claims, demands,
causes of action, liabilities, losses, costs, damages and expenses (including
reasonable attorneys’ fees and expenses and court costs incurred in defending
any such claim or in enforcing this indemnity) that may be incurred by Purchaser
by reason of the failure of Seller to perform, observe and comply with its
obligations under any of the Contracts arising or accruing during the period
prior to the date hereof, including without limitation, claims made by any other
contract party with respect to the Credited Payments, arising before the date
hereof (to the extent such Credited Payments were not paid or assigned to
Purchaser or for which Purchaser did not receive a credit or payment at
Closing).

 

4.           Qualifications. This Agreement is subject to those provisions of
the Purchase Agreement limiting Seller’s liability to Purchaser, including but
not limited to Article 11 of the Purchase Agreement.

 

5.           Counterparts. This Agreement may be executed in two or more
identical counterparts, and it shall not be necessary that any one of the
counterparts be executed by all of the parties hereto. Each fully or partially
executed counterpart shall be deemed an original, but all of such counterparts
taken together shall constitute one and the same instrument.

 

6.           Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

  

7.           Governing Law. This Agreement shall be construed under and enforced
in accordance with the laws of the State of New York.

 

 127 

 

 

EXECUTED effective as of the date first above written.

 

SELLER:   PURCHASER:                   ,     , a     a                   By:   ,
a By:                Name:           Title:       By:             Name:        
    Title:          

 

Exhibits to Bill of Sale and Assignment

 

A - Legal Description of Land

 

B - List of Leases

 

C - List of Assumed Contracts

 

 128 

 

 

Exhibit B

 

FORM OF TENANT NOTICE

 

[TO BE REVISED TO COMPLY WITH APPLICABLE STATE LAW IF NECESSARY]

 

NOTICE TO TENANT

 

[______________________], 2019

 

To:Tenants of [__________________________]

 

Re:Sale by [________________________], a [____________________] (the
“Landlord”), to ____________________________, a ________________ (the “New
Landlord”), of the property known as “[__________________]” located at
[______________________________] (the “Property”)

 

Dear Tenant:

 

Please be advised that the Property has been sold and your lease (the “Lease”)
has been assigned by Landlord to New Landlord. New Landlord has assumed all of
the obligations under your Lease accruing from and after this day, including any
obligations to return your security deposit, if any, in accordance with the
terms of your Lease.

 

Until further notice, all correspondence and notices shall be directed, and all
rents, additional rents and other charges under the Lease shall be paid, to New
Landlord at the following address:

 

[_________________________________

_________________________________

_________________________________]

 

Please make all rent checks payable to [_________________________________].

 

Your security deposit, if any, under the Lease has been transferred to New
Landlord.

 

Thank you for your assistance and cooperation during this transition.

 

[Signature page follows]

 

 129 

 

 

LANDLORD:           [_________________________], a   [______________________]  
        By:         Name:                           Title:    

 

 130 

 

 

Exhibit C

 

FORM OF

CONDOMINIUM CONVERSION PROHIBITION AGREEMENT

 

[TO BE ADAPTED TO THE REQUIREMENTS OF EACH PROPERTY JURISDICTION]

 

 

      Return after recording to:                                            

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

[____________________]

 

PROHIBITION AGAINST

CONDOMINIUM CONVERSION AGREEMENT

 

THIS PROHIBITION AGAINST CONDOMINIUM CONVERSION AGREEMENT (the “Condominium
Agreement”) is made and entered into as of [__________________], 2019, by and
between _____________________ (“Purchaser”), and [____________________________],
a [_______________________] (“Seller”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser, together with certain other parties, have entered
into that certain Purchase and Sale Agreement dated as of June ____, 2019 (the
“Sale Agreement”) relating to, among other things, the sale by Seller to
Purchaser of that parcel of real property located in [_________________] County,
[_____________], and more particularly described on Exhibit “A” attached hereto
(the “Land”), together with certain apartment buildings and related personal
property and other rights located thereon and relating thereto (the
“Improvements”; and the Land and the Improvements collectively referred to
herein as the “Property”).

 

WHEREAS, as a condition to Seller conveying the Property to Purchaser and in
consideration of Seller accepting the purchase price and conveying the Property
as set forth in the Sale Agreement to Purchaser, Purchaser has agreed with
Seller to execute and record this Condominium Agreement providing for certain
restrictions relating to the future use of the Property for a period of time
after the date of this Condominium Agreement as more fully set forth herein.

 

 131 

 

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, Seller and Purchaser hereby agree
as follows:

 

Section 1. Definitions and Interpretation. The following terms shall have the
respective meanings assigned to them in this Section I unless the context in
which they are used clearly requires otherwise:

 

“Condominium Conversion” - Shall mean the filing or recording of any document
providing for the conversion of the Property to a form of condominium ownership
under any state or local statute or ordinance.

 

“County” - The county in which the Land is located.

 

“Deed” - Special Warranty Deed.

 

“Event of Default” - As defined in Section 11 hereof.

 

“First Mortgage” – As defined in Section 20(a) hereof.

 

“First Mortgagee” – As defined in Section 20(a) hereof.

 

“Hazardous Materials” or “Hazardous Substances” - Shall mean (i) hazardous
wastes, hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including but
not limited to substances defined as “hazardous wastes,” “hazardous materials,”
“hazardous substances,” “toxic substances,” “pollutants,” “contaminants,”
“radioactive materials”, “toxic pollutants”, or other similar designations in,
or otherwise subject to regulation under, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), 42
U.S.C. § 9601 et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C. §
2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1802; the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601, et seq.; the
Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.;
any Regional Water Quality Control Board; and in any permits, licenses,
approvals, plans, rules, regulations or ordinances adopted, or other criteria
and guidelines promulgated pursuant to the preceding laws or other similar
federal, state or local laws, regulations, rules or ordinance now or hereafter
in effect relating to environmental matters; and (ii) any other substances,
constituents or wastes subject to any applicable federal, state or local law,
regulation or ordinance, including any environmental law, now or hereafter in
effect, including but not limited to (A) petroleum, (B) refined petroleum
products, (C) waste oil, (D) waste aviation or motor vehicle fuel and their
byproducts, (E) asbestos, (F) lead in water, paint or elsewhere, (G) radon, (H)
Polychlorinated Biphenyls (PCB’s), (I) ureaformaldehyde, (J) volatile organic
compounds (VOC), (K) total petroleum hydrocarbons (TPH), (L) benzene derivative
(BTEX), (M) petroleum byproducts and (N) methane gas or any of its derivatives.

 

“Improvements” - As defined in the Recitals hereof.

 

 132 

 

 

“Indemnified Parties” - As defined in Section 3 hereof.

 

“Land” - As defined in the Recitals hereof.

 

“Property” - As defined in the Recitals hereof.

 

“Property Conditions” - As defined in Section 3 hereof.

 

“Related Parties” – Bluerock Real Estate, L.L.C., a Delaware limited liability
company, and its successors and assigns.

 

“Residential Rental Property” - Shall mean property used for the rental of
apartments to the general public under leases providing for residential use by
any occupant of any apartment.

 

“Purchaser” - As defined in the Preamble hereof. In the event more than one
person and/or entity executes this Condominium Agreement as Purchaser, each such
person and/or entity which comprises Purchaser under this Condominium Agreement
shall be jointly and severally liable for all of the obligations, covenants,
liabilities and indemnifications of the Purchaser under this Condominium
Agreement.

 

“Seller” - As defined in the Preamble hereof.

 

“Term” - As defined in Section 7 herein.

 

“Units” - Shall mean any portion of the Property created in connection with any
Condominium Conversion.

 

Section 2. No Condominium Conversion.

 

(a)           During the Term of this Condominium Agreement:

 

(i)          The Property shall not be subject to any Condominium Conversion and
no portion of the Property shall be converted to Units for sale in connection
with a Condominium Conversion, nor shall the title to any such Units be
transferred to any party.

 

(ii)         No part of the Property will at any time be owned or used as a
cooperative housing corporation, community apartment property or stock
corporation.

 

Section 3. Indemnification. In the event any of the provisions of Section 2
hereof are breached, the then current owner of the Property (“Indemnitor”)
agrees to indemnify, defend and hold harmless the Seller, and each of its
members, partners, officers, directors, trustees, affiliates (including, but not
limited to, Bluerock Real Estate, L.L.C. and Bluerock Residential Growth REIT,
Inc.), parents, subsidiaries, shareholders, managers, beneficiaries, employees
and agents (collectively, the “Indemnified Parties”) from any and all demands,
claims, including claims for personal injury, property damage or death, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever, whether in tort, contract or
otherwise (including without limitation, court costs and reasonable attorneys’
fees and disbursements) arising out of, or in any way relating to: (a) claims
made or brought by any party or parties who acquire or contract to acquire any
Units in the Property (or any cooperative housing corporation, community
apartment property or stock corporation interests in the Property) following the
date hereof, their agents, employees and successors and assigns in connection
with or related to (i) the physical condition of the Property, including,
without limitation, latent or patent defects, and claims relating to the
existence of asbestos, any other construction defects, claims relating to mold,
all structural and seismic elements, all mechanical, electrical, plumbing,
sewage, heating, ventilating, air conditioning and other systems, the
environmental condition of the Property and the presence of Hazardous Materials
or Hazardous Substances on, under or about the Property, and (ii) any law or
regulation applicable to the Property, including, without limitation, any
environmental law and any other federal, state or local law (the matters
described in (i) and (ii) hereof collectively the “Property Conditions”); and
(b) a breach of any of the covenants, terms and conditions of this Condominium
Agreement by Indemnitor. Indemnitor consents to the right of Indemnified Parties
to approve and appoint defense counsel and to participate in or assume the
defense of any claim. Until any determination is made in any appropriate legal
proceeding challenging the obligation of Indemnitor herein, Indemnitor’s
obligations under all the terms and provisions of this Section shall remain in
full force and effect. Indemnitor acknowledges that it is a sophisticated and
experienced purchaser of real estate and has reviewed with its counsel the full
meaning and affect of the foregoing indemnity.

 

 133 

 

 

Section 4.           Consideration. In consideration of the Seller’s acceptance
of the purchase price for the Property from Purchaser, Purchaser has entered
into this Condominium Agreement and has agreed to restrict the uses to which the
Property can be put on the terms and conditions set forth herein.

 

Section 5.           Intentionally deleted.

 

Section 6.           Intentionally deleted.

 

Section 7.           Term. This Condominium Agreement shall become effective
upon its execution and delivery and shall remain in full force and effect until
[_______________] (the “Term”)2. Upon the expiration of the Term, the parties
hereto agree to execute, deliver and record appropriate instruments of release
and discharge of the terms hereof; provided, however, that the execution and
delivery of such instruments shall not be necessary or a prerequisite to the
termination of this Condominium Agreement in accordance with its terms.

 

Section 8.           Covenants to Run With the Land. The Purchaser and Seller
hereby subject the Property to the covenants, reservations and restrictions set
forth in this Condominium Agreement. The Purchaser and the Seller hereby declare
their express intent that the covenants, reservations and restrictions set forth
herein shall be deemed covenants running with the land and shall pass to and be
binding upon the Purchaser’s successors in title to the Property; provided,
however, that on the termination of this Condominium Agreement said covenants,
reservations and restrictions shall expire. Each and every contract, deed or
other instrument hereafter executed covering or conveying the Property or any
portion thereof shall conclusively be held to have been executed, delivered and
accepted subject to such covenants, reservations and restrictions, regardless of
whether such covenants, reservations and restrictions are set forth in such
contract, deed or other instrument.

 



 



2 NTD: to be based on each state’s statute of repose running from the Closing
Date (NC: the date which is six (6) years from the Closing Date; FL and TX: 10
years from the Closing Date)

 

 134 

 

  

Section 9.           Burden and Benefit. The Purchaser and Seller hereby declare
their understanding and intent that the burden of the covenants set forth herein
touch and concern the Land in that the Purchaser’s legal interest in the
Property is rendered less valuable thereby. The Purchaser and Seller hereby
further declare their understanding and intent that the benefit of such
covenants touch and concern the Land by enhancing and increasing the enjoyment
and use of the Property by persons entitled to rent the apartments contained
therein.

 

Section 10.          Uniformity: Common Plan. The covenants, reservations and
restrictions hereof shall apply uniformly to the entire Property in order to
establish and carry out a common plan for the use of the Property.

 

Section 11.          Enforcement. If the Purchaser or any of its successors or
assigns defaults in the performance or observance of any covenant, agreement or
obligation of the Purchaser and its successors or assigns set forth in this
Condominium Agreement, then the Seller or any of the Indemnified Parties may
declare an “Event of Default” to have occurred hereunder, and, at any of said
Parties option, it may take any one or more of the following steps: (a) by
mandamus or other suit, action or proceeding at law or in equity, to require the
Purchaser and its successors and assigns to perform its obligations and
covenants hereunder, or enjoin any acts or things which may be unlawful or in
violation of the rights of the Seller hereunder; or (b) take such other action
at law or in equity as may appear reasonably necessary to enforce the
obligations, covenants and agreements of the Purchaser hereunder. All rights and
remedies as set forth herein shall be cumulative and non-exclusive to the extent
permitted by law.

 

Section 12.          Recording and Filing. The Seller shall cause this
Condominium Agreement and all amendments and supplements hereto and thereto, to
be recorded and filed in the real property records of the County. The Seller
shall pay all fees and charges incurred in connection with any such recording.

 

Section 13.          Attorneys’ Fees. In the event that a party to this
Condominium Agreement brings an action against any other party to this
Condominium Agreement by reason of the breach of any condition or covenant,
representation or warranty in this Condominium Agreement, or otherwise arising
out of this Condominium Agreement, the prevailing party in such action shall be
entitled to recover from the other reasonable attorneys’ fees to be fixed by the
court which shall render a judgment, as well as the costs of suit.

 

Section 14.          Governing Law. This Condominium Agreement shall be governed
by the laws of the State of [__________________________].

 

Section 15.          Amendments. This Condominium Agreement shall be amended
only with the express written consent of the Seller, or by any one (1) of the
Related Parties for or on behalf of the Seller, by a written instrument executed
by the parties hereto or their successors in title, and duly recorded in the
real property records of the County.

 

 135 

 

 

Section 16.          Execution of Termination. Any one (1) of the Related
Parties is authorized and empowered to execute a termination of this Condominium
Agreement with the full force and effect as though it had been executed by the
Seller.

 

Section 17.          Notice. Any notice required to be given hereunder shall be
made in writing and shall be given by personal delivery, overnight courier, or
certified or registered mail, postage prepaid, return receipt requested, at the
addresses specified below, or at such other addresses as may be specified in
writing by the parties hereto:

 

TO SELLER:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue

9th Floor

New York, NY 10019

Attention: Ryan MacDonald

 

With a copy (which shall not constitute notice) to:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue

9th Floor

New York, NY 10019

Attention: Michael L. Konig

 

And to:

 

Nelson Mullins Riley & Scarborough LLP

Atlantic Station
201 17th Street NW, Suite 1700
Atlanta, GA 30363

Attention: Eric R. Wilensky, Esq.

 

TO PURCHASER:

 

c/o Carter-Haston Holdings, L.L.C.

1230 Peachtree St. NE, Suite 1909

Atlanta, GA 30309

Attention: James A. Shanks

 

With a copy (which shall not constitute notice) to:

 

 136 

 

  

KRE Topaz Portfolio Investor LLC

c/o Kohlberg Kravis Roberts & Co.

600 Travis Street, Suite 7200

Houston, TX 77002

Attention: Paul S. Wasserman

 

And to:

 

KRE Topaz Portfolio Investor LLC

c/o Kohlberg Kravis Roberts & Co.

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Michael Friedland

 

And to:

 

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, TN 37219

Attention: Philip F. Head, Esq.

 

Notice shall be deemed given three (3) Business Days after the date of mailing,
by certified mail, postage prepaid, return receipt requested, or, if personally
delivered or delivered by overnight courier, when received.

 

Section 18.          Severability. If any provision of this Condominium
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining portions hereof shall not in any way be affected
or impaired thereby.

 

Section 19.          Multiple Counterparts. This Condominium Agreement may be
simultaneously executed in multiple counterparts, all of which shall constitute
one and the same instrument, and each of which shall be deemed to be an
original.

 

Section 20.          Mortgagee’s Rights.

 

(a)           Definitions. For purposes of this Section 20, the following terms
shall have the following meanings:

 

“First Mortgage” shall mean any bona-fide unpaid and outstanding mortgage or
deed of trust on the Property or other instrument creating a security interest
against the Property having priority of record over all other recorded liens
except those governmental liens and statutory liens which are made superior by
statute.

 

“First Mortgagee” shall mean the holder of any First Mortgage.

 

 137 

 

 

(b)           Transfer of Property to or from First Mortgagee. Notwithstanding
anything contained herein to the contrary, in the event of a sale, transfer, or
other disposition of the Property including, but not limited to, a conveyance
pursuant to a deed-in-lieu of foreclosure or the sale of the Property at a
foreclosure to (i) a First Mortgagee, (ii) an affiliate of a First Mortgagee,
(iii) a purchaser at a foreclosure sale, and (iv) any transferee of a First
Mortgagee or affiliate of a First Mortgagee (collectively a “Foreclosure
Purchaser”), shall have no obligation to indemnify, defend and hold harmless
Seller or the Related Parties with respect to any Condominium Conversion
occurring (x) prior to the date such Foreclosure Purchaser acquires title to the
Property (regardless of whether such Foreclosure Purchaser consented to such
Condominium Conversion prior to its acquisition of the Property), or
(y) following the conveyance of the Property by such Foreclosure Purchaser to a
third party purchaser, provided that such Foreclosure Purchaser did not commit a
Condominium Conversion during such Foreclosure Purchaser’s period of ownership
of the Property. In the event that Foreclosure Purchaser did commit a
Condominium Conversion during such Foreclosure Purchaser’s period of ownership
of the Property, then Foreclosure Purchaser shall have the obligation to
indemnify, defend and hold harmless Seller and the Related Parties with respect
to any Condominium Conversion during such Foreclosure Purchaser’s period of
ownership. Any third party transferee of a Foreclosure Purchaser shall have the
obligation to indemnify, defend and hold harmless Seller and the Related Parties
with respect to any Condominium Conversion after such transferee’s acquisition
of the Property. In the event of litigation arising out of such
indemnifications, covenants or conditions, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs of court from the
non-prevailing party. Seller acknowledges that Foreclosure Purchaser’s liability
under this Condominium Agreement shall be limited to Foreclosure Purchaser’s
interest in the Property.

 

(c)          No Amendments. No amendment of this Condominium Agreement shall be
effective without the written consent and approval of any First Mortgagee, which
shall not be unreasonably withheld, conditioned and/or delayed.

 

Section 21.         Joint and Several Liability of Purchaser. In the event more
than one person and/or entity executes this Condominium Agreement as Purchaser,
each such person and/or entity which comprises Purchaser under this Condominium
Agreement shall be jointly and severally liable for all of the obligations,
covenants, liabilities and indemnifications of the Purchaser under this
Condominium Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Condominium Agreement
as of the day and year first written above.

 

  SELLER:      

[_____________________________],

a [___________________________]

                         By:         Name:                                  
Title:  

 



 138 

 

 

[ADAPT TO ADD JURISDICTION-SPECIFIC ACKNOWLEDGMENT AND TO

SATISFY ANY OTHER RECORDING REQUIREMENTS]

 

 139 

 

 

  PURCHASER:       [_______________________,   a _________________________]    
                                      By:     Name:     Title:  

 

[ADAPT TO ADD JURISDICTION-SPECIFIC ACKNOWLEDGMENT AND TO SATISFY ANY OTHER
RECORDING REQUIREMENTS]

 

Exhibits to Condominium Agreement

 

Exhibit A – Legal Description of Property

 

 140 

 

 

Exhibit D-1

 

FORM OF TEXAS SPECIAL WARRANTY DEEDS

 

SPECIAL WARRANTY DEED

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.

 

STATE OF TEXAS §   § COUNTY OF _____________ §

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

That __________________, a ____________________ (“Grantor”), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00), paid to Grantor,
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby
GRANT, BARGAIN, SELL and CONVEY unto ________________, a _____________________
(“Grantee”), its successors and assigns, in fee simple, that certain tract of
land in _________________ County, Texas, being more particularly described on
Exhibit A attached hereto and incorporated herein by reference for all purposes
(the “Land”), together with all of Grantor’s right, title and interest in and to
all buildings, structures, fixtures, parking facilities, and other improvements
located on the above described Land (collectively, the “Improvements”), together
with all of Grantor’s right, title and interest in and to all easements,
licenses, covenants, privileges and other rights appurtenant to the Land or the
Improvements, and any land lying in the bed of any street, road, avenue or
alley, open or closed, in front of or adjoining the Land (collectively,
“Appurtenances”; with the Land and Improvements, collectively, the “Property”).

 

The conveyance is made subject only to the matters described in Exhibit B
attached hereto and incorporated herein by this reference, but only to the
extent the same are currently valid and enforceable against the Property
(collectively, the “Permitted Exceptions”).

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject to the Permitted Exceptions,
unto Grantee and Grantee’s successors and assigns, forever; and Grantor does
hereby bind itself, its successors and assigns, TO WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, Grantee’s successors and assigns
forever against every person whomsoever lawfully claiming or to claim the same
or any part thereof by, through or under Grantor but not otherwise, and subject
only to the Permitted Exceptions.

 

Grantee’s address is: ___________________________.

 

[SIGNATURE PAGE FOLLOWS]

  

 141 

 

 

Executed AND EFFECTIVE as of the ____ day of _______, 2019.

 

GRANTOR:   ________________,   a ___________________         By:
                        Name:     Its:    

 

STATE OF _________ §   § COUNTY OF ________ §

 

This instrument was acknowledged before me on the ___ day of ________, 2019, by
____________, the __________ of __________________, on behalf of said
________________________.

 

(SEAL)     Notary Public in and for the State of ___________

 

AFTER RECORDING, RETURN TO:                                

 

Exhibits to Special Warranty Deed:

 

Exhibit A – Legal Description of Land

Exhibit B – Permitted Exceptions

 

 142 

 

 

Exhibit D-2

 

FORM OF NORTH CAROLINA SPECIAL WARRANTY DEEDS

 

PREPARED BY:

 

Nelson Mullins Riley & Scarborough LLP (CMR)

GlenLake One

4140 Parklake Avenue

Suite 200

Raleigh, NC 27612

 

RETURN TO:

 

               

 

Tax Parcel [No.] [Nos.]: [_________________]

 

STATE OF NORTH CAROLINA

Excise Tax: $_______.00

COUNTY OF WAKE

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

THIS DEED is made as of the _____ day of _____________, 2019, by
_______________________, a ____________________________________, having a
mailing address at _____________________________ (“Grantor”),
_______________________, in favor of __________________, a
____________________________________, having a mailing address at
_____________________________ (“Grantee”); the designation Grantor and Grantee
as used herein shall include said parties and their respective heirs,
successors, and assigns, and shall include singular, plural, masculine, feminine
or neuter as required by context;

 

WITNESSETH, that Grantor, for a valuable consideration paid by Grantee, the
receipt of which is hereby acknowledged, has and by these presents does grant
and convey unto Grantee in fee simple all those certain lots or parcels of land
situated in Wake County, North Carolina, and more particularly described as
follows:

 

See Exhibit A attached hereto and incorporated herein by reference.

 

The property hereinabove described was acquired by Grantor by instrument
recorded in Book ____________ at Page _____________ of the Wake County Public
Registry.

 

 143 

 

 

The above described property ¨ does x does not include the primary residence of
the Grantor.

 

TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to Grantee in fee simple;

 

AND GRANTOR covenants with Grantee that Grantor has done nothing to impair such
title as Grantor received, and Grantor will warrant and defend the title against
the lawful claims of all persons claiming by, under or through Grantor, except
for the exceptions hereinafter stated:

 

See Exhibit B attached hereto and incorporated herein by reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 144 

 

 

[SIGNATURE PAGE TO NORTH CAROLINA SPECIAL WARRANTY DEED]

 

IN WITNESS WHEREOF, Grantor has caused this instrument to be signed as of the
day and year first above written.

 

GRANTOR:

 

STATE OF ___________________

 

COUNTY OF _________________

 

I certify that ____________________________, in his capacity as the
_______________________ of ________________________________, a
__________________________________, personally appeared before me this day,
acknowledging to me that he signed the foregoing document:

 

Date: _____________________, 2019.

  

      Official Signature of Notary     (Official Seal)     Notary’s printed or
typed name       My commission expires:  

 

Exhibits to North Carolina Special Warranty Deed:

 

Exhibit A – Legal Description of Land

Exhibit B – Permitted Exceptions

 

 145 

 

 

Exhibit E-1

 

FORM OF TEXAS OWNER/SELLER AFFIDAVITS

 

AFFIDAVIT AS TO DEBTS AND LIENS AND PARTIES IN POSSESSION

(ENTITY OWNER)

 

GF: _____________________

 

SUBJECT PROPERTY: Being a tract of land in _________________ County, Texas, and
being more fully described in the title commitment for the referenced GF#.

 

OWNER: _________________________

SALE TO: ____________________

 

STATE OF _______________

COUNTY OF _____________

 

BEFORE ME, the undersigned authority, on this day personally appeared the
undersigned Affiant, personally known to me to be the person whose name is
subscribed hereto and upon oath deposes and says that:

 

1.To the best knowledge and belief of Affiant:

a.The charges for all labor and materials that may have been furnished to the
property or to the improvements thereon have been fully paid.

b.All contracts for the furnishing of labor or materials to the property or for
improvements thereon have been completed and fully paid.

c.There are no security agreements or leases affecting any goods or chattels
that have become attached, or that will at any later date become attached, to
the property or improvements thereon as fixtures that have not been fully
performed and satisfied, which are not shown on the referenced title commitment.

d.There are no loans of any kind on the property, which are not shown on the
referenced title commitment.

e.There are no brokers that have a signed commission agreement with Owner under
which a commission is claimed or earned and has not been paid, which are not
shown on the settlement statements.

 

2.Affiant has no knowledge of a notice of change of use nor has Owner received
written notice of change of use by the appraisal district.

  

3.The property is currently being used for the following purposes, and to the
best knowledge and belief of Affiant, the improvements, if any, and such use
does not violate any restrictive covenants affecting the property: Multifamily
apartment community.

  

4.Affiant has no knowledge of any proceedings involving Owner, nor has Owner
received written notice of, any proceedings, by any agency or authority, public
or private, that levies taxes or assessments, which may result in taxes or
assessments affecting the property and which are not shown by the referenced
title commitment.

 

 146 

 

 

5.Affiant has no knowledge of any Judgments, Federal Tax Liens, or State Tax
Liens against Owner and/or the property, nor has Owner received written notice
of any of the foregoing; and, to Affiant’s knowledge, neither Owner nor the
Property is subject to a claim under the Medicaid Estate Recovery Program, nor
has Owner received written notice of any such claim.

  

6.(a) All ad valorem and personal property taxes (if any), all “use” type
business taxes (if any), including but not limited to hotel use and occupancy
taxes, and all association/ maintenance type taxes or assessments (if any) that
are currently due and payable have been paid or will be paid at closing and are
shown on the settlement statements. (b) Any of the above referenced taxes which
are the obligation of Owner and which have been prorated on the settlement
statements are based on information approved by Owner.

  

7.Owner is the only occupant of the property, except (list any leases):

  

Rights of tenants, as tenants only, without purchase option or right of first
refusal, under leases described on the rent roll attached hereto as Exhibit A.

  

8.Owner has not entered into any, and to Affiant’s knowledge there are no,
unrecorded contracts (other than service contracts pertaining to property
operations); deeds; mortgages; mechanic’s liens; options of any kind, including
but not limited to options to purchase or lease; rights of first refusal or
requirements of prior approval of a future purchaser or occupant; rights of
reentry; rights of reverter; or rights of forfeiture affecting the property or
improvements thereon, which are not shown on the referenced title commitment,
other than _______________________ [describe PSA for property sale].

  

9.No proceedings in bankruptcy or receivership have ever been instituted by or
against Owner, and Owner has never made an assignment for the benefit of
creditors.

  

10.The property has curb cuts and driveways providing actual vehicular and
pedestrian access to ________________________, which are open and in use.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 147 

 

THIS affidavit is made to First American Title Insurance Company, as an
inducement to them to complete the above referenced transaction, and Affiant
realizes that First American Title Insurance Company, is relying upon the
representations contained herein; and Affiant does hereby swear under the
penalties of perjury that the foregoing information is true and correct in all
respects, to the best knowledge and belief of Affiant, and that Affiant is
authorized to make this affidavit on behalf of Owner.

 

EXECUTED effective as of _____________________, 2019.

 

By:                          ___________________ of Owner  

 

STATE OF ________________

 

COUNTY OF _____________

 

SWORN TO AND SUBSCRIBED BEFORE ME on ____________________, 2019, by
_____________________________.

 

 

  Notary Public, State of     Notary’s printed name:     My commission expires:
 

 

Exhibits to Affidavit as to Liens and Parties in Possession:

 

Exhibit A – Rent Roll

 

 148 

 

 

Exhibit E-2(a)

 

FORM OF NORTH CAROLINA OWNER AFFIDAVITS AND

INDEMNITY AGREEMENTS

 

Please see attached.

 

 149 

 

 

Exhibit E-2(b)

 

FORM OF NORTH CAROLINA GAP INDEMNITIES

 

GAP INDEMNITY AGREEMENT

 

Date:  ____________________, 2019 NCS-______

 

WHEREAS, First American Title Insurance Company (the "Company") is about to
issue its title insurance policy or policies to  upon the parcel of real estate
(the "Premises") described in title insurance commitment no.
____________________ dated  ___________________, 2019;

 

AND WHEREAS, the Company has been requested to issue such policy or policies (or
"marked-up" commitment therefor) prior to the recording of the deed, mortgage or
other instruments to be insured;

 

NOW THEREFORE, in consideration of the issuance of said title insurance policy
or policies and other good and valuable consideration, the undersigned covenants
and agrees as follows:

 

As an inducement to the Company to insure over any matters attaching or created
during the "gap" in time between the last continuation of title and the
recording of the deed, mortgage, or other such instrument with respect to the
Premises, the undersigned shall (1) promptly remove of record any matters filed
of record during said gap period, and (2) hold harmless and indemnify the
Company or any loss, cost expense, claim or damage, including without limitation
reasonable attorneys fees, arising with respect to any such matters.

 

THE UNDERSIGNED EXECUTES THIS AGREEMENT BECAUSE OF THE BENEFITS DIRECTLY AND
INDIRECTLY ACCRUING TO IT BY REASON OF THE ISSUANCE OF SAID POLICY OR POLICIES.

 

IN WITNESS WHEREOF, this instrument has been executed as of
__________________________ , 2019.

 

      By:   ,      

 

 150 

 

 

Exhibit F

 

FORM OF SELLERS’ CLOSING CERTIFICATE

 



 

 

SELLERS’ CLOSING CERTIFICATE

 

THIS SELLERS’ CLOSING CERTIFICATE is made as of ______________, 2019 by each of
[_____________________________], a [_____________________],
[_____________________________], a [_____________________],
[_____________________________], a [_____________________], and
[_____________________________], a [_____________________] (each individually a
“Seller” and collectively the “Sellers”), in favor of _______________________, a
__________ (“Purchaser”).

 

Each Seller hereby certifies to Purchaser that the representations and
warranties of such Seller set forth in Section 3.1 of that certain Purchase and
Sale Agreement between the Sellers and [_________________________] [if
applicable: as amended/assigned] (the “Agreement”) dated as of June _____, 2019,
are true and correct in all material respects as of the date hereof, except as
to:

 

(a)          The Rent Roll for such Seller’s Property attached hereto as Exhibit
A-1, Exhibit A-2, Exhibit A-3 or Exhibit A-4, as applicable, replaces the Rent
Roll for such Property attached to the Agreement as a portion of Schedule
3.1(k)[; and]

 

(b)          [If applicable: The items disclosed on Exhibit B attached hereto
replace such Seller’s disclosures attached to the Agreement as Schedule(s)
___________ ].

 

The representations and warranties of each Seller as set forth in Section 3.1 of
the Agreement, and as updated by this Sellers’ Closing Certificate, will survive
only for a period of one hundred eighty (180) days from the date hereof.

 

This Sellers’ Closing Certificate is delivered pursuant to Section 6.2(i) of the
Agreement, and each Seller’s liability hereunder is subject to Article 11 of the
Agreement, including the Cap Limitation as defined therein.

 

 151 

 

 

SELLERS:

 

Exhibits to Sellers’ Closing Certificate

 

Exhibit A-1 — Intentionally deleted

 

Exhibit A-2 — Updated Rent Roll (Sovereign Property)

 

Exhibit A-3 — Updated Rent Roll (Leigh House Property)

 

Exhibit A-4 — Updated Rent Roll (Preston View Property)

 

Exhibit B — Additional Disclosure Items [if applicable]

 

 152 

 

 

Exhibit G

 

FORM OF NOTICE REGARDING TEXAS WATER CODE

 



 



 

Prepared By and Upon

Recording Return To:

 

Eric R. Wilensky, Esq.

Nelson Mullins Riley & Scarborough LLP

201 17th Street, Suite 1700

Atlanta, GA 30363

 

NOTICE REGARDING TEXAS WATER CODE

 

THE UNDERSIGNED PARTIES CONCERNING THE PROPERTY LOCATED IN [___________________]
COUNTY, TEXAS

 

The real property, described below, which you are about to purchase, is located
in the [________________________] Water District. The district has taxing
authority separate from any other taxing authority, and may, subject to voter
approval, issue an unlimited amount of bonds and levy an unlimited rate of tax
in payment of such bonds. As of this date, the rate of taxes levied by the
district on real property located in the district is $[___________]. If the
district has not yet levied taxes, the most recent projected rate of debt
service tax, as of this date, is n/a on each $[________] of assessed valuation.
The total amount of bonds which has been approved by the voters and which have
been or may, at this date, be issued is $[________], and the aggregate initial
principal amounts of all bonds issued for one or more of the specified
facilities of the district and payable in whole or in part from property taxes
is $[________].

 

The district has the authority to adopt and impose a standby fee on property in
the district that has water, sewer, sanitary, or drainage facilities and
services available but not connected and which does not have a house, building,
or other improvement located thereon and does not substantially utilize the
utility capacity available to the property. The district may exercise the
authority without holding an election on the matter. As of this date, the amount
of the standby fee is [____________]. An unpaid standby fee is a personal
obligation of the person that owned the property at the time of imposition and
is secured by a lien on the property. Any person may request a certificate from
the district stating the amount, if any, of unpaid standby fees on a tract of
property in the district.

 

The purpose of this district is to provide water, sewer, drainage, or flood
control facilities and services within the district through the issuance of
bonds payable in whole or in part from property taxes. The cost of these utility
facilities is not included in the purchase price of your property, and these
utility facilities are owned or to be owned by the district. The legal
description of the property which you are acquiring is as follows:

 

 153 

 

 

SEE ATTACHED DESCRIPTION ON EXHIBIT A.

 

EXECUTED effective as of the date first above written.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 154 

 

 

[SIGNATURE PAGE TO NOTICE REGARDING TEXAS WATER CODE] 

 

  SELLER:



 

STATE OF   )     ) COUNTY OF   )

 

This instrument was acknowledged before me on the ________ day of ___________,
20___, by _______________________, in his capacity as _________________________
of ___________________________________, a ___________________________.

 

[AFFIX SEAL]     Notary Public   State of           Print Name of Notary        
            My Commission Expires:  

 

 155 

 

 

PURCHASER IS ADVISED THAT THE INFORMATION SHOWN ON THIS FORM IS SUBJECT TO
CHANGE BY THE DISTRICT AT ANY TIME. THE DISTRICT ROUTINELY ESTABLISHES TAX RATES
DURING THE MONTHS OF SEPTEMBER THROUGH DECEMBER OF EACH YEAR, EFFECTIVE FOR THE
YEAR IN WHICH THE TAX RATES ARE APPROVED BY THE DISTRICT. PURCHASER IS ADVISED
TO CONTACT THE DISTRICT TO DETERMINE THE STATUS OF ANY CURRENT OR PROPOSED
CHANGES TO THE INFORMATION SHOWN ON THIS FORM.

 

The undersigned Purchaser hereby acknowledges receipt of the foregoing notice at
or prior to execution of a binding contract for the purchase of the real
property described in such notice or at closing of purchase of the real
property.

 

Date:______________, 20___.               PURCHASER:

 

 

STATE OF   )     ) COUNTY OF   )

 

This instrument was acknowledged before me on the ________ day of ___________,
20___, by ___________________________, the ____________________ of
______________________________, a _________________________________________.

 

[AFFIX SEAL]       Notary Public   State of           Print Name of Notary      
                My Commission Expires:  

 

Exhibits to Notice Regarding Texas Water Code

 

Exhibit A — Legal Description

 

 156 

 

 

Exhibit H

 

PRESTON VIEW PROPERTY CODE VIOLATIONS

 

Please see attached.

 

 157 

